Exhibit 10.4

EXECUTION VERSION

 

 

 

 

CREDIT AGREEMENT

dated as of

May 6, 2014,

among

AVAGO TECHNOLOGIES FINANCE PTE. LTD.,

as AT Finance Holdings,

AVAGO TECHNOLOGIES CAYMAN LTD.,

as the Borrower,

AVAGO TECHNOLOGIES HOLDINGS LUXEMBOURG S.À R.L.,

as the Luxco Borrower,

The Lenders Party Hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and the Collateral Agent,

BARCLAYS BANK PLC,

as Syndication Agent,

and

BANK OF AMERICA, N.A. and CITIGROUP GLOBAL MARKETS INC.

as Co-Documentation Agents

 

 

DEUTSCHE BANK SECURITIES INC., BARCLAYS BANK PLC, CITIGROUP GLOBAL

MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Lead Arrangers and Joint Bookrunners

RBC CAPITAL MARKETS1, WELLS FARGO SECURITIES, LLC, BMO CAPITAL MARKETS

CORP., DBS BANK LTD and OVERSEA-CHINESE BANKING CORPORATION LIMITED,

as Senior Managing Agents

 

 

 

 

1  RBC Capital Markets is a marketing name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Classification of Loans and Borrowings

     60   

SECTION 1.03

 

Terms Generally

     60   

SECTION 1.04

 

Accounting Terms; GAAP

     61   

SECTION 1.05

 

Effectuation of Transactions

     62   

SECTION 1.06

 

Currency Translation; Rates

     62   

SECTION 1.07

 

Limited Condition Acquisition Proviso..

     63    ARTICLE II    THE CREDITS   

SECTION 2.01

 

Commitments

     63   

SECTION 2.02

 

Loans and Borrowings

     63   

SECTION 2.03

 

Requests for Borrowings

     64   

SECTION 2.04

 

Swingline Loans

     65   

SECTION 2.05

 

Letters of Credit.General.

     66   

SECTION 2.06

 

Funding of Borrowings

     72   

SECTION 2.07

 

Interest Elections

     73   

SECTION 2.08

 

Termination and Reduction of Commitments

     74   

SECTION 2.09

 

Repayment of Loans; Evidence of Debt

     74   

SECTION 2.10

 

Amortization of Loans

     75   

SECTION 2.11

 

Prepayment of Loans

     75   

SECTION 2.12

 

Fees

     84   

SECTION 2.13

 

Interest

     85   

SECTION 2.14

 

Alternate Rate of Interest

     85   

SECTION 2.15

 

Increased Costs

     86   

SECTION 2.16

 

Break Funding Payments

     87   

SECTION 2.17

 

Taxes

     87   

SECTION 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     90   

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

     91   

SECTION 2.20

 

Incremental Term Loans and Incremental Revolving Commitments

     92   

SECTION 2.21

 

Refinancing Amendments

     95   

SECTION 2.22

 

Defaulting Lenders

     96   

SECTION 2.23

 

Illegality

     98   

SECTION 2.24

 

Loan Modification Offers

     98    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

 

Organization; Powers

     100   

 

-i-



--------------------------------------------------------------------------------

SECTION 3.02

 

Authorization; Enforceability

     100   

SECTION 3.03

 

Governmental Approvals; No Conflicts

     100   

SECTION 3.04

 

Financial Condition; No Material Adverse Effect

     101   

SECTION 3.05

 

Properties

     101   

SECTION 3.06

 

Litigation and Environmental Matters

     101   

SECTION 3.07

 

Compliance with Laws and Agreements

     102   

SECTION 3.08

 

Investment Company Status

     102   

SECTION 3.09

 

Taxes

     102   

SECTION 3.10

 

ERISA

     102   

SECTION 3.11

 

Disclosure

     102   

SECTION 3.12

 

Subsidiaries

     103   

SECTION 3.13

 

Intellectual Property; Licenses, Etc.

     103   

SECTION 3.14

 

Solvency

     103   

SECTION 3.15

 

Federal Reserve Regulations

     103   

SECTION 3.16

 

Use of Proceeds

     103   

SECTION 3.17

 

PATRIOT Act, OFAC and FCPA

     103    ARTICLE IV    CONDITIONS   

SECTION 4.01

 

Effective Date

     105    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01

 

Financial Statements and Other Information

     109   

SECTION 5.02

 

Notices of Material Events

     112   

SECTION 5.03

 

Information Regarding Collateral

     112   

SECTION 5.04

 

Existence; Conduct of Business

     112   

SECTION 5.05

 

Payment of Taxes, etc.

     112   

SECTION 5.06

 

Maintenance of Properties

     113   

SECTION 5.07

 

Insurance

     113   

SECTION 5.09

 

Compliance with Laws

     114   

SECTION 5.10

 

Use of Proceeds

     114   

SECTION 5.11

 

Additional Subsidiaries

     114   

SECTION 5.12

 

Further Assurances

     114   

SECTION 5.13

 

Ratings

     115   

SECTION 5.14

 

Certain Post-Closing Obligations

     115   

SECTION 5.15

 

Designation of Subsidiaries

     115   

SECTION 5.16

 

Change in Business

     115   

SECTION 5.17

 

Changes in Fiscal Periods

     115    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01

 

Indebtedness; Certain Equity Securities

     116   

SECTION 6.02

 

Liens

     120   

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.03

 

Fundamental Changes; Holding Companies

     123   

SECTION 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     124   

SECTION 6.05

 

Asset Sales

     127   

SECTION 6.06

 

AT Finance Holdings Covenant

     129   

SECTION 6.07

 

Negative Pledge

     129   

SECTION 6.08

 

Restricted Payments; Certain Payments of Indebtedness

     130   

SECTION 6.09

 

Transactions with Affiliates

     134   

SECTION 6.10

 

First Lien Leverage Ratio

     135    ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01

 

Events of Default

     135   

SECTION 7.02

 

Financial Covenant Cure

     138   

SECTION 7.03

 

Application of Proceeds

     139    ARTICLE VIII    THE ADMINISTRATIVE AGENT    ARTICLE IX   
MISCELLANEOUS   

SECTION 9.01

 

Notices

     143   

SECTION 9.02

 

Waivers; Amendments

     144   

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     147   

SECTION 9.04

 

Successors and Assigns

     149   

SECTION 9.05

 

Survival

     154   

SECTION 9.06

 

Counterparts; Integration; Effectiveness

     154   

SECTION 9.07

 

Severability

     155   

SECTION 9.08

 

Right of Setoff

     155   

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     155   

SECTION 9.10

 

WAIVER OF JURY TRIAL

     156   

SECTION 9.11

 

Headings

     156   

SECTION 9.12

 

Confidentiality

     156   

SECTION 9.13

 

USA Patriot Act

     157   

SECTION 9.14

 

Judgment Currency

     157   

SECTION 9.15

 

Release of Liens and Guarantees

     158   

SECTION 9.16

 

No Fiduciary Relationship

     158   

SECTION 9.17

 

Effectiveness of the Acquisition

     159   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01(a)    —    Excluded Subsidiaries Schedule 1.01(b)    —   
[Reserved] Schedule 1.01(c)    —    Existing Letters of Credit Schedule 2.01(a)
   —    Term Commitments Schedule 2.01(b)    —    Revolving Commitments Schedule
3.05    —    Effective Date Material Real Property Schedule 3.12    —   
Subsidiaries Schedule 3.19(a)    —    UCC Filing Jurisdictions Schedule 3.19(b)
   —    Mortgage Filing Jurisdictions Schedule 5.14    —    Certain Post-Closing
Obligations Schedule 6.01    —    Existing Indebtedness Schedule 6.02    —   
Existing Liens Schedule 6.04(f)    —    Existing Investments Schedule 6.07    —
   Existing Restrictions Schedule 6.09    —    Existing Affiliate Transactions

EXHIBITS:

 

Exhibit A    —    Form of Assignment and Assumption Exhibit A-1    —    Form of
Affiliated Lender Assignment and Assumption Exhibit B    —    Form of Borrowing
Request Exhibit C    —    Form of Guarantee Agreement Exhibit D    —   
[Reserved] Exhibit E    —    Form of Closing Certificate Exhibit F    —    Form
of Intercompany Note Exhibit G    —    Form of Specified Discount Prepayment
Notice Exhibit H    —    Form of Specified Discount Prepayment Response Exhibit
I    —    Form of Discount Range Prepayment Notice Exhibit J    —    Form of
Discount Range Prepayment Offer Exhibit K    —    Form of Solicited Discounted
Prepayment Notice Exhibit L    —    Form of Solicited Discounted Prepayment
Offer Exhibit M    —    Form of Acceptance and Prepayment Notice Exhibit N    —
   [Reserved] Exhibit O    —    Form of Mortgage Exhibit P    —    Form of First
Lien Intercreditor Agreement Exhibit Q    —    Form of First Lien/Second Lien
Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 6, 2014 (this “Agreement”), among AVAGO
TECHNOLOGIES FINANCE PTE. LTD., a company incorporated under the Singapore
Companies Act (“AT Finance Holdings”), AVAGO TECHNOLOGIES CAYMAN LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Borrower”), AVAGO TECHNOLOGIES HOLDINGS LUXEMBOURG S.À R.L,
a Luxembourg private limited liability company (société à responsabilité
limitée), having its registered office at 2-8, avenue Charles de Gaulle, L-1653
Luxembourg, in the process of registration with the Luxembourg register of
commerce and companies and having a share capital at the date hereof of $20,000
(the “Luxco Borrower”), the LENDERS party hereto and DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent and as Collateral Agent.

WHEREAS, the Borrower Parties (as defined below) have requested the Lenders to
extend Loans and Commitments, which, on the Effective Date shall be in the form
of $4,600,000,000 aggregate principal amount of Term Loans and $500,000,000
aggregate principal amount of Revolving Commitments.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Lender accepting a Solicited Discounted Prepayment Offer to make a Discounted
Loan Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit O.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

“Accepting Lenders” has the meaning specified in Section 2.24(a).

“Accounting Changes” has the meaning specified in Section 1.04(d).

“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period,
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to AT Finance Holdings and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Pro Forma Entity and its Subsidiaries which will become Restricted
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity.



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition” means the acquisition of the Target and its subsidiaries pursuant
to the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
December 15, 2013 among Parent, Avago Technologies Wireless (U.S.A.)
Manufacturing Inc., Merger Sub and the Target.

“Acquisition Documents” means the Acquisition Agreement, all other agreements
entered into between the Target or its Affiliates and Parent or its Affiliates
in connection with the Acquisition and all schedules, exhibits and annexes to
each of the foregoing and all side letters, instruments and agreements affecting
the terms of the foregoing or entered into in connection therewith.

“Acquisition Transaction” means the purchase or other acquisition, by merger,
consolidation or otherwise, by AT Finance Holdings or any Subsidiary of Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person.

“Additional Lender” means, at any time, any bank or other financial institution
(including any such bank or financial institution that is a Lender at such time)
that agrees to provide any portion of any (a) Incremental Loan pursuant to an
Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Lender shall be
subject to the approval of (i) the Administrative Agent, each Issuing Bank and
each Swingline Lender (such approval in each case not to be unreasonably
withheld or delayed), solely to the extent such approval would be required
pursuant to Section 9.04 and (ii) the Borrower; provided further that any
Additional Lender that is an Affiliated Lender (other than an Affiliated Debt
Fund) (x) shall not provide any revolving commitments and (y) shall be subject
to the limitations set forth in Section 9.04(f) (and the Affiliated Lender Cap
shall apply to any Loans made by such Affiliated Lender).

“Additional/Replacement Revolving Commitments” has the meaning specified in
Section 2.20(a).

“Adjusted LIBO Rate” means, (i) with respect to any Eurocurrency Term Loan
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (a) (x) the LIBO Rate for such Interest Period multiplied by (y) the
Statutory Reserve Rate and (b) 0.75% per annum and (ii) with respect to any
Eurocurrency Revolving Loan Borrowing for any Interest Period, an interest rate
per annum equal to (x) the LIBO Rate for such Interest Period multiplied by
(y) the Statutory Reserve Rate.

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII. The Administrative
Agent may from time to time designate one or more of its Affiliates or branches
to perform the functions of the Administrative Agent in connection with Loans
denominated in any currency other than dollars, in which case references herein
to the “Administrative Agent” shall, in connection with Loans denominated in any
such currency, mean any Affiliate or branch so designated.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

“Affected Class” has the meaning specified in Section 2.24(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled by the private
equity business of an Affiliate of the Borrower.

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than AT Finance Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 9.04(f)(6).

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.04(f)(5).

“Agent” means the Administrative Agent, the Collateral Agent, each Lead
Arranger, each Joint Bookrunner, the Syndication Agent, each Co-Documentation
Agent and any successors and assigns in such capacity, and “Agents” means two or
more of them.

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.

“Aggregate Revolving Credit Exposure” means the sum of Revolving Credit
Exposures of all the Revolving Lenders.

“Agreement” has the meaning provided in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the London interbank offered rate per annum
administered by the ICE Benchmark Administration appearing on the Reuters
“LIBOR01” screen (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such day for deposits in dollars with
a maturity of one month. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. Notwithstanding the foregoing, in the case of any ABR Term Loan
Borrowings, the Alternate Base Rate will be deemed to be 1.75% per annum if the
Alternate Base Rate calculated pursuant to the foregoing provisions would
otherwise be less than 1.75% per annum.

 

-3-



--------------------------------------------------------------------------------

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time, subject to adjustment as required to give
effect to any reallocation of LC Exposure or Swingline Exposure made pursuant to
paragraph (a)(D) of Section 2.22. If all the Revolving Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, (a) with respect to any Term Loan (other than an
Incremental Term Loan), (i) 3.00% per annum in respect of any Eurocurrency Loan
and (ii) 2.00% per annum in respect of any ABR Loan and (b) with respect to any
Revolving Loan or the Commitment Fee Rate, (i) for any day from the Effective
Date until the date of delivery of the financial statements for the first full
fiscal quarter ending after the Effective Date, a percentage, per annum,
determined by reference to the following table as if the First Lien Leverage
Ratio then in effect were in excess of 1.75:1.00; and (ii) thereafter, a
percentage, per annum, determined by reference to the First Lien Leverage Ratio
in effect from time to time as set forth below:

 

First Lien Leverage Ratio

   Applicable Rate for
Eurocurrency Loans     Applicable Rate for
ABR Loans     Commitment Fee Rate  

Greater than 1.75:1.00

     2.50 %      1.50 %      0.50 % 

Less than or equal to 1.75:1.00

     2.25 %      1.25 %      0.375 % 

No change in the Applicable Rate shall be effective until three Business Days
after the date on which Administrative Agent shall have received the applicable
financial statements and a compliance certificate pursuant to Section 5.01(d)
calculating the First Lien Leverage Ratio. At any time Borrower has not
submitted to Administrative Agent the applicable information as and when
required under Section 5.01(d) and at all times when an Event of Default under
paragraphs (a), (b), (h) or (i) of Section 7.01 has occurred and is continuing,
the Applicable Rate shall be determined as if the First Lien Leverage Ratio were
in excess of 1.75:1.00. Within three Business Days of receipt of the applicable
information under Section 5.01(d), Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable Rate
in effect from such date. In the event that any financial statement or
certificate delivered pursuant to Section 5.01 is shown to be inaccurate (at a
time when this Agreement is in effect and unpaid Obligations under this
Agreement are outstanding (other than indemnities and other contingent
obligations not yet due and payable)), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (x) Borrower shall immediately deliver to Administrative Agent a
correct certificate required by Section 5.01 for such Applicable Period, (y) the
Applicable Rate shall be determined as if the First Lien Leverage Ratio were in
excess of 1.75:1.00 and (z) Borrower shall immediately pay to Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Rate for such Applicable Period.

 

-4-



--------------------------------------------------------------------------------

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of the term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale Percentage” means, with respect to the most recently ended fiscal
quarter of Holdings for which financial statements are available, if the Secured
Leverage Ratio as of the end of such fiscal quarter is (a) greater than
2.00:1.00, 100%, (b) greater than 1.50:1.00 but less than or equal to 2.00:1.00,
50%, (c) greater than 1.00:1.00 but less than or equal to 1.50:1.00, 25% and
(d) equal to or less than 1.00:1.00, 0%.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.11(a)(ii); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Audited Financial Statements” means the audited consolidated balance sheets of
the Target and its consolidated subsidiaries and of the Parent and its
consolidated subsidiaries as at the end of, and related statements of income and
cash flows of the Target and its consolidated subsidiaries and Parent and its
consolidated Subsidiaries for three most recently completed fiscal years ended
at least 90 days prior to the Effective Date.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Available Amount,” means a cumulative amount equal to (without duplication):

(a) $300,000,000 (the “Starter Basket”); plus

(b) 50% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter of the Borrower
commencing after the Effective Date to the end of the most recent Test Period,
plus

(c) returns, profits, distributions and similar amounts received in cash or
Permitted Investments by AT Finance Holdings, the Borrower and the Restricted
Subsidiaries on Investments made using the Available Amount (not to exceed the
amount of such Investments); plus

 

-5-



--------------------------------------------------------------------------------

(d) Investments of AT Finance Holdings or any of the Restricted Subsidiaries in
any Unrestricted Subsidiary made using the Available Amount that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
with or into AT Finance Holdings or any of the Restricted Subsidiaries (up to
the lesser of (i) the Fair Market Value of the Investments of AT Finance
Holdings and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such re-designation or merger or consolidation and (ii) the Fair Market
Value of the original Investment by AT Finance Holdings and the Restricted
Subsidiaries in such Unrestricted Subsidiary), plus

(e) the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance of stock of an Unrestricted Subsidiary)
received by AT Finance Holdings or any Restricted Subsidiary, plus

(f) to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received by AT Finance Holdings or any
Restricted Subsidiary from an Unrestricted Subsidiary, plus

(h) the aggregate amount of any Retained Declined Proceeds since the Effective
Date;

provided that use of the Available Amount (other than the Starter Basket) shall
be subject to compliance with a minimum Interest Coverage Ratio of at least 2.00
to 1.00, calculated on a Pro Forma Basis.

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

(a) the Net Proceeds of new public or private issuances of Qualified Equity
Interests in AT Finance Holdings or any parent of AT Finance Holdings (other
than any issuance in respect of the exercise of the Cure Right) which are
contributed to the Borrower, plus

(b) capital contributions received by the Borrower after the Effective Date in
cash or Permitted Investments (other than in respect of (i) any Disqualified
Equity Interest or (ii) any exercise of the Cure Right), plus

(c) the net cash proceeds received by the Borrower from Indebtedness and
Disqualified Equity Interest issuances issued after the Effective Date and which
have been exchanged or converted into Qualified Equity Interests, plus

(d) returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower and the Restricted Subsidiaries on
Investments made using the Available Equity Amount (not to exceed the amount of
such Investments).

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy, judicial management, liquidation, insolvency
or winding-up proceeding, or has had a receiver, judicial manager, liquidator,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority; provided,

 

-6-



--------------------------------------------------------------------------------

however, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation or company, the board of directors of such Person or any committee
thereof duly authorized to act on behalf of such board, (b) in the case of any
exempted or limited liability company, the board of managers, board of
directors, manager or managing member of such Person or the functional
equivalent of the foregoing, (c) in the case of any partnership, the board of
directors, board of managers, manager or managing member of a general partner of
such Person or the functional equivalent of the foregoing and (d) in any other
case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning provided in the preamble hereto and including any
Successor Borrower.

“Borrower Materials” has the meaning specified in Section 5.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.11(a)(ii)(B).

“Borrower Parties” means the Borrower and the Luxco Borrower.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range at a discount
to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means a Term Loan Borrowing, a Revolving Credit Borrowing or an
Incremental Term Loan Borrowing, as the context may require.

“Borrowing Request” means a request by a Borrower Party for a Borrowing in
accordance with Section 2.03 which shall be, in the case of any such written
request, substantially in the form of Exhibit B or any other form approved by
the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Singapore and Luxembourg are authorized
or required by law to close or remain closed; provided that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

 

-7-



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of AT Finance Holdings, the
Borrower and the Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of AT Finance Holdings for such period
prepared in accordance with GAAP.

“Capital Lease Obligation” means an obligation that is a Capitalized Lease; and
the amount of Indebtedness represented thereby at any time shall be the amount
of the liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on the
Effective Date.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Effective Date, recorded as capitalized leases.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by AT Finance
Holdings, the Borrower and the Restricted Subsidiaries during such period in
respect of purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of AT Finance Holdings,
the Borrower and the Restricted Subsidiaries.

“Cash Management Obligations” means (a) obligations in respect of any overdraft
and related liabilities arising from treasury, depository, cash pooling
arrangements and cash management services or any automated clearing house
transfers of funds and (b) other obligations in respect of netting services,
employee credit or purchase card programs and similar arrangements.

“Cash Management Services” has the meaning provided in the definition of Secured
Cash Management Obligations.

“Casualty Event” means any event that gives rise to the receipt by AT Finance
Holdings, the Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“Cayman Islands Collateral Agreements” means (a) the equitable mortgage over
shares entered into by AT Finance Holdings, as mortgagor, and the Collateral
Agent and (b) the collateral agreement entered into by each of the Borrower and
any Subsidiary Loan Party incorporated or formed under the laws of the Cayman
Islands and the Collateral Agent, each in form and substance reasonably
satisfactory to the Administrative Agent.

“Change in Control” means (a) the failure of Parent to own directly or
indirectly through wholly-owned subsidiaries, all of the Equity Interests in AT
Finance Holdings, (b) the failure of AT Finance Holdings to own directly or
indirectly through wholly-owned Subsidiaries that are Guarantors, all of the
Equity Interests in the Borrower, (c) the failure of AT Finance Holdings to own
directly or indirectly through wholly-owned Subsidiaries that are Guarantors,
all of the Equity Interests in the Luxco Borrower, (d) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (directly or indirectly, including through one or more holding companies),
of Equity Interests representing 50% or more of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Parent,
(e) if AT Finance Holdings at any time is or becomes organized in the United

 

-8-



--------------------------------------------------------------------------------

States, at any time, the occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of AT Finance Holdings by Persons who
were neither (i) nominated, designated or approved by the Board of Directors of
AT Finance Holdings (directly or indirectly, including through one of more
holding companies) nor (ii) appointed by directors so nominated, designated or
approved or (f) the occurrence of a “Change of Control” (or similar event,
however denominated), as defined in the documentation governing any Material
Indebtedness that is Subordinated Indebtedness. For purposes of this definition,
“beneficially,” “Person” and “group” shall have the meanings given to such terms
in the Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof.

For purposes of this definition, the phrase Person or “group” is within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such Person or “group” and its subsidiaries and any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan.

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (i) any requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or issued in
connection therewith and (ii) any requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
shall be deemed to be a “Change in Law,” to the extent enacted, adopted,
promulgated or issued after the date of this Agreement, but only to the extent
such rules, regulations, or published interpretations or directives are applied
to AT Finance Holdings and its Subsidiaries by the Administrative Agent or any
Lender in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities, including, without
limitation, for purposes of Section 2.15.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans, Term Loans (other than Incremental Term Loans), Incremental
Term Loans, Other Term Loans or Other Revolving Loans or (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment, a Term Commitment,
an Incremental Term Commitment, an Incremental Revolving Commitment or Other
Revolving Commitment and (c) any Lender, refers to whether such Lender has a
Loan or Commitment of a particular type of Loan or Borrowing.

“Co-Documentation Agents” means Bank of America, N.A. and Citigroup Global
Markets Inc.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral Agent” has the meaning assigned in the Collateral Agreement.

“Collateral Agreements” mean (a) the U.S. Collateral Agreement, (b) the Cayman
Islands Collateral Agreements, (c) the Singapore Collateral Agreements, (d) the
Luxembourg Pledge Agreements and (e) any other collateral agreement or other
similar instrument entered into pursuant to the Collateral and Guarantee
Requirement, in each case, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

-9-



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from (i) AT Finance Holdings,
each Borrower Party and each Subsidiary (other than an Excluded Subsidiary)
either (x) a counterpart of the Guarantee Agreement duly executed and delivered
on behalf of such Person or (y) in the case of any Person that becomes a
Subsidiary (other than an Excluded Subsidiary) after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, and (ii) AT Finance Holdings, each Borrower Party and
each Subsidiary Loan Party either (x) a counterpart of the applicable Collateral
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Subsidiary Loan Party after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
applicable Collateral Agreement, in the form specified therein, duly executed
and delivered on behalf of such Person, in each case under this clause
(a) together with, in the case of any such Loan Documents executed and delivered
after the Effective Date, documents and, to the extent reasonably requested by
the Administrative Agent, opinions of the type referred to in Section 4.01(b)
and 4.01(c);

(b) all outstanding Equity Interests of the Borrower Parties and the Restricted
Subsidiaries (other than any Equity Interests constituting Excluded Assets or
Equity Interests of Immaterial Subsidiaries) owned by or on behalf of any Loan
Party shall have been pledged or otherwise secured pursuant to the applicable
Collateral Agreement (and the Administrative Agent shall have received
certificates or other instruments representing all such Equity Interests (if
any), together with undated stock powers or other instruments of transfer with
respect thereto endorsed in blank) or, in the case of any Foreign Subsidiary
that is directly held by a Borrower Party or any Guarantor, pledge or other
security agreements governed by local law and/or local law perfection actions
shall be required with respect to the pledge of or other security over such
Equity Interests, in each case (x) to the extent the laws of the relevant
jurisdiction require such actions for valid creation and/or perfection of a
security interest in such Equity Interests, (y) such Foreign Subsidiary is
organized and/or incorporated under the laws of a jurisdiction of organization
and/or incorporation of a Loan Party and (z) so long as the cost of any such
actions are not excessive in relation to the benefit thereof to the Lenders (as
reasonably determined, in writing, by the Borrower and the Administrative
Agent);

(c) if any Indebtedness for borrowed money of AT Finance Holdings, the Borrower
or any of their Subsidiaries in a principal amount of $25,000,000 or more is
owing by such obligor to any Loan Party, such Indebtedness shall be evidenced by
a promissory note and such promissory note and, together with the first delivery
of the financial statements under Section 5.01(a) or Section 5.01(b) after the
incurrence of such Indebtedness, shall be pledged pursuant to the applicable
Collateral Agreement and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

(d) all registers, certificates, agreements, documents and instruments,
including Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law and reasonably requested by the Administrative
Agent to be filed, delivered, registered or recorded to create the Liens
intended to be created by the Security

 

-10-



--------------------------------------------------------------------------------

Documents and perfect such Liens to the extent required by, and with the
priority required by, the Security Documents and the other provisions of the
term “Collateral and Guarantee Requirement,” shall have been filed, registered
or recorded or delivered to the Administrative Agent for filing, registration or
recording; and

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) to the extent applicable in the
relevant jurisdiction (A) a policy or policies of title insurance (or marked
unconditional commitment to issue such policy or policies) in the amount equal
to not less than 100% (or such lesser amount as reasonably agreed to by the
Administrative Agent) of the Fair Market Value of such Mortgaged Property and
fixtures, as reasonably determined by the Borrower and agreed to by the
Administrative Agent, issued by a nationally recognized title insurance company
reasonably acceptable to the Administrative Agent insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such endorsements (other than a creditor’s rights endorsement) as the
Administrative Agent may reasonably request to the extent available in the
applicable jurisdiction at commercially reasonable rates, (B) such affidavits,
instruments of indemnification (including a so-called “gap” indemnification) as
are customarily requested by the title company to induce the title company to
issue the title policies and endorsements contemplated above, (C) evidence
reasonably acceptable to the Collateral Agent of payment by AT Finance Holdings
or the Borrower of all title policy premiums, search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgages and issuance of
the title policies referred to above, (D) a survey of each Mortgaged Property in
such form as shall be required by the title company to issue the so-called
comprehensive and other survey-related endorsements and to remove the standard
survey exceptions from the title policies and endorsements contemplated above
(provided, however, that a survey shall not be required to the extent that the
issuer of the applicable title insurance policy provides reasonable and
customary survey-related coverages (including, without limitation,
survey-related endorsements) in the applicable title insurance policy based on
an existing survey and/or such other documentation as may be reasonably
satisfactory to the title insurer), (E) completed “Life-of-Loan” Federal
Emergency Management Agency (“FEMA”) Standard Flood Hazard Determination with
respect to each Mortgaged Property subject to the applicable FEMA rules and
regulations (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto), (F) if any Mortgaged Property is located in an area
determined by FEMA to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors and the other Flood Insurance Laws and as required under
Section 5.07, and (ii) such legal opinions as the Administrative Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as and to the extent that the Administrative Agent and the Borrower reasonably
agree in writing that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees (taking into account any material adverse Tax consequences to AT
Finance Holdings and its Subsidiaries (including the imposition of withholding
or other material

 

-11-



--------------------------------------------------------------------------------

Taxes)), shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (b) Liens required to be granted from time to time pursuant
to the term “Collateral and Guarantee Requirement” shall be subject to
exceptions and limitations set forth in the Security Documents as in effect on
the Effective Date, (c) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts, securities
accounts, commodities accounts or other assets specifically requiring perfection
by control agreements, (d) no perfection actions shall be required with respect
to Vehicles and other assets subject to certificates of title, (e) no perfection
actions shall be required with respect to commercial tort claims with a value of
less than $25,000,000 and no perfection shall be required with respect to
promissory notes evidencing debt for borrowed money in a principal amount of
less than $25,000,000, (f) no actions shall be required to perfect a security
interest in letter of credit rights (other than the filing of UCC financing
statements) and (g) in no event shall the Collateral include any Excluded
Assets. The delivery of the real property deliverables listed in provision
(e) above shall not constitute a condition precedent, but instead shall be
required to be delivered after the Effective Date in accordance with
Section 4.01(f). The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

“Commitment” means, a Term Commitment, a Revolving Commitment, an Incremental
Revolving Commitment or an Incremental Term Loan Commitment, as the context may
require.

“Commitment Fee Rate” means the rate per annum determined pursuant to clause
(b) of the definition of “Applicable Rate”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Material Adverse Effect” means any effect, event, change, occurrence,
development or state of facts (whether or not foreseeable as of the date of the
Acquisition Agreement) that, individually or when taken together with all other
effects, events, changes, occurrences, developments or states of facts, is or
would reasonably be expected to be materially adverse to the business, assets,
liabilities, results of operations or financial condition of the Acquired
Companies, taken as a whole; provided, that in no event shall any of the
following be considered in determining whether such material adverse effect has
occurred or would reasonably be expected to occur: (i) any change in general
economic or political conditions in the United States or any other country or
region in the world in which the Acquired Companies conduct business (but only,
in each case, to the extent such changes do not, individually or in the
aggregate, have a disproportionate impact on the Acquired Companies, taken as a
whole, relative to other Persons in similar businesses); (ii) any change in the
financial, credit or securities markets in general (including changes in
interest rates and exchange rates) in the United States or any other country or
region in the world in which the Acquired Companies conduct business (but only,
in each case, to the extent such changes do not, individually or in the
aggregate, have a disproportionate impact on the Acquired Companies, taken as a
whole, relative to other Persons in similar businesses); (iii) any events,
circumstances, changes or effects that affect the industries in which any of the
Acquired Companies operate (but only, in each case, to the extent such events,
circumstances, changes or effects do not, individually or in the aggregate, have
a disproportionate impact on the Acquired Companies, taken as a whole, relative
to other Persons in similar businesses); (iv) any change in GAAP, other
applicable accounting rules or Applicable Law applicable to the Acquired
Companies, the operation of the business

 

-12-



--------------------------------------------------------------------------------

of any Acquired Company, or any of their respective properties or assets (but
only, in each case, to the extent such changes do not, individually or in the
aggregate, have a disproportionate impact on the Acquired Companies, taken as a
whole, relative to other Persons in similar businesses); (v) any changes in the
market price or trading volume of the capital stock of the Company or any
failure to meet internal or published projections, forecasts or revenue or
earning predictions for any period (provided that the underlying causes of such
changes or failures may be considered in determining whether there has been or
would reasonably be expected to be a Company Material Adverse Effect); (vi) acts
of war or terrorism, earthquakes, hurricanes, tsunamis, tornados, floods,
mudslides, wild fires or other natural disasters and other similar events in the
United States or any other country or region in the world in which the Acquired
Companies conduct business (but only, in each case, to the extent such disasters
or events do not, individually or in the aggregate, have a disproportionate
impact on the Acquired Companies, taken as a whole, relative to other Persons in
similar businesses); (vii) the entry into, announcement and pendency of the
Acquisition Agreement and the transactions contemplated hereby and the
performance of the Acquisition Agreement by the Acquired Companies (including,
for the avoidance of doubt, (A) any loss of revenue or earnings, or (B) any loss
of, or change in, the relationship of the Company or any of its Subsidiaries,
contractual or otherwise, with its customers, suppliers, vendors, lenders,
employees or investors, in either case, arising out of the execution, delivery
or performance of the Acquisition Agreement and the pendency of the transactions
contemplated hereby); or (viii) the existence of any litigation, in and of
itself (but, for the avoidance of doubt, not the facts or circumstances
underlying such litigation), arising from allegations of a breach of fiduciary
duty relating to the Acquisition Agreement or the transactions contemplated by
the Acquisition Agreement. Capitalized terms used in the definition of Company
Material Adverse Effect (other than the terms “Acquisition Agreement” and
“Company Material Adverse Effect”) shall have the meaning given to them in the
Acquisition Agreement (as in effect on December 15, 2013).

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities,

(ii) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, and similar taxes based on income,
profits, revenue or capital and foreign withholding taxes paid or accrued during
such period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations,

(iii) depreciation and amortization (including amortization of Capitalized
Software Expenditures and amortization of deferred financing fees or costs),

(iv) other non-cash charges (other than any accrual in respect of bonuses)
(provided, in each case, that if any non-cash charges represent an accrual or
reserve for

 

-13-



--------------------------------------------------------------------------------

potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period),

(v) the amount of any non-controlling interest consisting of income attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
deducted (and not added back in such period to Consolidated Net Income)
excluding cash distributions in respect thereof,

(vi) the amount of payments made to option holders of AT Finance Holdings or any
of its direct or indirect parent companies in connection with, or as a result
of, any distribution being made to shareholders of such person or its direct or
indirect parent companies, which payments are being made to compensate such
option holders as though they were shareholders at the time of, and entitled to
share in, such distribution, in each case to the extent permitted in the Loan
Documents,

(vii) losses or discounts on sales of receivables and related assets in
connection with any Permitted Receivables Financing (provided, in each case,
that if there are any collections in respect of such losses or discounts in any
future period, the collections in respect thereof shall be subtracted from
Consolidated EBITDA),

(viii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and not added back,

(ix) any costs or expenses incurred by AT Finance Holdings (or any of its direct
or indirect parent companies), the Borrower or any Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, any severance agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are non-cash or otherwise funded with cash proceeds contributed to the
capital of the Borrower or Net Cash Proceeds of an issuance of Equity Interests
of the Borrower (other than Disqualified Equity Interests),

(x) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature,

plus

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any other
Specified Transaction, any restructuring, cost saving initiative or other
initiative projected by the Borrower in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken (in the
good faith determination of the Borrower), including any cost savings, expenses
and charges (including restructuring and integration charges) in connection
with, or incurred by or on behalf of, any joint venture of the Borrower or any
of the Restricted Subsidiaries (whether accounted for

 

-14-



--------------------------------------------------------------------------------

on the financial statements of any such joint venture or the Borrower) (i) with
respect to the Transactions, on or prior to the date that is 24 months after the
Effective Date (including actions initiated prior to the Effective Date) and
(ii) with respect to any other Specified Transaction, any restructuring, cost
saving initiative or other initiative, within 24 months after such Specified
Transaction, restructuring, cost saving initiative or other initiative (which
cost savings shall be added to Consolidated EBITDA until fully realized and
calculated on a Pro Forma Basis as though such cost savings had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that (A) such cost savings are reasonably
quantifiable and factually supportable, (B) no cost savings, operating expense
reductions or synergies shall be added pursuant to this clause (b) to the extent
duplicative of any expenses or charges relating to such cost savings, operating
expense reductions or synergies that are included in clause (a) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (C) the share of any such cost savings,
expenses and charges with respect to a joint venture that are to be allocated to
the Borrower or any of the Restricted Subsidiaries shall not exceed the total
amount thereof for any such joint venture multiplied by the percentage of income
of such venture expected to be included in Consolidated EBITDA for the relevant
Test Period;

less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),

(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
added (and not deducted in such period from Consolidated Net Income),

in each case, as determined on a consolidated basis for AT Finance Holdings, the
Borrower and the Restricted Subsidiaries in accordance with GAAP; provided that,

(I) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by AT Finance Holdings, the Borrower or any Restricted Subsidiary
during such period (other than any Unrestricted Subsidiary) whether such
acquisition occurred before or after the Effective Date to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to the Transactions or pursuant to a transaction consummated
prior to the Effective Date, and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each, a
“Converted Restricted Subsidiary”), in each case based on the Acquired EBITDA of
such Pro Forma Entity for such period (including the portion thereof occurring
prior to such acquisition or conversion) determined on a historical Pro Forma
Basis, and

(II) there shall be (A) excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than

 

-15-



--------------------------------------------------------------------------------

any Unrestricted Subsidiary) sold, transferred or otherwise disposed of, closed
or classified as discontinued operations by AT Finance Holdings, the Borrower or
any Restricted Subsidiary during such period (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of) (each such Person, property, business or asset so sold,
transferred or otherwise disposed of, closed or classified, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) included in determining Consolidated EBITDA for any
period in which a Sold Entity or Business is disposed, an adjustment equal to
the Pro Forma Disposal Adjustment with respect to such Sold Entity or Business
(including the portion thereof occurring prior to such disposal) as specified in
the Pro Forma Disposal Adjustment certificate delivered to the Administrative
Agent (for further delivery to the Lenders).

For purposes of determining the Total Leverage Ratio, the First Lien Leverage
Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio with respect
to any period including a fiscal quarter ended on or prior to May 6, 2014,
Consolidated EBITDA will be deemed to be equal to (i) for the fiscal quarter
ended May 5, 2013, $397,500,000, (ii) for the fiscal quarter ended August 4,
2013, $397,500,000, (iii) for the fiscal quarter ended November 3, 2013,
$397,500,000 and (iv) for the fiscal quarter ended February 2, 2014, $
397,500,000.

“Consolidated First Lien Debt” means the amount of Consolidated Total Debt under
the Loans and under any Incremental Loan and the amount of Consolidated Total
Debt that is secured by any of the Collateral on an equal or super priority
basis (but without regard to the control of remedies) with Liens securing the
Secured Obligations.

“Consolidated Interest Expense” means the sum of (a) the amount of cash
dividends or distributions by AT Finance Holdings used to pay any cash interest
expense in respect of the Parent Convertible Notes plus (b) the cash interest
expense (including that attributable to Capitalized Leases), net of cash
interest income, of AT Finance Holdings, the Borrower and the Restricted
Subsidiaries with respect to all outstanding Indebtedness of AT Finance
Holdings, the Borrower and the Restricted Subsidiaries (excluding any
Non-Recourse Indebtedness incurred under Section 6.01(a)(viii)), including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under hedging
agreements, but excluding, for the avoidance of doubt, (i) amortization of
deferred financing costs, debt discounts or premiums, debt issuance costs,
commissions, fees and expenses, pay-in-kind interest expense and any other
amounts of non-cash interest (including as a result of the effects of
acquisition method accounting or pushdown accounting), (ii) the accretion or
accrual of discounted liabilities during such period, (iii) non-cash interest
expense attributable to the movement of the mark-to-market valuation of
obligations under hedging agreements or other derivative instruments pursuant to
FASB Accounting Standards Codification No. 815-Derivatives and Hedging, (iv) any
one-time cash costs associated with breakage in respect of hedging agreements
for interest rates (v) commissions, discounts, yield and other fees and charges
(including any interest expense) incurred in connection with any Permitted
Receivables Financing, and (vi) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations, all as calculated on a consolidated basis in accordance with
GAAP. For purposes of determining the Interest Coverage Ratio with respect to
any period including a fiscal quarter ended on or

 

-16-



--------------------------------------------------------------------------------

prior to May 6, 2014, Consolidated Interest Expense will be deemed to be equal
to (i) for the fiscal quarter ended May 5, 2013, $48,125,000, (ii) for the
fiscal quarter ended August 4, 2013, $48,125,000, (iii) for the fiscal quarter
ended November 3, 2013, $48,125,000 and (iv) for the fiscal quarter ended
February 2, 2014, $48,125,000.

“Consolidated Net Income” means, for any period, the net income (loss) of AT
Finance Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication:

(a) extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives and any accruals or reserves in respect of any extraordinary,
non-recurring or unusual items), severance, relocation costs, integration and
facilities’ opening costs and other business optimization expenses (including
related to new product introductions), restructuring charges, accruals or
reserves (including restructuring and integration costs related to acquisitions
after the Effective Date and adjustments to existing reserves), whether or not
classified as restructuring expense on the consolidated financial statements,
signing costs, retention or completion bonuses, transition costs, costs related
to closure/consolidation of facilities and curtailments or modifications to
pension and post-retirement employee benefit plans (including any settlement of
pension liabilities),

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Costs (including any charges associated with the rollover,
acceleration or payout of Equity Interests by management of the Borrower or any
of its direct or indirect parents in connection with the Transactions),

(d) the net income for such period of any Person that is an Unrestricted
Subsidiary and any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) by such Person to
AT Finance Holdings, the Borrower or a Restricted Subsidiary thereof during such
period,

(e) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Effective Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),

(f) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

(g) accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP (including any adjustment of estimated
payouts on existing earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period,

 

-17-



--------------------------------------------------------------------------------

(h) all Non-Cash Compensation Expenses,

(i) any income (loss) attributable to deferred compensation plans or trusts,

(j) any income (loss) from investments recorded using the equity method of
accounting (but including any cash dividends or distributions actually received
by AT Finance Holdings, the Borrower or any Restricted Subsidiary in respect of
such investment),

(k) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business) or income
(loss) from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of),

(l) any non-cash gain (loss) attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments; provided that any cash
payments or receipts relating to transactions realized in a given period shall
be taken into account in such period,

(n) any non-cash gain (loss) related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances),

(o) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made),

(p) any impairment charge or asset write-off or write-down related to intangible
assets (including goodwill), long-lived assets, and investments in debt and
equity securities, and

(q) solely for the purpose of calculating the Available Amount, the net income
for such period of any Restricted Subsidiary (other than any Loan Party) shall
be excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, is otherwise restricted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) or Permitted Investments to
AT Finance Holdings, the Borrower or a Restricted Subsidiary thereof in respect
of such period, to the extent not already included therein.

 

-18-



--------------------------------------------------------------------------------

There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to AT Finance Holdings, the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition consummated
prior to the Effective Date and any Permitted Acquisitions or other Investment
or the amortization or write-off of any amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer or
indemnifying party and only to the extent that such amount is in fact reimbursed
within 365 days of the date of the insurable or indemnifiable event (net of any
amount so added back in any prior period to the extent not so reimbursed within
the applicable 365-day period), due from business interruption insurance or
reimbursement of expenses and charges that are covered by indemnification and
other reimbursement provisions in connection with any acquisition or other
Investment or any disposition of any asset permitted hereunder.

“Consolidated Secured Debt” means Consolidated Total Debt that is secured by a
Lien on any Collateral.

“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of AT Finance Holdings,
the Borrower and the Restricted Subsidiaries in accordance with GAAP.

“Consolidated Total Debt” means the outstanding principal amount of all third
party Indebtedness for borrowed money (including purchase money Indebtedness),
unreimbursed drawings under letters of credit, Capital Lease Obligations and
third party Indebtedness obligations evidenced by notes or similar instruments
and, without duplication, Receivables Guarantees, in each case of AT Finance
Holdings, the Borrower and the Restricted Subsidiaries on such date, on a
consolidated basis and determined in accordance with GAAP (excluding, in any
event, (a) any amounts of Non-Recourse Indebtedness incurred under
Section 6.01(a)(viii) and (b) the effects of any discounting of Indebtedness
resulting from the application of acquisition method accounting in connection
with the Transactions or any Permitted Acquisition or other Investment).

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of AT Finance Holdings,
the Borrower and the Restricted Subsidiaries at such date, excluding the current
portion of current and deferred income taxes over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of AT
Finance Holdings, the Borrower and the Restricted Subsidiaries on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans and
obligations under letters of credit to the extent otherwise included therein,
(iii) the current portion of interest and (iv) the current portion of current
and deferred income taxes; provided that, for purposes of calculating Excess
Cash Flow, increases or decreases in working capital (A) arising from
acquisitions or dispositions by AT Finance Holdings, the Borrower and the
Restricted Subsidiaries shall be measured from the date on which such
acquisition or disposition occurred until the first anniversary of such
acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in

 

-19-



--------------------------------------------------------------------------------

the Excess Cash Flow calculation, (II) the impact of adjusting items in the
definition of “Consolidated Net Income” and (III) any changes in current assets
or current liabilities as a result of (x) the effect of fluctuations in the
amount of accrued or contingent obligations, assets or liabilities under hedging
agreements or other derivative obligations, (y) any reclassification, other than
as a result of the passage of time, in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent or (z) the effects of
acquisition method accounting.

“Contract Consideration” has the meaning given such term in the definition of
“Excess Cash Flow.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Corporate U.S. Subsidiary” means any direct or indirect Domestic Subsidiary
that is a corporation for U.S. federal income tax purposes.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Loans (or unused Revolving Commitments)
(“Refinanced Debt”); provided that such exchanging, extending, renewing,
replacing or refinancing Indebtedness (a) is in an original aggregate principal
amount not greater than the aggregate principal amount of the Refinanced Debt
(plus any premium, accrued interest and fees and expenses incurred in connection
with such exchange, extension, renewal, replacement or refinancing ), (b) does
not mature, in the case of (x) any Credit Agreement Refinancing Indebtedness in
respect of the Term Loans, earlier than or have a Weighted Average Life to
Maturity shorter than the Refinanced Debt (or, with respect to any notes
constituting Credit Agreement Refinancing Indebtedness, will not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in the redemption of such notes prior to the maturity date of the
Refinanced Debt) and (y) in the case of any Credit Agreement Refinancing
Indebtedness in respect of the Revolving Commitments, earlier than the Revolving
Maturity Date (and there shall be no scheduled commitment reductions or
scheduled amortization payments under such Credit Agreement Refinancing
Indebtedness prior to the Revolving Maturity Date), (c) shall not be guaranteed
by any entity that is not a Loan Party, (d) in the case of any secured
Indebtedness (1) is not secured by any assets not securing the Secured
Obligations and (2) is subject to the relevant Intercreditor Agreement(s) and
(e) has terms and conditions (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and prepayment or redemption provisions) that
are not materially more favorable (when taken as a whole) to the lenders or
investors providing such Indebtedness than the terms and conditions of this
Agreement (when taken as a whole) are to the Lenders (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such refinancing) (it being understood that, to the extent that any
financial maintenance covenant is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant is either (1) also added for
the benefit of any corresponding Loans remaining outstanding after

 

-20-



--------------------------------------------------------------------------------

the issuance or incurrence of such Indebtedness or (2) only applicable after the
Latest Maturity Date at the time of such refinancing) provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to such modification, refinancing, refunding,
renewal or extension, together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

“Cure Amount” has the meaning assigned to such term in Section 7.02.

“Cure Right” has the meaning assigned to such term in Section 7.02.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within one Business Day of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Bank or any Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within two Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, after the Effective Date,
(i) become the subject to any Bankruptcy Event, or (ii) had appointed for it a
receiver, liquidator, custodian, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent in consultation with the Borrower that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

 

-21-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by AT Finance Holdings, the Borrower or a Subsidiary in
connection with a Disposition pursuant to Section 6.05(k) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower, setting forth the basis of such valuation (which amount
will be reduced by the Fair Market Value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit I.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit J, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.11 (a)(ii)(A).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five Business Days following the receipt by each relevant
Lender of notice from the Auction Agent in accordance with
Section 2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as
applicable, unless a shorter period is agreed to between the Borrower and the
Auction Agent.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to AT Finance Holdings, the Borrower and
the Restricted Subsidiaries in the definition of the term “Consolidated EBITDA”
(and in the component financial definitions used therein) were references to
such Sold Entity or Business and its subsidiaries or to such Converted
Unrestricted Subsidiary and its subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business or Converted Unrestricted
Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05.

 

-22-



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale,” a “change of control” or
similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after repayment in full of all the Loans and
all other Loan Document Obligations that are accrued and payable and the
termination of the Commitments and (ii) if an Equity Interest in any Person is
issued pursuant to any plan for the benefit of employees of AT Finance Holdings
(or any direct or indirect parent thereof), the Borrower or any of the
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by AT Finance Holdings (or any direct or indirect parent
company thereof), the Borrower or any of the Subsidiaries in order to satisfy
applicable statutory or regulatory obligations of such Person.

“Disqualified Lenders” means those banks, financial institutions and other
institutional lenders and investors (i) that have been separately identified in
writing to the Lead Arrangers prior to December 15, 2013 (or, if after such date
but prior to the Closing Date, that are reasonably acceptable to the Lead
Arrangers holding a majority of the aggregate amount of outstanding commitments
to make Term Loans and Revolving Loans on such date), (ii) those Persons who are
competitors of the Borrower, the Target, and each of their respective
Subsidiaries that are separately identified in writing (including by email) to
the Administrative Agent from time to time and (iii) in the case of clauses
(i) and (ii) above, any of such Person’s Affiliates (other than bona fide debt
fund affiliates) that are either (y) identified in writing (including by email)
by the Borrower from time to time or (z) clearly identifiable on the basis of
such Affiliate’s name.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(c) with respect to any fiscal year of AT Finance Holdings, if the
Secured Leverage Ratio (prior to giving effect to the applicable prepayment
pursuant to Section 2.11(c), but after giving effect to any voluntary
prepayments made pursuant to Section 2.11(a) prior to the date of such
prepayment) as of the end of such fiscal year is (a) greater than 2.75:1.00, 50%
of Excess Cash Flow for such fiscal year, (b) greater than 2.25 to 1.00 but less
than or equal to 2.75 to 1.00, 25% of Excess Cash Flow for such fiscal year and
(c) equal to or less than 2.25:1.0, 0% of Excess Cash Flow for such fiscal year.

 

-23-



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Refinancing” means, collectively, the repayment, repurchase or
other discharge of the Existing Credit Agreement Indebtedness and termination
and/or release of any security interests and guarantees in connection therewith.

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below) or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the four
years following the date of incurrence thereof) payable generally to Lenders or
other institutions providing such Indebtedness, but excluding any arrangement,
structuring, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate floor,”
(i) to the extent that the LIBO Rate for a one-month period or Alternate Base
Rate (without giving effect to any floors in such definitions), as applicable,
on the date that the Effective Yield is being calculated is less than such
floor, the amount of such difference shall be deemed added to the interest rate
margin for such Indebtedness for the purpose of calculating the Effective Yield
and (ii) to the extent that the LIBO Rate for a one-month period or Alternative
Base Rate (without giving effect to any floors in such definitions), as
applicable, on the date that the Effective Yield is being calculated is greater
than such floor, then the floor shall be disregarded in calculating the
Effective Yield.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including the Borrower or any of its
Affiliates), other than, in each case, (i) a natural person, (ii) a Defaulting
Lender or (iii) a Disqualified Lender.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means common law and all treaties, rules, regulations,
codes, ordinances, judgments, orders, decrees and other applicable Requirements
of Law, and all applicable injunctions or binding agreements issued, promulgated
or entered into by or with any Governmental Authority, in each instance relating
to the protection of the environment, including with respect to the preservation
or reclamation of natural resources or the Release or threatened Release of any
Hazardous Material, or to the extent relating to exposure to Hazardous
Materials, the protection of human health or safety to the extent applicable or
relevant to AT Finance Holdings, the Borrower or any of its Subsidiaries or to
their operations or properties.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of AT Finance Holdings, the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

-24-



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests or shares in an exempted or a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 or
Section 430 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan
(including any liability under Section 4062(e) of ERISA) or Multiemployer Plan;
or (h) the receipt by a Loan Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from a Loan Party or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA.

“euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income (provided, in each case,
that if any

 

-25-



--------------------------------------------------------------------------------

non-cash charge represents an accrual or reserve for cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Excess Cash Flow in such future period),

(iii) decreases in Consolidated Working Capital, long-term receivables and
long-term prepaid assets and increases in long-term deferred revenue for such
period,

(iv) an amount equal to the aggregate net non-cash loss on dispositions by AT
Finance Holdings, the Borrower and the Restricted Subsidiaries during such
period (other than dispositions in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income, and

(v) extraordinary gains; less:

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated Net
Income” to the extent such amounts are due but not received during such period)
and cash charges included in clauses (a) through (o) of the definition of
“Consolidated Net Income” (other than cash charges in respect of Transaction
Costs paid on or about the Effective Date to the extent financed with the
proceeds of Indebtedness incurred on the Effective Date or an equity investment
on the Effective Date),

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, to the extent that such Capital Expenditures were financed
with internally generated cash flow of AT Finance Holdings, the Borrower or the
Restricted Subsidiaries,

(iii) (x) the aggregate amount of all principal payments of Indebtedness,
including (A) the principal component of payments in respect of Capitalized
Leases and (B) the amount of any mandatory prepayment of Loans to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (x) all
other prepayments of Term Loans and (y) all prepayments of revolving loans made
during such period (other than prepayments to the extent there is an equivalent
permanent reduction in revolving commitments in connection therewith, but
excluding in any event prepayments of Revolving Loans, Swingline Loans or Other
Revolving Loans hereunder), except to the extent financed with the proceeds of
other Indebtedness of AT Finance Holdings, the Borrower or the Restricted
Subsidiaries and (y) the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by AT Finance Holdings, the Borrower and the
Restricted Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by AT
Finance Holdings, the Borrower and the Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,

 

-26-



--------------------------------------------------------------------------------

(v) increases in Consolidated Working Capital and long-term receivables,
long-term prepaid assets and decreases in long-term deferred revenue for such
period,

(vi) cash payments by AT Finance Holdings, the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of AT
Finance Holdings, the Borrower and the Restricted Subsidiaries other than
Indebtedness to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income, except to the extent
financed with the proceeds of long-term Indebtedness of AT Finance Holdings, the
Borrower or the Restricted Subsidiaries,

(vii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Investments (other than Investments in
Permitted Investments) and acquisitions not prohibited by this Agreement, to the
extent that such Investments and acquisitions were financed with internally
generated cash flow of AT Finance Holdings, the Borrower or the Restricted
Subsidiaries,

(viii) the amount of dividends and distributions paid in cash during such period
not prohibited by this Agreement, to the extent that such dividends and
distributions were financed with internally generated cash flow of AT Finance
Holdings, the Borrower or the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period or are not deducted in calculating Consolidated Net
Income, to the extent that such expenditure was financed with internally
generated cash flow of the Borrower or the Restricted Subsidiaries,

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (1) the aggregate consideration required to be paid in cash by AT
Finance Holdings, the Borrower or any of the Restricted Subsidiaries pursuant to
binding contracts, commitments, letters of intent or purchase orders (the
“Contract Consideration”), in each case, entered into prior to or during such
period and (2) to the extent set forth in a certificate of a Financial Officer
delivered to the Administrative Agent at or before the time the compliance
certificate for the period ending simultaneously with such Test Period is
required to be delivered pursuant to Section 5.01(d), the aggregate amount of
cash that is reasonably expected to be paid in respect of planned cash
expenditures by AT Finance Holdings, the Borrower or any of the Restricted
Subsidiaries (the “Planned Expenditures”) in the case of each of clauses (1) and
(2) relating to Permitted Acquisitions, other Investments (other than
Investments in Permitted Investments) or Capital Expenditures (including
Capitalized Software Expenditures or other purchases of intellectual property)
to be consummated or made during a subsequent Test Period (and in the case of
Planned Expenditures, the subsequent Test Period); provided, that to the extent
the aggregate amount of internally generated cash actually utilized to finance
such Permitted Acquisitions, Investments or Capital Expenditures during such
Test Period is less than the Contract Consideration or Planned Expenditures, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such Test Period,

 

-27-



--------------------------------------------------------------------------------

(xi) the amount of taxes (including penalties and interest) paid in cash and/or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, and

(xii) extraordinary losses.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $25,000,000 as determined on the Effective Date for existing real
property and on the date of acquisition for after acquired real property,
(b) all leasehold interests in real property (and, for the avoidance of doubt,
in no event shall landlord lien waivers, estoppels and collateral access letters
be required to be delivered with respect to any such leasehold interests in real
property), (c) any governmental licenses or state or local franchises, charters
or authorizations, to the extent a security interest in any such licenses,
franchise, charter or authorization would be prohibited or restricted thereby
(including any legally effective prohibition or restriction, but excluding any
prohibition or restriction that is ineffective under the Uniform Commercial Code
of the applicable jurisdiction), (d) any asset if, to the extent and for so long
as the grant of a Lien thereon to secure the Secured Obligations is prohibited
by any Requirements of Law (other than to the extent that any such prohibition
would be rendered ineffective pursuant to any other applicable Requirements of
Law) or would require consent or approval of any Governmental Authority,
(e) margin stock and, to the extent prohibited by, or creating an enforceable
right of termination in favor of any other party thereto under (other than any
Loan Party or any wholly-owned Subsidiary) the terms of any applicable
Organizational Documents, joint venture agreement or shareholders’ agreement,
Equity Interests in any Person other than wholly-owned Restricted Subsidiaries,
(f) assets to the extent a security interest in such assets would result in
material adverse tax consequences to AT Finance Holdings or one of its
subsidiaries as reasonably determined by the Borrower in consultation with the
Administrative Agent, (g) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, (h) any lease, license or other agreement or any property subject
thereto (including pursuant to a purchase money security interest or similar
arrangement) to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
arrangement or create a breach, default or right of termination in favor of any
other party thereto (other than any Loan Party or any wholly-owned Subsidiary)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code of the applicable jurisdiction or other similar applicable law,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code of the applicable
jurisdiction or other similar applicable law notwithstanding such prohibition,
(i) in excess of 65% of the voting Equity Interests (including for this purpose
any voting debt security or other voting instrument that is treated as equity of
the issuer for U.S. federal income tax purposes) of (A) any Restricted CFC or
(B) any FSHCO and (j) receivables and related assets (A) sold to any Receivables
Subsidiary or (B) otherwise pledged in connection with any Permitted Receivables
Financing.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01(a),
(b) each Unrestricted Subsidiary, (c) each Immaterial Subsidiary, (d) any
Subsidiary that is prohibited by (i) applicable Requirements of Law or (ii) any
contractual obligation existing on the Effective Date or on the date any such
Subsidiary is acquired (so long in respect of any such contractual prohibition
such prohibition is not incurred in contemplation of such acquisition), in each
case from guaranteeing the Secured Obligations or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a Guarantee, or for which the provision of a Guarantee would result
in

 

-28-



--------------------------------------------------------------------------------

a material adverse tax consequence (including as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) to AT Finance Holdings or one of its subsidiaries (as reasonably
determined by AT Finance Holdings in consultation with the Administrative
Agent), (e) any Restricted CFC, (f) any FSHCO, (g) any other Subsidiary excused
from becoming a Loan Party pursuant to clause (a) of the last paragraph of the
definition of the term “Collateral and Guarantee Requirement,” (h) any
not-for-profit Subsidiaries, captive insurance companies or other special
purpose subsidiaries designated by the Borrower from time to time, (i) any
Receivables Subsidiary and (j) any Foreign Subsidiary of AT Finance Holdings for
which the providing of a guarantee could reasonably be expected to result in any
violation or breach of, or conflict with, fiduciary duties of such subsidiary’s
officers, directors or managers.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for as long as, all or a portion
of the Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder, (determined after giving effect to Section 7.03 hereof and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations. If a Swap Obligation
arises under a Master Agreement governing more than one Swap Agreement, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Agreements for which such Guarantee or security interest is
or becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) its net income or profits (however denominated), branch
profits Taxes, and franchise Taxes, in each case imposed by (i) a jurisdiction
as a result of such recipient being organized, incorporated or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in or (ii) any jurisdiction as a result of any other
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than a connection arising solely from such recipient
having executed, delivered, or become a party to, performed its obligations or
received payments under, received or perfected a security interest under, sold
or assigned of an interest in, engaged in any other transaction pursuant to, or
enforced, any Loan Documents), (b) any withholding Tax that is attributable to a
Lender’s failure to comply with Section 2.17(e), (c) except in the case of an
assignee pursuant to a request by the Borrower under Section 2.19, any U.S.
federal withholding Taxes imposed due to a Requirement of Law in effect at the
time a Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
under Section 2.17(a) and (d) any U.S. federal withholding Tax imposed pursuant
to FATCA.

“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable,
outstanding under that certain Credit Agreement, dated as of October 28, 2013,
among AT Finance Holdings, Avago Technologies Holding Pte. Ltd., Avago
Technologies International Sales Pte. Limited, Avago Technologies International
Sales Pte. Limited, Avago Technologies U.S. Inc. and Avago Technologies General
IP (Singapore) Pte. Ltd., the lenders party thereto and Citicorp International
Limited, as administrative agent.

 

-29-



--------------------------------------------------------------------------------

“Existing Letter of Credit” means each letter of credit previously issued for
the account of, or for the benefit of AT Finance Holdings, the Borrower or any
other Subsidiary that (a) is outstanding on the Effective Date and (b) is listed
on Schedule 1.01(c).

“Facilities” means the Term Facility and the Revolving Credit Facility.

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Borrower.

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of AT Finance Holdings and its Subsidiaries
taken as a whole would change hands between a willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such current Sections of the Code (or any such amended or successor version
described above).

“FCPA” has the meaning assigned to such term in Section 3.17.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“FEMA” has the meaning assigned to such term in the definition of “Collateral
and Guarantee Requirement.”

“Financial Covenant” has the meaning assigned to such term in Section 7.02.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer director of treasury, controller or director of the Borrower.

“First Lien Intercreditor Agreement” means an Intercreditor Agreement,
substantially in the form of Exhibit P, entered into among the Collateral Agent,
the Loan Parties and one or more Senior Representatives for holders of
Indebtedness secured by Liens on the Collateral that rank equal in priority to
the Liens securing the Secured Obligations, with such modifications thereto as
the Administrative Agent and the Borrower may reasonably agree.

 

-30-



--------------------------------------------------------------------------------

“First Lien/Second Lien Intercreditor Agreement” means a First Lien/Second Lien
Intercreditor Agreement, substantially in the form of Exhibit Q, entered into
among the Collateral Agent, the Loan Parties and one or more Senior
Representatives for holders of Indebtedness secured by Liens on the Collateral
that rank junior in priority to the Liens securing the Secured Obligations, with
such modifications thereto as the Administrative Agent and the Borrower may
reasonably agree.

“First Lien Leverage Ratio” means, on any date, the ratio of (a) Consolidated
First Lien Debt as of such date minus unrestricted cash and cash equivalents of
AT Finance Holdings, the Borrower and the Restricted Subsidiaries to
(b) Consolidated EBITDA for the Test Period as of such date.

“Foreign Prepayment Event” has the meaning assigned to such term in
Section 2.11(f).

“Foreign Subsidiary” means any Subsidiary that is organized and/or incorporated
under the laws of a jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“FSHCO” means any direct or indirect Domestic Subsidiary of a corporate U.S.
Subsidiary that has no material assets other than Equity Interests in one or
more Restricted CFCs.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of AT Finance Holdings, the Borrower and
the Restricted Subsidiaries for borrowed money that matures more than one year
from the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of AT Finance Holdings, the Borrower or
the Restricted Subsidiaries, to a date more than one year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-Financial Instruments, or any successor
thereto (including pursuant to the FASB Accounting Standards

 

-31-



--------------------------------------------------------------------------------

Codification), to value any Indebtedness of AT Finance Holdings, the Borrower or
any Subsidiary at “fair value,” as defined therein and (b) the amount of any
Indebtedness under GAAP with respect to Capital Lease Obligations shall be
determined in accordance with the definition of Capital Lease Obligations;
provided, further, that if the Borrower notifies the Administrative Agent that
the Borrower, AT Finance Holdings or Parent has elected to report under IFRS as
in effect from time to time, “GAAP” shall mean generally accepted accounting
principles pursuant to IFRS.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business, customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness) or any
Excluded Swap Obligations. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined in good faith by a Financial Officer. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit C.

“Guarantors” means AT Finance Holdings and the Subsidiary Loan Parties; provided
that each Borrower Party shall be a “Guarantor” with respect to the Loan
Document Obligations of each other Borrower Party.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

“AT Finance Holdings” has the meaning assigned to such term in the preamble
hereto.

 

-32-



--------------------------------------------------------------------------------

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D).

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Loans” has the meaning assigned to such term in Section 2.14(b).

“Incremental Cap” means, as of any date of determination, (a) the greater of
(x) $1,600,000,000 and (y) Consolidated EBITDA for the last four Fiscal Quarters
ended prior to such date for which financial statements have been provided at
such date, plus (b) all voluntary prepayments of the Term Loans pursuant to
Section 2.11(a) made prior to such date (other than any such prepayments with
the proceeds of long-term Indebtedness); provided, however, that in the case of
any prepayment made pursuant to Section 2.11(a)(ii), the amount included in the
calculation of the Incremental Cap pursuant to this clause (b) shall be limited
to the amount actually paid in order to consummate such prepayment plus (c) the
maximum aggregate principal amount that can be incurred without causing the
First Lien Leverage Ratio, after giving effect to the incurrence of any
Incremental Loans or Incremental Equivalent Debt (which (1) shall assume that
all such Indebtedness is Consolidated First Lien Debt, (2) in the case of all
Incremental Revolving Commitments, that such Commitments are fully drawn and
(3) shall not include the proceeds of such Incremental Loans or Incremental
Equivalent Debt in calculating unrestricted cash and cash equivalents) and the
use of proceeds thereof, on a Pro Forma Basis, to exceed 3.0:1.0 for the most
recent Test Period then ended (subject to the Limited Condition Acquisition
Proviso in connection with any Permitted Acquisition or permitted Investment
that constitutes an acquisition (other than an intercompany Investment);
provided that any Incremental Term Commitments and Incremental Revolving
Commitments shall be deemed to be incurred under this clause (c) up to the
maximum aggregate principal amount available under this clause (c) as of such
date of determination prior to any incurrence under clause (a) above.

“Incremental Equivalent Debt” means Indebtedness incurred pursuant to
Section 6.01(a)(xxii).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(d).

“Incremental Loan” means Incremental Revolving Loans and Incremental Term Loans.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Revolving Loan” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to their Incremental Revolving Commitments. Incremental
Revolving Loans may only be made in the form of additional Revolving Loans.

 

-33-



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable in the ordinary course of business, (y) monetary obligations
arising under supply or consignment agreements, in each case of clause (x) and
this clause (y), not overdue by more than 90 days or are being contested in good
faith by appropriate proceedings and for which reasonable reserves are being
maintained and (z) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided that the term “Indebtedness” shall not
include (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller and (iii) Indebtedness of any Parent
Entity appearing on the balance sheet of AT Finance Holdings solely by reason of
push down accounting under GAAP. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the Fair Market Value of the property
encumbered thereby as determined by such Person in good faith. For all purposes
hereof, the Indebtedness of AT Finance Holdings, the Borrower and the Restricted
Subsidiaries shall exclude intercompany liabilities arising from their cash
management, tax, and accounting operations and intercompany loans, advances or
Indebtedness having a term not exceeding 364 days (inclusive of any rollover or
extensions of terms) and made in the ordinary course of business.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Information Memorandum” means the Confidential Information Memorandum dated
April 2014 relating to the Loan Parties and the Facilities.

“Intellectual Property” has the meaning assigned to such term in the U.S.
Collateral Agreement.

“Intercreditor Agreements” means any First Lien Intercreditor Agreement and the
First Lien/Second Lien Intercreditor Agreement.

 

-34-



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the Test Period as
of such date.

“Interest Election Request” means a request by a Borrower Party to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the fifteenth day of each March, June, September and December
and (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender participating therein, twelve months
or such other period less than one month thereafter as the applicable Borrower
Party may elect), provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of AT Finance Holdings, the Borrower and the Restricted Subsidiaries,
(i) intercompany advances arising from their cash management, tax and accounting
operations and (ii) intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any rollover or extensions of terms) and
made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (i) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment and without duplication of amounts increasing the Available
Amount), but without any adjustment for write-downs or write-offs (including as
a result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (ii) any Investment in the form of a Guarantee
shall be equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, as determined in good faith by a Financial Officer, (iii) any
Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the Fair Market Value of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such investor

 

-35-



--------------------------------------------------------------------------------

representing a return of capital of, or dividends or other distributions in
respect of, such Investment (to the extent such payments do not exceed, in the
aggregate, the original amount of such Investment and without duplication of
amounts increasing the Available Amount), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (iv) any
Investment (other than any Investment referred to in clause (i), (ii) or
(iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(A) the cost of all additions thereto and minus (B) the amount of any portion of
such Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, and of any cash payments actually received by
such investor representing interest, dividends or other distributions in respect
of such Investment (to the extent the amounts referred to in clause (B) do not,
in the aggregate, exceed the original cost of such Investment plus the costs of
additions thereto and without duplication of amounts increasing the Available
Amount or Available Equity Amount), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment. For purposes of
Section 6.04, if an Investment involves the acquisition of more than one Person,
the amount of such Investment shall be allocated among the acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by a Financial Officer.

“Issuing Bank” means (a) Deutsche Bank AG New York Branch, (b) Barclays Bank
PLC, (c) Citibank, N.A., (d) Bank of America, N.A., (e) solely in respect of any
Existing Letter of Credit, the Lender that is the issuer thereof, and (f) each
additional Lender that shall at any time have become an Issuing Bank hereunder
as provided in Section 2.05(j) (other than any Person that shall have ceased to
be an Issuing Bank as provided in Section 2.05(k)), each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.05 with respect to such Letters of Credit).

“Joint Bookrunners” means Deutsche Bank Securities Inc., Barclays Bank PLC,
Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“Junior Financing” means any Indebtedness (other than any permitted intercompany
Indebtedness owing to AT Finance Holdings, the Borrower or any Restricted
Subsidiary) that is subordinated in right of payment to the Loan Document
Obligations.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Loan, any
Incremental Loan or any Other Commitment, in each case as extended in accordance
with this Agreement from time to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit remaining available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

-36-



--------------------------------------------------------------------------------

“Lead Arrangers” means Deutsche Bank Securities Inc., Barclays Bank PLC,
Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Lenders” means the Term Lenders, the Revolving Lenders and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
an Incremental Facility Amendment or a Refinancing Amendment, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any standby letter of credit (a “Standby Letter of
Credit”) or trade letter of credit (a “Trade Letter of Credit”) issued pursuant
to this Agreement and any Existing Letter of Credit, other than any such letter
of credit that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 2.05.

“Liabilities” means the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of AT Finance Holdings and its
Subsidiaries taken as a whole, as of the Effective Date after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the London interbank offered rate administered by the ICE Benchmark
Administration appearing on the Reuters “LIBOR01” screen (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which dollar deposits and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Condition Acquisition” means any Permitted Acquisition or permitted
Investment that constitutes an acquisition (other than an intercompany
Investment) by the Borrower or a Restricted Subsidiary whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Limited Condition Acquisition Proviso” has the meaning specified in
Section 1.07.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower Parties of (i) the principal of and interest at the applicable rate or
rates provided in this Agreement (including interest accruing during the
pendency of any bankruptcy, judicial management, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans,

 

-37-



--------------------------------------------------------------------------------

when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (ii) all other monetary obligations of the
Borrower Parties under or pursuant to this Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, judicial management, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), (b) the due and punctual payment and performance of all other
obligations of the Borrower Parties under or pursuant to each of the Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including interest and monetary obligations
incurred during the pendency of any bankruptcy, judicial management, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“Loan Documents” means this Agreement, any Refinancing Amendment, any Loan
Modification Agreement, the Guarantee Agreement, the Collateral Agreements, the
Intercreditor Agreements, the other Security Documents and, except for purposes
of Section 9.02, any promissory notes delivered pursuant to Section 2.09(e).

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

“Loan Parties” means AT Finance Holdings, the Borrower Parties and the
Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to a Borrower Party pursuant to this
Agreement.

“Luxco Borrower” has the meaning provided in the preamble hereto.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Pledge Agreement” means:

(a) the share pledge agreement, governed by Luxembourg law, over, inter alia,
the present and future shares in the Luxco Borrower;

(b) the share pledge agreements, governed by Luxembourg law, over, inter alia,
the present and future shares in any Subsidiary organized under the laws of
Luxembourg;

(c) the account pledge agreements, governed by Luxembourg law, over the present
and future Luxembourg bank accounts of any Subsidiary;

(d) the receivables pledge agreement, governed by Luxembourg law, over, inter
alia, the Luxembourg receivables held by the Luxco Borrower against any member
of the group of companies to which the Luxco Borrower belongs; and

(e) the receivables pledge agreements, governed by Luxembourg law, over, inter
alia, the Luxembourg receivables held by any Subsidiary against any member of
the group of companies to which the Luxco Borrower belongs, in form and
substance reasonably satisfactory to the Administrative Agent.

 

-38-



--------------------------------------------------------------------------------

“Majority Facility Lenders” means with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans or the
Aggregate Revolving Credit Exposure, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Aggregate Revolving Commitments).

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on
(a) the business or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower Parties and the
Guarantors, taken as a whole, to perform their payment obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents.

“Material Indebtedness” means (without duplication) Indebtedness for borrowed
money (other than the Loan Document Obligations and any intercompany
indebtedness), Capital Lease Obligations, unreimbursed obligations for letter of
credit drawings and bank guarantees, or obligations in respect of one or more
Swap Agreements, of any one or more of AT Finance Holdings, the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding $150,000,000;
provided that in no event shall any Permitted Receivables Financing be
considered Material Indebtedness for any purpose. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that AT Finance Holdings, the Borrower or such
Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means (a) each wholly-owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of AT Finance Holdings most recently ended
for which financial statements are available, had revenues or total assets for
such quarter in excess of 5.0% of the consolidated revenues or total assets, as
applicable, of AT Finance Holdings for such quarter or that is designated by the
Borrower as a Material Subsidiary and (b) any group comprising wholly-owned
Restricted Subsidiaries that each would not have been a Material Subsidiary
under clause (a) but that, taken together, as of the last day of the fiscal
quarter of the Borrower most recently ended for which financial statements are
available, had revenues or total assets for such quarter in excess of 10.0% of
the consolidated revenues or total assets, as applicable, of AT Finance Holdings
for such quarter; provided that solely for purposes of Section 7.01(h) and
Section 7.01(i) each such Restricted Subsidiary forming part of such group is
subject to an Event of Default under one or more of such Sections.

“Merger Sub” means Leopold Merger Sub, Inc., a corporation organized under the
laws of Delaware.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations, provided, however, in the event any Mortgaged Property is
located in a jurisdiction which imposes mortgage recording taxes or similar
fees, the applicable Mortgage shall not secure an amount in excess of 100% of
the Fair Market Value of such Mortgaged Property. Each Mortgage shall be
substantially in the form of Exhibit O with such modifications as may be
required by local laws.

 

-39-



--------------------------------------------------------------------------------

“Mortgaged Property” means each parcel of real property and the improvements
thereon owned in fee by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 4.01(f) (if any) or 5.11, 5.12 or 5.14.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds, including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out (but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by AT Finance Holdings, the Borrower and the
Restricted Subsidiaries in connection with such event (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, underwriting discounts and commissions, other customary expenses and
brokerage, consultant, accountant and other customary fees), (ii) in the case of
a Disposition of an asset (including pursuant to a Sale Leaseback or Casualty
Event or similar proceeding), (x) the amount of all payments that are permitted
hereunder and are made by AT Finance Holdings, the Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than the
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of AT Finance
Holdings, the Borrower and the Restricted Subsidiaries as a result thereof and
(z) the amount of any liabilities directly associated with such asset and
retained by AT Finance Holdings, the Borrower or the Restricted Subsidiaries and
(iii) the amount of all Taxes paid (or reasonably estimated to be payable), and
the amount of any reserves established by AT Finance Holdings, the Borrower and
the Restricted Subsidiaries to fund contingent liabilities reasonably estimated
to be payable, that are directly attributable to such event, provided that any
determination by the Borrower that Taxes estimated to be payable are not payable
and any reduction at any time in the amount of any such reserves (other than as
a result of payments made in respect thereof) shall be deemed to constitute the
receipt by the Borrower at such time of Net Proceeds in the amount of the
estimated Taxes not payable or such reduction, as applicable.

“New Project” shall mean (x) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility, branch or office owned by the Borrower or
the Subsidiaries which in fact commences operations and (y) each creation (in
one or a series of related transactions) of a business unit to the extent such
business unit commences operations or each expansion (in one or a series of
related transactions) of business into a new market.

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(b).

 

-40-



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means Indebtedness that is non-recourse to AT
Finance Holdings and the Restricted Subsidiaries.

“Not Otherwise Applied” means, with reference to the Available Amount, the
Starter Basket or the Available Equity Amount, as applicable, that was not
previously applied pursuant to Section 6.04(n), 6.08(a)(vii) or 6.08(b)(iv).

“Notice of Intent to Cure” shall mean a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent, with respect to each period
of four consecutive fiscal quarters for which a Cure Right will be exercised,
within ten days after the date the financial statements required under
Section 5.01(a) or 5.01(b) have been delivered (or were required to have been
delivered) with respect to the most recent end of such period of four
consecutive fiscal quarters, which certificate shall contain a computation of
the applicable Event of Default and notice of intent to cure such Event of
Default through the exercise of the Cure Right as contemplated in Article VII.

“OFAC” has the meaning assigned to such term in Section 3.17.

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any exempted or limited liability company, the certificate
or articles of incorporation, formation or organization and memorandum and
articles of association or operating agreement (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

Other Revolving Commitments” means one or more Classes of revolving commitments
hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” means one or more Classes of revolving Loans that result
from a Refinancing Amendment.

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Other Taxes” means any and all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Parent” means Avago Technologies Limited, a company incorporated under the
Singapore Companies Act.

 

-41-



--------------------------------------------------------------------------------

“Parent Convertible Notes Financing” means the issuance of an aggregate
principal amount of $1,000,000,000 senior unsecured convertible notes and/or
preferred stock by the Parent (any such senior unsecured convertible notes
and/or preferred stock, the “Parent Convertible Notes”).

“Parent Entity” means any Person that is a direct or indirect parent of the
Borrower.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition Transaction; provided that (a) in
the case of any purchase or other acquisition of Equity Interests in a Person,
(i) such Person, upon the consummation of such purchase or acquisition, will be
a Subsidiary (including as a result of a merger or consolidation between any
Subsidiary and such Person), or (ii) such Person is merged into or consolidated
with a Subsidiary and such Subsidiary is the surviving entity of such merger or
consolidation, (b) the business of such Person, or such assets, as the case may
be, constitute a business permitted by Section 5.16, (c) with respect to each
such purchase or other acquisition, all actions required to be taken with
respect to any such newly created or acquired Subsidiary (including each
subsidiary thereof) or assets in order to satisfy the requirements set forth in
clauses (a), (b), (c), (d) and (e) of the definition of the term “Collateral and
Guarantee Requirement” to the extent applicable shall have been taken (or
arrangements for the taking of such actions after the consummation of the
Permitted Acquisition shall have been made that are reasonably satisfactory to
the Administrative Agent) (unless such newly created or acquired Subsidiary is
designated as an Unrestricted Subsidiary pursuant to Section 5.15 (including,
for the avoidance of doubt, the second sentence thereof) or is otherwise an
Excluded Subsidiary) and (d) after giving effect to any such purchase or other
acquisition, no Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 shall have occurred and be continuing.

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.2, providing for an extension of a maturity date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate with respect to the
Loans and/or Commitments of the Accepting Lenders and/or (b) a change in the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders and/or (c) additional covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of such Loan Modification
Offer (it being understood that to the extent that any financial maintenance
covenant is added for the benefit of any such Loans and/or Commitments, no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant is either (i) also added for the benefit of
any corresponding Loans remaining outstanding after the issuance or incurrence
of such Loans and/or Commitments or (ii) only applicable after the Latest
Maturity Date at the time of such Loan Modification Offer).

“Permitted Cure Securities” shall mean any Equity Interests in AT Finance
Holdings or any Parent Entity other than Disqualified Equity Interests.

 

-42-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens for taxes or other governmental charges that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(b) Liens imposed or preferred by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or construction contractors’ Liens and
other similar Liens arising in the ordinary course of business that secure
amounts not overdue for a period of more than 30 days or, if more than 30 days
overdue, are unfiled and no other action has been taken to enforce such Liens or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, in each case so long as such
Liens do not individually or in the aggregate have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) insurance
carriers providing property, casualty or liability insurance to AT Finance
Holdings, the Borrower or any Restricted Subsidiary or otherwise supporting the
payment of items set forth in the foregoing clause (i);

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, bankers acceptance facilities
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) and obligations in respect of letters of credit,
bank guarantees or similar instruments that have been posted to support the
same, incurred in the ordinary course of business or consistent with past
practices;

(e) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property that, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of AT Finance Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of AT Finance Holdings, the Borrower or
any of its Subsidiaries or Liens on bills of lading, drafts or other documents
of title arising by operation of law or pursuant to the standard terms of
agreements relating to letters of credit, bank guarantees and other similar
instruments, provided that such Lien secures only the obligations of the
Borrower or such subsidiaries in respect of such letter of credit to the extent
such obligations are permitted by Section 6.01;

(h) rights of set-off, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments;

 

-43-



--------------------------------------------------------------------------------

(i) Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases entered
into by the AT Finance Holdings or any of the Restricted Subsidiaries; and

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower or any Loan Party in the form of one or more series of
senior secured notes; provided that (i) such Indebtedness is secured by the
Collateral on an equal priority basis (but without control of remedies) with the
Loan Document Obligations and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Loans
(including portions of Classes of Loans or Other Loans), (iii) such Indebtedness
does not have mandatory redemption features (other than customary asset sale,
insurance and condemnation proceeds events, change of control offers or events
of default) that could result in redemptions of such Indebtedness prior to the
maturity of the Refinanced Debt and (iv) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to a First
Lien Intercreditor Agreement and, if applicable, the First Lien/Second Lien
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted AT Finance Holdings Debt” has the meaning assigned to such term in
Section 6.01(a)(xviii).

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

(a) dollars, euro, pounds, Australian dollars, Canadian dollars, Yuan or such
other currencies held by it from time to time in the ordinary course of
business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, having average maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States or such member nation of the European Union is pledged in support
thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks and
(y) $100,000,000 (or the dollar equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank meeting the requirements of clause
(i) or (ii) above being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;

 

-44-



--------------------------------------------------------------------------------

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of (x) $250,000,000
in the case of U.S. banks and (y) $100,000,000 (or the dollar equivalent as of
the date of determination) in the case of non-U.S. banks, in each case, for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of (i) the United States or (ii) any member nation
of the European Union rated A (or the equivalent thereof) or better by S&P and
A2 (or the equivalent thereof) or better by Moody’s, in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a Fair Market Value of at least
100% of the amount of the repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds
maintained with financial institutions either (i) having assets in excess of
(x) $250,000,000 in the case of U.S. banks or other U.S. financial institutions
and (y) $100,000,000 (or the dollar equivalent as of the date of determination)
in the case of non-U.S. banks or other non-U.S. financial institutions or
(ii) having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service);

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, or by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized or incorporated in such jurisdiction;

(j) investments, classified in accordance with GAAP as current assets, in money
market investment programs that are registered under the Investment Company Act
of 1940 or that are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition;

(k) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized or incorporated and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or from Moody’s is at least “P-2” or the equivalent thereof (any such
bank

 

-45-



--------------------------------------------------------------------------------

being an “Approved Foreign Bank”), and in each case with maturities of not more
than 24 months from the date of acquisition and (iii) the equivalent of demand
deposit accounts which are maintained with an Approved Foreign Bank; and

(l) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (k) above.2

“Permitted Junior Refinancing Debt” means any secured Indebtedness incurred by
the Borrower or any Loan Party in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior basis with the Loan Document
Obligations and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Loans (including portions of
Classes of Loans or Other Loans), (iii) such Indebtedness does not have
mandatory redemption features (other than customary asset sale, insurance and
condemnation proceeds events, change of control offers or events of default)
that could result in redemptions of such Indebtedness prior to the maturity of
the Refinanced Debt and (iv) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the First Lien/Second
Lien Intercreditor Agreement. Permitted Junior Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Receivables Financing” means, any term securitizations, other
receivables securitizations or other similar financings (including any factoring
program), in each case in an amount not to exceed the greater of $150,000,000
and 10% of Consolidated EBITDA for the last Test Period and that are
non-recourse to AT Finance Holdings and the Restricted Subsidiaries (except for
(x) any limited recourse that is customary in the relevant local market, (y) any
customary performance undertaking or Guarantee (not constituting a guarantee of
Indebtedness) provided by AT Finance Holdings or the Borrower or to the extent
applicable only to non-Loan Parties, that is customary in the relevant local
market or (z) any unsecured parent Guarantee (a “Receivables Guarantee”) by AT
Finance Holdings, the Borrower or a Restricted Subsidiary and in each case,
reasonable extensions thereof); provided that with respect to Permitted
Receivables Financings incurred in the form of a factoring program, the
outstanding amount of such Permitted Receivables Financing for the purposes of
this definition shall be deemed to be equal to the Permitted Receivables Net
Investment for the last Test Period.

“Permitted Receivables Net Investment” means the aggregate cash amount paid by
the purchasers under any Permitted Receivables Financing in the form of a
factoring program in connection with their purchase of accounts receivable and
customary related assets or interests therein, as the same may be reduced from
time to time by collections with respect to such accounts receivable and related
assets or otherwise in accordance with the terms of such Permitted Receivables
Financing (but excluding any such collections used to make payments of
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing in the form of a factoring program
which are payable to any Person other than AT Finance Holdings, the Borrower or
a Restricted Subsidiary).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed (x) the principal amount (or accreted

 

2 

Under review by Company.

 

-46-



--------------------------------------------------------------------------------

value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts paid, and fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
plus (y) with respect to any refinancing of revolving commitments, an additional
amount equal to any existing revolving commitments unutilized thereunder to the
extent that the portion of any existing and unutilized revolving commitment
being refinanced was permitted to be drawn under the Agreement governing such
Indebtedness immediately prior to such refinancing (other than by reference to a
Permitted Refinancing) and this Agreement and such drawing shall be deemed to
have been made, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Loan Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
is not secured by a Lien on any assets other than the collateral securing the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(e) immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing and (f) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii), (a)(xxii) or (a)(xxv), (i) the terms and conditions
(excluding as to subordination, interest rate (including whether such interest
is payable in cash or in kind), rate floors, fees, discounts and premiums) of
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension are, taken as a whole, not materially more favorable to the
investors providing such Indebtedness than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed or extended (except
for covenants or other provisions applicable to periods after the Latest
Maturity Date at the time such Indebtedness is incurred) (it being understood
that, to the extent that any financial maintenance covenant is added for the
benefit of any such Permitted Refinancing, the terms shall not be considered
materially more favorable if such financial maintenance covenant is either
(A) also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Permitted Refinancing or (B) only
applicable after the Latest Maturity Date at the time of such refinancing);
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to such modification,
refinancing, refunding, renewal or extension, together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (ii) the primary obligor in respect of, and/or the
Persons (if any) that Guarantee, the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are the primary
obligor in respect of, and/or Persons (if any) that Guaranteed the Indebtedness
being modified, refinanced, refunded, renewed or extended. For the avoidance of
doubt, it is understood that a Permitted Refinancing may constitute a portion of
an issuance of Indebtedness in excess of the amount of such Permitted
Refinancing; provided that such excess amount is otherwise permitted to be
incurred under Section 6.01. For the avoidance of doubt, it is understood and
agreed that a Permitted Refinancing includes successive Permitted Refinancings
of the same Indebtedness.

 

-47-



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Loan Party in the form of one or more series of senior
unsecured notes or loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Loans (including portions of
Classes of Loans or Other Loans), (ii) such Indebtedness does not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt and (iii) such Indebtedness is not secured by any Lien on any
property or assets of AT Finance Holdings, the Borrower or any Restricted
Subsidiary. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Planned Expenditures” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Platform” has the meaning specified in Section 5.01.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date on which such Specified Transaction is consummated
and ending on the last day of the eighth full consecutive fiscal quarter of the
Borrower immediately following the date on which such Specified Transaction is
consummated.

“Prepayment Event” means:

(a) any sale, transfer or other Disposition of any property or asset of AT
Finance Holdings or any of the Restricted Subsidiaries pursuant to
Section 6.05(j), Section 6.05(k), Section 6.05(l) and Section 6.05(n) other than
Dispositions resulting in aggregate Net Proceeds not exceeding $500,000,000 in
the aggregate since the Effective Date and, thereafter, other than Dispositions
resulting in aggregate Net Proceeds not exceeding $50,000,000 in the case of any
single transaction or series of related transactions; or

(b) the incurrence by AT Finance Holdings, the Borrower or any of the Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt, Permitted Junior Refinancing Debt and Other Loans) or
permitted by the Required Lenders pursuant to Section 9.02.

“Present Fair Saleable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Deutsche Bank AG New York Branch as its prime rate in effect at its
principal office in New York City, with the understanding that the “prime rate”
is one of the Administrative Agent’s base rates (not

 

-48-



--------------------------------------------------------------------------------

necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as the Administrative Agent may designate. Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (b) of the definition of that
term.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and
(b) all Specified Transactions and the following transactions in connection
therewith that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test, financial ratio or
covenant: (i) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (A) in the case
of a Disposition of all or substantially all Equity Interests in any subsidiary
of AT Finance Holdings or any division, product line, or facility used for
operations of AT Finance Holdings, the Borrower or any of the Restricted
Subsidiaries, shall be excluded, and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by AT Finance Holdings, the Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to clause (a) above, the foregoing pro
forma adjustments may be applied to any such test, financial ratio or covenant
solely to the extent that such adjustments are consistent with the definition of
“Consolidated EBITDA” (and subject to the limitations set forth in clause
(b) thereof) and give effect to events (including cost savings, operating
expense reductions and synergies) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on AT Finance Holdings,
the Borrower and any of the Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of “Pro Forma
Adjustment.”

“Pro Forma Disposal Adjustment” means, for any four-quarter period that includes
all or a portion of a fiscal quarter included in any Post-Transaction Period
with respect to any Sold Entity or Business, the pro forma increase or decrease
in Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four-quarter period prior to its
disposal.

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(b).

“Proposed Change” has the meaning assigned to such term in Section 9.02(b).

“Public Lender” has the meaning specified in Section 5.01.

 

-49-



--------------------------------------------------------------------------------

“Purchasing Borrower Party” means AT Finance Holdings or any Subsidiary of AT
Finance Holdings.

“Qualified Equity Interests” means Equity Interests in AT Finance Holdings or
any Parent Entity other than Disqualified Equity Interests.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Receivables Guarantee” has the meaning assigned to such term in the definition
of “Permitted Receivables Financing”.

“Receivables Subsidiary” means any Special Purpose Entity established in
connection with a Permitted Receivables Financing and any other subsidiary of
such Special Purpose Entity.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) AT Finance Holdings and the Borrower, (b) the Administrative Agent and
(c) each Additional Lender and Lender that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having substantially the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, managers, officers, employees, trustees,
agents, controlling persons, advisors and other representatives of such Person
and of each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) and including the environment within any building or other
structure.

“Removal Effective Date” has the meaning assigned to such term in Article VIII.

“Repricing Transaction” means (a) the incurrence by a Borrower Party of any
Indebtedness in the form of term loans that is broadly marketed or syndicated to
banks and other institutional investors (i) having an Effective Yield for the
respective Type of such Indebtedness that is less than the Effective Yield for
the Term Loans of the respective equivalent Type, but excluding Indebtedness
incurred in

 

-50-



--------------------------------------------------------------------------------

connection with a Change of Control or Transformative Acquisition, and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Term Loans, or
(b) any effective reduction in the Effective Yield for the Term Loans (e.g., by
way of amendment, waiver or otherwise), except for a reduction in connection
with a Change of Control or Transformative Acquisition. Any determination by the
Administrative Agent with respect to whether a Repricing Transaction shall have
occurred shall be conclusive and binding on all Lenders holding the Term Loans.

“Required Additional Debt Terms” means with respect to any Indebtedness,
(a) such Indebtedness (i) does not mature earlier than the Latest Maturity Date
(except in the case of customary bridge loans which subject to customary
conditions (including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Latest Maturity Date) and
(ii) does not have a Weighted Average Life to Maturity shorter than any
outstanding Term Loans, (b) such Indebtedness does not have mandatory redemption
features (other than customary asset sale, insurance and condemnation proceeds
events, change of control offers or events of default or, if term loans, excess
cash flow prepayments applicable to periods before the Latest Maturity Date)
that could result in redemptions of such Indebtedness prior to the Latest
Maturity Date, (c) such Indebtedness is not guaranteed by any entity that is not
a Loan Party, (d) such Indebtedness that is secured (i) is not secured by any
assets not securing the Secured Obligations, (ii) is subject to the relevant
Intercreditor Agreement(s) and (iii) is subject to security agreements relating
to such Indebtedness that are substantially the same as the Security Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent) and (e) the terms and conditions of such Indebtedness (excluding pricing,
interest rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption provisions) are not materially more favorable (when taken as a whole)
to the lenders or investors providing such Indebtedness than the terms and
conditions of this Agreement (when taken as a whole) are to the Lenders (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date at such time) (it being understood that, to the extent that any
financial maintenance covenant is added for the benefit of any Indebtedness, no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant is either (i) also added for the benefit of
any corresponding Loans remaining outstanding after the issuance or incurrence
of any such Indebtedness in connection therewith or (ii) only applicable after
the Latest Maturity Date at such time); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees).

“Required Lenders” means, at any time, Lenders having Term Loans, Revolving
Credit Exposure and unused Revolving Commitments representing more than 50% of
the aggregate amount of the sum of the outstanding Term Loans and Aggregate
Revolving Credit Exposure and unused Revolving Commitments at such time;
provided that (a) Loans of any Affiliated Lender (other than Affiliated Debt
Funds) and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Loans and unused Commitments of each Defaulting Lender shall, in
each case of clause (a) and (b), be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposure and unused Revolving Commitments representing more
than 50% of the sum of the Aggregate

 

-51-



--------------------------------------------------------------------------------

Revolving Credit Exposure and unused Revolving Commitments at such time;
provided that whenever there are one or more Defaulting Lenders, the total
outstanding Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender, shall be excluded for purposes of making a determination
of Required Revolving Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” has the meaning assigned to such term in Article
VIII.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury, secretary, or other similar officer, manager or a director of a Loan
Party and with respect to certain limited liability companies or partnerships
that do not have officers, any manager, sole member, managing member or general
partner thereof, and as to any document delivered on the Effective Date or
thereafter pursuant to paragraph (a) of the definition of the term “Collateral
and Guarantee Requirement,” any secretary or assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted CFC” means any direct or indirect Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and is a direct or indirect subsidiary of a Corporate U.S. Subsidiary.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in AT Finance
Holdings, the Borrower, any other Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in AT Finance Holdings, the
Borrower or any Restricted Subsidiary or any option, warrant or other right to
acquire any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(d).

“Revolving Credit Borrowing” means (a) Revolving Loans of the same Class and
Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Revolving
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Revolving Lender’s Revolving Commitment is set forth on
Schedule 2.01(b), or in the Assignment and Assumption or the Incremental
Facility Agreement pursuant to which such Lender shall have assumed or increased
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments on the Effective Date is $500,000,000.

 

-52-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and such Revolving Lender’s LC Exposure and Swingline Exposure
at such time.

“Revolving Credit Facility” means the Revolving Commitments and any Incremental
Revolving Commitments, the Revolving Loans and Incremental Revolving Loans made
thereunder or any refinancing thereof.

“Revolving Lender” means the Persons listed on Schedule 2.01(b) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Facility Amendment in respect of any Revolving Loans
or a Refinancing Amendment in respect of any Revolving Loans, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Revolving Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Maturity Date” means May 6, 2019.

“S&P” means Standard & Poor’s Financial Services LLC, and any successor to its
rating agency business.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which AT Finance Holdings, the Borrower or any other Restricted
Subsidiary (a) sells, transfers or otherwise disposes of any property, real or
personal, whether now owned or hereafter acquired, and (b) as part of such
transaction, thereafter rents or leases such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold, transferred or disposed of.

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of AT Finance Holdings, the Borrower and the
Restricted Subsidiaries in respect of any overdraft and related liabilities
arising from treasury, depository, cash pooling arrangements and cash management
services, corporate credit and purchasing cards and related programs or any
automated clearing house transfers of funds (collectively, “Cash Management
Services”) provided to AT Finance Holdings, the Borrower or any Restricted
Subsidiary (whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) that are (a) owed to the
Administrative Agent or any of its Affiliates, (b) owed on the Effective Date to
a Person that is a Lender or an Affiliate of a Lender as of the Effective Date,
(c) owed to a Person that is an Agent, a Lender or an Affiliate of an Agent or
Lender at the time such obligations are incurred or (d) any other Person that is
designated by the Borrower in a written notice to the Administrative Agent
substantially in the form of Exhibit R or such other form reasonably acceptable
to the Administrative Agent; provided that the aggregate amount of Secured Cash
Management Obligations owed to a Person designated pursuant to this clause (d),
together with the Secured Swap Obligations owed to any Person designated under
clause (d) of the definition of Secured Swap Obligations, shall not exceed
$100,000,000 at any time.

 

-53-



--------------------------------------------------------------------------------

“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Secured Debt as of such date minus unrestricted cash and cash equivalents of AT
Finance Holdings, the Borrower and the Restricted Subsidiaries to
(b) Consolidated EBITDA for the Test Period as of such date.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations (excluding with
respect to any Loan Party, Excluded Swap Obligations of such Loan Party).

“Secured Parties” means (a) each Lender, (b) the Administrative Agent and
Collateral Agent, (c) each Person to whom any Secured Cash Management
Obligations are owed, (c) each counterparty to any Swap Agreement the
obligations under which constitute Secured Swap Obligations and (d) the
permitted successors and assigns of each of the foregoing.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of AT Finance Holdings, the Borrower, and the Restricted
Subsidiaries under each Swap Agreement that (a) is with a counterparty that is
the Administrative Agent or any of its Affiliates, (b) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date, (c) is entered into after the Effective Date with any
counterparty that is a Lender, an Agent or an Affiliate of a Lender or an Agent
at the time such Swap Agreement is entered into or (d) any other Person that is
designated by the Borrower in a written notice to the Administrative Agent
substantially in the form of Exhibit R or such other form reasonably acceptable
to the Administrative Agent; provided that the aggregate amount of Secured Swap
Obligations owed to a Person designated pursuant to this clause (d), together
with the Secured Cash Management Obligations owed to any Person designated under
clause (d) of the definition of Secured Cash Management Obligations, shall not
exceed $100,000,000 at any time.

“Security Documents” means the Collateral Agreements, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 4.01(f), Section 5.11,
Section 5.12 or Section 5.14 to secure any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Junior Refinancing Debt or other
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Singapore Collateral Agreements” means (a) the debentures entered into by any
Loan Party organized under the laws of Singapore and the Collateral Agent,
(b) the share charges governed by Singapore law and entered into by any Loan
Party organized under the laws of Singapore and the Collateral Agent and (c) the
share charges entered into by any Loan Party pledging the Equity Interests of
any Subsidiary organized under the laws of Singapore and the Collateral Agent,
each in form and substance reasonably satisfactory to the Administrative Agent.

“Sold Entity or Business” has the meaning given such term in the definition of
“Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

-54-



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit K.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit L, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Solvent” means (a) the Fair Value of the assets of AT Finance Holdings and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities
(including contingent and prospective Liabilities), (b) the Present Fair
Saleable Value of the assets of AT Finance Holdings and its Subsidiaries on a
consolidated basis taken as a whole exceeds their Liabilities (including
contingent and prospective Liabilities), (c) AT Finance Holdings and its
Subsidiaries on a consolidated basis taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Latest Maturity Date taking into account the nature of, and the
needs and anticipated needs for capital of, the particular business or
businesses conducted or to be conducted by AT Finance Holdings and its
Subsidiaries on a consolidated basis as reflected in the projected financial
statements and in light of the anticipated credit capacity and (d) for the
period from the date hereof through the Latest Maturity Date, AT Finance
Holdings and its Subsidiaries on a consolidated basis taken as a whole will have
sufficient assets and cash flow to pay their Liabilities as those liabilities
mature or (in the case of contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by AT Finance
Holdings and its Subsidiaries as reflected in the projected financial statements
and in light of the anticipated credit capacity.

“Special Purpose Entity” means a direct or indirect subsidiary of AT Finance
Holdings, whose Organizational Documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from AT
Finance Holdings and/or one or more Subsidiaries of AT Finance Holdings.

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.11(a)(ii)(B) substantially in the form of Exhibit G.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit H, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

 

-55-



--------------------------------------------------------------------------------

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Representations” means the following: (a) the representations made
by, or with respect to, the Target and its Subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that AT Finance Holdings (or its Affiliates) has the right (taking into
account applicable cure provisions) to terminate its obligations under the
Acquisition Agreement or to decline to consummate the Acquisition, in each case
as a result of a breach of such representations in the Acquisition Agreement (in
each case, in accordance with the terms of the Acquisition Agreement), and
(b) the representations and warranties of AT Finance Holdings, the Borrower
Parties and the Guarantors set forth in Section 3.01(a) (with respect to AT
Finance Holdings, the Target, the Borrower Parties and the Guarantors),
Section 3.01(b) (with respect to the entry into, borrowing under and performance
of the Loan Documents and the granting of Liens in the Collateral), Section 3.02
(with respect to the entering into, borrowing under, guaranteeing under, and
performance of the Loan Documents and the granting of Liens in the Collateral),
Section 3.03(b)(i) (with respect to the entering into, borrowing under,
guaranteeing under, and performance of the Loan Documents and the granting of
Liens in the Collateral), Section 3.08, Section 3.14, Section 3.15,
Section 3.17(a), Section 3.17(b) (with respect to AT Finance Holdings, the
Borrower Parties and the Guarantors, but not, for the avoidance of doubt, the
Target and its Subsidiaries), 3.17(c), (with respect to AT Finance Holdings, the
Borrower Parties and the Guarantors, but not, for the avoidance of doubt, the
Target and its Subsidiaries) and Section 3.19.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
subsidiary designation, New Project or other event that by the terms of the Loan
Documents requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis.”

“Spot Rate” means on any day with respect to any currency other than Dollars,
the rate at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m. (London time) on such day on the Reuters World Currency
Page for such currency; in the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later.

“SPV” has the meaning assigned to such term in Section 9.04(e).

“Standby Letter of Credit” has the meaning assigned to such term in the
definition of “Letter of Credit.”

“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from

 

-56-



--------------------------------------------------------------------------------

time to time to any Lender under such Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Subordinated Indebtedness” means any Junior Financing under clause (a) of the
definition thereof.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, exempted or limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of AT Finance Holdings.

“Subsidiary Loan Party” means (a) each Subsidiary (other than the Borrower) that
is a party to the Guarantee Agreement and (b) any other Subsidiary of the
Borrower that may be designated by the Borrower (by way of delivering to the
Collateral Agent a supplement to the applicable Collateral Agreement and a
supplement to the Guarantee Agreement, in each case, duly executed by such
Subsidiary) in its sole discretion from time to time to be a guarantor in
respect of the Secured Obligations, whereupon such Subsidiary shall be obligated
to comply with the other requirements of Section 5.11 as if it were newly
acquired.

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

“Successor AT Finance Holdings” has the meaning assigned to such term in
Section 6.03(a)(v).

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap Agreement.

 

-57-



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means (a) Deutsche Bank AG New York Branch, in its capacity
as lender of Swingline Loans hereunder, (b) Barclays Bank PLC, in its capacity
as lender of Swingline Loans hereunder, (c) Citibank, N.A., in its capacity as
lender of Swingline Loans hereunder, (d) Bank of America, N.A., in its capacity
as lender of Swingline Loans hereunder and (e) each Revolving Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d) (other
than any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means Barclays Bank PLC.

“Target” means LSI Corporation, a Delaware corporation.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Commitment” means, with respect to each applicable Term Lender, the
commitment of such Term Lender to make a Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Term Loan to be made by such Term Lender hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Term Lender
pursuant to an Assignment and Assumption. The initial amount of each Term
Lender’s Term Commitment is set forth on Schedule 2.01(a) or in the Assignment
and Assumption pursuant to which such Term Lender shall have assumed its Term
Commitment, as the case may be. As of the date hereof, the total Term Commitment
is $4,600,000,000.

“Term Facility” means the Term Loans and any Incremental Term Loans or any
refinancing thereof.

“Term Lenders” means the Persons listed on Schedule 2.01(a) and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
an Incremental Facility Amendment in respect of any Term Loans or a Refinancing
Amendment in respect of any Term Loans, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

“Term Loan Maturity Date” means May 6, 2021.

“Term Loan Borrowing” means Term Loans of the same Class and Type made,
converted or continued on the same date and, in the case of Eurocurrency Term
Loans, as to which a single Interest Period is in effect.

“Term Loans” means the term loans made by the Term Lenders to a Borrower Party
pursuant to clause (a) of Section 2.01 and any Incremental Term Loans.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been

 

-58-



--------------------------------------------------------------------------------

(or were required to have been) delivered pursuant to Section 5.01(a) or
Section 5.01(b); provided that prior to the first date financial statements have
been delivered pursuant to Section 5.01(a) or Section 5.01(b), the Test Period
in effect shall be the period of four consecutive fiscal quarters of AT Finance
Holdings ended February 2, 2014.

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date minus unrestricted cash and cash equivalents of AT Finance
Holdings, the Borrower and the Restricted Subsidiaries to (b) Consolidated
EBITDA for the Test Period as of such date.

“Trade Letter of Credit” has the meaning assigned to such term in the definition
of “Letter of Credit.”

“Transaction Costs” means any fees or expenses incurred or paid by the Merger
Sub, Parent, AT Finance Holdings, the Borrower or any Subsidiary in connection
with the Transactions, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Parent Convertible Notes Financing,
(b) the Acquisition, (c) the funding of the Term Loans on the Effective Date,
(c) the effectiveness of the Revolving Commitments, (d) the Effective Date
Refinancing, (e) the consummation of any other transactions in connection with
the foregoing (including in connection with the Acquisition Documents) and
(f) the payment of the fees and expenses incurred in connection with any of the
foregoing (including the Transaction Costs).

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that is not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Pledged Collateral (as defined in the U.S. Collateral
Agreement) is governed by the Uniform Commercial Code as in effect in a U.S.
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

“Unrestricted Subsidiary” means any Subsidiary designated by AT Finance Holdings
or the Borrower as an Unrestricted Subsidiary pursuant to Section 5.15
subsequent to the Effective Date.

“U.S. Collateral Agreement” means the collateral agreement entered into by each
Loan Party organized under the laws of the United States of America, any State
thereof or the District of Columbia and any Loan Party pledging the Equity
Interests of any Subsidiary organized under the laws of the United States of
America, any State thereof or the District of Columbia and the Collateral Agent,
in form and substance reasonably satisfactory to the Administrative Agent.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

-59-



--------------------------------------------------------------------------------

“Vehicles” means all railcars, cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any
state and all tires and other appurtenances to any of the foregoing.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“wholly-owned subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more wholly-owned subsidiaries of such Person or
by such Person and one or more wholly-owned subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any withholding tax, any other withholding agent, if applicable.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and
Type (e.g., a “Eurocurrency Term Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Term Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

-60-



--------------------------------------------------------------------------------

SECTION 1.04 Luxembourg terms:

(a) Words in the English language used in this Agreement to describe Luxembourg
law concepts only intend to describe such concepts and the consequences of the
use of those words in English law or any other foreign law are to be
disregarded.

(b) Without prejudice to the generality of any provision of this Agreement, in
this Agreement where it relates to a Luxembourg entity, a reference to:

(i) a winding-up, administration, reorganisation or dissolution includes,
without limitation, bankruptcy (faillite), insolvency, liquidation, composition
with creditors (concordat préventif de la faillite), moratorium or suspension of
payments (sursis de paiement), controlled management (gestion contrôlée),
fraudulent conveyance (action paulienne), general settlement with creditors,
reorganization or similar laws affecting the rights of creditors generally;

(c) a receiver, administrative receiver, administrator, trustee, custodian,
sequestrator, compulsory manager, conservator or similar officer includes,
without limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad
hoc, administrateur provisoire, liquidateur or curateur;

(d) a lien or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;

(e) a person being unable to pay its debts includes that person being in a state
of cessation de paiements;

(f) by-laws, constitutional documents, articles of incorporation or organization
documents includes its up-to-date (restated) articles of association (statuts
coordonnés); and

(g) a director includes a gérant or an administrateur.

SECTION 1.05 Accounting Terms; GAAP.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Parent or any Subsidiary at “fair value”, as defined therein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement, the Total Leverage Ratio,
the First Lien Leverage Ratio, the Secured Leverage Ratio and the Interest
Coverage Ratio shall be calculated on a Pro Forma Basis to give effect to all
Specified Transactions that have been made during the applicable period of
measurement or subsequent to such period and prior to or simultaneously with the
event for which the calculation is made.

(c) Where reference is made to “AT Finance Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis” or similar language, such
consolidation shall not include any Subsidiaries of AT Finance Holdings other
than the Borrower and the Restricted Subsidiaries.

 

-61-



--------------------------------------------------------------------------------

(d) In the event that AT Finance Holdings or any of its direct or indirect
parents elects to prepare its financial statements in accordance with IFRS and
such election results in a change in the method of calculation of financial
covenants, standards or terms (collectively, the “Accounting Changes”) in this
Agreement, AT Finance Holdings and the Administrative Agent agree to enter into
good faith negotiations in order to amend such provisions of this Agreement
(including the levels applicable herein to any computation of the Total Leverage
Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio) so as to reflect equitably the Accounting Changes with
the desired result that the criteria for evaluating AT Finance Holdings’
financial condition shall be substantially the same after such change as if such
change had not been made. Until such time as such an amendment shall have been
executed and delivered by AT Finance Holdings, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed in accordance with GAAP (as
determined in good faith by a Responsible Officer of the Company) (it being
agreed that the reconciliation between GAAP and IFRS used in such determination
shall be made available to Lenders) as if such change had not occurred.

SECTION 1.06 Effectuation of Transactions. All references herein to AT Finance
Holdings, the Borrower and their subsidiaries shall be deemed to be references
to such Persons, and all the representations and warranties of AT Finance
Holdings, the Borrower and the other Loan Parties contained in this Agreement
and the other Loan Documents shall be deemed made, in each case, after giving
effect to the Acquisition and the other Transactions to occur on the Effective
Date, unless the context otherwise requires.

SECTION 1.07 Currency Translation; Rates. Notwithstanding the foregoing, for
purposes of any determination under Article V, Article VI or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at the Spot Rate (rounded to the nearest currency unit,
with 0.5 or more of a currency unit being rounded upward); provided, however,
that for purposes of determining compliance with Article VI with respect to the
amount of any Indebtedness, Investment, Disposition or Restricted Payment in a
currency other than dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred or Disposition or
Restricted Payment made; provided, further, that, for the avoidance of doubt,
the foregoing provisions of this Section 1.06 shall otherwise apply to such
Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition or Restricted Payment made at any time
under such Sections. For the avoidance of doubt, if AT Finance Holdings or the
Borrower has made an election to utilize the Limited Condition Acquisition
Proviso and any of the ratios or baskets for which compliance was determined or
tested as such date are exceeded as a result of fluctuations in any such ratio
or basket (other than as a result of usage of such basket), including due to
fluctuations in Consolidated EBITDA of AT Finance Holdings, the Borrower or the
Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
be deemed to not have been exceeded as a result of such fluctuations. For
purposes of any determination of Consolidated Total Debt, amounts in currencies
other than dollars shall be translated into dollars at the currency exchange
rates used in preparing the most recently delivered financial statements
pursuant to Section 5.01(a) or (b). Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent (such consent not to
be unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

 

-62-



--------------------------------------------------------------------------------

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, except as expressly provided herein.

SECTION 1.08 Limited Condition Acquisition Proviso. Notwithstanding anything
herein to the contrary, with respect to any Limited Condition Acquisition only,
at the Borrower’s option, any First Lien Leverage Ratio, Secured Leverage Ratio
or Total Leverage Ratio test required for consummation of such Limited Condition
Acquisition shall be determined, and any default or event of default blocker
shall be tested, as of the date the definitive acquisition agreement for such
Limited Condition Acquisition is entered into and calculated as if the
acquisition and other pro forma events in connection therewith were consummated
on such date (this sentence shall be referred to as the “Limited Condition
Acquisition Proviso”).

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. (a) Subject to the terms and conditions set forth
herein, each applicable Term Lender agrees to make a Term Loan to the Borrower
Parties on the Effective Date denominated in dollars in a principal amount not
exceeding its Term Commitment. Amounts repaid or prepaid in respect of Loans may
not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Revolving Lender’s Revolving Credit Exposure exceeding such Revolving
Lender’s Revolving Commitment or the Aggregate Revolving Credit Exposure
exceeding the aggregate Commitments; provided that that the availability of the
Revolving Credit Facility on the Effective Date will be limited to
(i) $100,000,000 to finance a portion of the Transactions and (ii) Letters of
Credit issued on the Effective Date in the ordinary course of business or to
replace or provide credit support for any Existing Letters of Credit (including
by “grandfathering” such Existing Letters of Credit into the Revolving Credit
Facility). Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and, other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the applicable Borrower Party may request in
accordance herewith; provided that Swingline Loans shall be ABR Loans. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower Party to
repay such Loan in accordance with the terms of this Agreement.

 

-63-



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05. Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000; provided that a Swingline Loan may be in an
aggregate amount that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurocurrency Borrowings outstanding (or such
greater number as may be agreed to by the Administrative Agent).

(d) Notwithstanding any other provision of this Agreement, the Borrower Parties
shall not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Term Loan Maturity Date or the Revolving Maturity Date, as
the case may be.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower
Parties shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., San
Francisco time, three Business Days before the date of the proposed Borrowing
(or, in the case of any Eurocurrency Borrowing to be made on the Effective Date,
such shorter period of time as may be agreed to by the Administrative Agent) or
(b) in the case of an ABR Borrowing, not later than 8:00 a.m., San Francisco
time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and shall be delivered by hand delivery, facsimile or other
electronic transmission to the Administrative Agent and shall be signed by the
Borrower. Each such Borrowing Request shall specify the following information:

(i) the applicable Borrower Party;

(ii) whether the requested Borrowing is to be a Term Loan Borrowing, a Revolving
Credit Borrowing or a Borrowing of any other Class (specifying the Class
thereof);

(iii) the aggregate amount of such Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the applicable Borrower Party’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06 or, in the case of any ABR Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement.

 

-64-



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower Party shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of the outstanding
Swingline Loans exceeding $75,000,000 or (ii) the Aggregate Revolving Credit
Exposure exceeding the aggregate Commitments; provided that the Swingline
Lenders shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan; provided further that no Swingline Lender shall be
required to make Swingline Loans in an aggregate outstanding amount exceeding
$18,750,000. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
Upon the request of any Swingline Lender, the Administrative Agent shall inform
such Swingline Lender of the aggregate amount of Swingline Loans then
outstanding and the Aggregate Revolving Credit Exposure then outstanding.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 10:00 a.m., San Francisco
time, on the day of the proposed Swingline Loan. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic delivery to the Administrative Agent of an
executed written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the requested date (which shall be a Business Day), the
applicable Swingline Lender and the amount of the requested Swingline Loan and
the location and number of the account to which funds are to be disbursed or, in
the case of any Swingline Loan requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), the identity of the Issuing Bank
that has made such LC Disbursement. Promptly following the receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise the Swingline Lenders of the details thereof. The applicable
Swingline Lender shall make any Swingline Loan to be made by it available to the
Borrower by means of a wire transfer to the account specified in such Borrowing
Request or to the applicable Issuing Bank, as the case may be, by 2:00 p.m., San
Francisco time, on the requested date of such Swingline Loan.

(c) Any Swingline Lender may by written notice given to the Administrative Agent
not later than 8:00 a.m., San Francisco time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans of such Swingline Lender outstanding. Such notice
shall specify the aggregate amount of the Swingline Loans in which the Lenders
will be required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice as provided above, to the
Administrative Agent, for the account of the applicable Swingline Lender, such
Revolving Lender’s Applicable Percentage of such Swingline Loan or Revolving
Loans. Each Revolving Lender acknowledges and agrees that, in making any
Swingline Loan, each Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of the
Parent and the Borrower deemed made pursuant to Section 4.02. Each Revolving
Lender further acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not

 

-65-



--------------------------------------------------------------------------------

be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or any reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Revolving Loans made by
such Revolving Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this paragraph), and
the Administrative Agent shall promptly remit to the applicable Swingline Lender
the amounts so received by it from the Revolving Lenders. The Administrative
Agent shall notify the Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender. Any amounts received by any Swingline Lender from
the Borrower (or other Person on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the applicable Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the applicable Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrower of its obligation to repay
such Swingline Loan.

(d) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Lenders that agree to serve in such
capacity as provided below. The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

(e) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account or, so long as
the Borrower is a joint and several co-applicant with respect thereto, the
account of any Restricted Subsidiary, denominated in dollars and in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Restricted Subsidiary as provided
in the first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC

 

-66-



--------------------------------------------------------------------------------

Disbursements, the payment of interest thereon and the payment of fees due under
Section 2.11(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit. Each Existing Letter of Credit shall be
deemed, for all purposes of this Agreement (including paragraphs (d) and (f) of
this Section), to be a Letter of Credit issued hereunder for the account of the
Borrower. Notwithstanding anything contained in any letter of credit application
furnished to any Issuing Bank in connection with the issuance of any Letter of
Credit, (i) all provisions of such letter of credit application purporting to
grant liens in favor of the Issuing Bank to secure obligations in respect of
such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, no later than five Business Days (or such shorter
period as such Issuing Bank may agree in its sole discretion with respect to any
issuance, amendment, renewal or extension) prior to the requested date of
issuance, amendment, renewal or extension, a notice, substantially in the form
of Exhibit I, requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the
requested date of issuance, amendment, renewal or extension (which shall be a
Business Day), whether such Letter of Credit is a Standby Letter of Credit or a
Trade Letter of Credit, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the face amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be reasonably necessary to enable the applicable Issuing
Bank to prepare, amend, renew or extend such Letter of Credit; provided that
(i) no Issuing Bank shall be obligated to issue Letters of Credit with an
aggregate face amount in excess of $25,000,000, (ii) each Trade Letter of Credit
shall be payable at sight and (iii) no Trade letter of Credit may be issued
after the date that is 30 days prior to the Revolving Maturity Date. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any such request. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon each issuance, amendment, renewal or extension of any
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure will not exceed $100,000,000 and (ii) the Aggregate Revolving Credit
Exposure will not exceed the aggregate Commitments. Each Issuing Bank agrees
that it shall not permit any issuance, amendment, renewal or extension of a
Letter of Credit to occur unless it shall have given to the Administrative Agent
written notice thereof required under paragraph (l) of this Section. Upon the
request of any Issuing Bank, the Administrative Agent shall inform such Issuing
Bank of the aggregate LC Exposure then outstanding and the Aggregate Revolving
Credit Exposure then outstanding. No Issuing Bank shall be under any obligation
to issue any Letter of Credit if: (i) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such Issuing
Bank in good faith deems material to it; (ii) the issuance of such Letter of
Credit would

 

-67-



--------------------------------------------------------------------------------

violate one or more policies of such Issuing Bank applicable to letters of
credit generally; (iii) except as otherwise agreed by the Administrative Agent
and such Issuing Bank, such Letter of Credit is in an initial stated amount less
than $10,000; (iv) such Letter of Credit is to be denominated in a currency
other than dollars and (v) such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder. No
Issuing Bank shall be under any obligation to amend or extend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto. Barclays Bank PLC shall not be required to issue any Trade Letters of
Credit.

(c) Expiration Date. Each Standby Letter of Credit shall by its terms expire at
or prior to the close of business on the earlier of (i) the date one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Revolving Maturity Date;
provided that any Standby Letter of Credit may contain customary automatic
renewal provisions agreed upon by the Borrower and the applicable Issuing Bank
pursuant to which the expiration date of such Letter of Credit shall
automatically be extended for a period of up to 12 months (but not to a date
later than the date set forth in clause (ii) above), subject to a right on the
part of such Issuing Bank to prevent any such renewal from occurring by giving
notice to the beneficiary in advance of any such renewal. Each Trade Letter of
Credit shall by its terms expire at or prior to the close of business on the
earlier of (i) the date 180 days after the date of issuance thereof and (ii) the
date that is five Business Days prior to the Revolving Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph
(f) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit, the occurrence and continuance of a Default, any reduction
or termination of the Revolving Commitments or any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Lender further acknowledges
and agrees that, in issuing, amending, renewing or extending any Letter of
Credit, the applicable Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of AT
Finance Holdings and the Borrower deemed made pursuant to Section 4.02, unless,
at least one Business Day prior to the time such Letter of Credit is issued,
amended, renewed or extended (or, in the case of an automatic renewal permitted
pursuant to paragraph (c) of this Section, at least one Business Day prior to
the time by which the election not to extend must be made by the applicable
Issuing Bank), the Required Revolving Lenders shall have notified the applicable
Issuing Bank (with a copy to the Administrative Agent) in writing that,

 

-68-



--------------------------------------------------------------------------------

as a result of one or more events or circumstances described in such notice, one
or more of the conditions precedent set forth in Section 4.02(a) or
Section 4.02(b) would not be satisfied if such Letter of Credit were then
issued, amended, renewed or extended (it being understood and agreed that, in
the event any Issuing Bank shall have received any such notice, no Issuing Bank
shall have any obligation to issue, amend, renew or extend any Letter of Credit
until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery,
facsimile or other electronic delivery) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, such Issuing Bank shall notify the Borrower and the
Administrative Agent of such LC Disbursement and of the date and amount thereof
and the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
(i) if the Borrower shall have received notice of such LC Disbursement prior to
8:00 a.m., San Francisco time, on any Business Day, then 12:00 noon, San
Francisco time, on the Business Day that the Borrower receives such notice or
(ii) otherwise, 12:00 noon, San Francisco time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, if the
amount of such LC Disbursement is $500,000 or more, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Borrowing or a
Swingline Loan and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Borrowing or
Swingline Loan. If the Borrower fails to reimburse any LC Disbursement by the
time specified above, the Administrative Agent shall notify each Revolving
Lender of such failure, the payment then due from the Borrower in respect of the
applicable LC Disbursement and such Revolving Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the amount then due
from the Borrower, in the same manner as provided in Section 2.06 with respect
to Revolving Loans made by such Revolving Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders pursuant
to this paragraph), and the Administrative Agent shall promptly remit to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for an LC Disbursement (other than the
funding of an ABR Borrowing or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a

 

-69-



--------------------------------------------------------------------------------

Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the stated expiration date thereof or of the
Revolving Commitments or (v) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this paragraph, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder. None of the
Administrative Agent, the Revolving Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (with such absence to be presumed unless otherwise
determined by a court of competent jurisdiction in a final and nonappealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Loans; provided that if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Lender to
the extent of such payment, and shall be payable on demand or, if no demand has
been made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

(i) Cash Collateralization. If any Event of Default under clause (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Revolving Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall

 

-70-



--------------------------------------------------------------------------------

become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. The Borrower also shall deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.22. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall, notwithstanding anything to the contrary
in the Security Documents, be applied by the Administrative Agent to reimburse
the Issuing Banks for LC Disbursements for which they have not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to (i) the
consent of the Required Revolving Lenders and (ii) in the case of any such
application at a time when any Revolving Lender is a Defaulting Lender (but only
if, after giving effect thereto, the remaining cash collateral shall be less
than the aggregate LC Exposure of all the Defaulting Lenders), the consent of
each Issuing Bank), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after the date on which all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.22, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as
promptly as practicable to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Commitments of the non-Defaulting
Lenders and/or the remaining cash collateral and no Default shall have occurred
and be continuing.

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Borrower, the
Administrative Agent and such designated Lender and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an issuer of Letters of Credit hereunder.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero
or such Letters of Credit have been backstopped, novated or cash collateralized
in a manner that is in form and substance satisfactory to such Issuing Bank. At
the time any such termination shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the terminated Issuing Bank pursuant to
Section 2.12. Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit.

 

-71-



--------------------------------------------------------------------------------

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Borrower (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases and any drawings that reduce the
available amounts thereunder, whether or not such maximum stated amount is in
effect at the time of determination.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 11:00 a.m., San
Francisco time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the applicable Borrower Party by
promptly remitting the amounts so received, in like funds, to an account of the
applicable Borrower Party or, in the case of ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in (f), to the Issuing Bank
specified by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on the date of the proposed Borrowing in accordance with paragraph (a) of this
Section and may (but shall not be required to), in reliance on such assumption,
make available to the applicable Borrower Party a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower Party severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower Party to but excluding the date of payment to the Administrative Agent,
at (i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of a payment to be made by the applicable Borrower Party, the interest
rate applicable to ABR Loans. If the applicable Borrower Party and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower Party the amount of such interest paid by the applicable
Borrower Party for such period. If such Lender pays such amount to

 

-72-



--------------------------------------------------------------------------------

the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the applicable Borrower Party shall
be without prejudice to any claim the applicable Borrower Party or the
Administrative Agent may have against a Lender that shall have failed to make
such payment to the Administrative Agent

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or designated by Section 2.03. Thereafter, the applicable
Borrower Party may elect to convert such Borrowing to a different Type (to the
extent such Borrowing is denominated in dollars) or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The applicable Borrower Party may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower Party
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the applicable
Borrower Party were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and confirmed promptly by hand
delivery, facsimile or other electronic transmission to the Administrative Agent
of a written Interest Election Request signed by the applicable Borrower Party.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing (solely to the
extent such Borrowing is denominated in dollars) or a Eurocurrency Borrowing;
and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower Party shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

-73-



--------------------------------------------------------------------------------

(e) If the applicable Borrower Party fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.

(f) Notwithstanding the foregoing, no Eurocurrency Borrowing under a particular
Facility may be continued as such (i) when any Event of Default has occurred and
is continuing and the Administrative Agent has or the Majority Facility Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such continuations or (ii) if an Event of Default specified in clauses
(h) or (i) of Section 7.01 with respect to a Borrower Party is in existence.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Term Commitments shall terminate upon the
earlier of (i) 5:00 p.m., New York City time, on the Effective Date and
(ii) 11:59 p.m., New York City time, on September 23, 2014. The Revolving
Commitments shall automatically terminate on the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date and
(ii) to each Swingline Lender the then unpaid principal amount of each Swingline
Loan made by such Swingline Lender on the earlier to occur of (A) the date that
is 10 Business Days after such Loan is made and (B) the Revolving Maturity Date;
provided that on each date that a Revolving Loan Borrowing in any currency is
made, the Borrower shall repay all Swingline Loans in such currency that were
outstanding on the date such Borrowing was requested. Each Borrower Party,
jointly and severally, hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower Parties to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

-74-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower Parties to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower Parties to pay any
amounts due hereunder in accordance with the terms of this Agreement. In the
event of any inconsistency between the entries made pursuant to paragraphs
(b) and (c) of this Section, the accounts maintained by the Administrative Agent
pursuant to paragraph (c) of this Section shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
Parties shall execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower.

SECTION 2.10 Amortization of Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section, each
Borrower Party, severally and jointly, agrees that it shall repay Term Loan
Borrowings in equal quarterly installments on the 15th day of each March, June,
September and December (commencing with September 15, 2014), each of which shall
be in an amount equal to 0.25% of the original aggregate principal amount of the
Term Loans on the Effective Date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment; provided that if any such date is not a Business Day, such payment
shall be due on the next preceding Business Day.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date.

(c) Any prepayment of a Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Borrowings of such Class to be made pursuant to
this Section as directed by the Borrower (and absent such direction in direct
order of maturity) and (ii) pursuant to Section 2.11(b) or 2.11(c) shall be
applied to reduce the subsequent scheduled and outstanding repayments of the
Borrowings of such Class to be made pursuant to this Section, or, except as
otherwise provided in any Refinancing Amendment, pursuant to the corresponding
section of such Refinancing Amendment, in direct order of maturity.

SECTION 2.11 Prepayment of Loans.

(a) (i) The Borrower Parties shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section; provided that in the event that, on or prior to the one-year
anniversary of the Effective Date, the Borrower Parties (i) make any prepayment
of Term Loans in connection with any Repricing Transaction the primary purpose
of which is to decrease the Effective Yield on such Term Loans or (ii) effect
any amendment of this Agreement

 

-75-



--------------------------------------------------------------------------------

resulting in a Repricing Transaction the primary purpose of which is to decrease
the Effective Yield on the Term Loans, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (x) in the case of clause (i), a prepayment premium of 1% of the
principal amount of the Term Loans being prepaid in connection with such
Repricing Transaction and (y) in the case of clause (ii), an amount equal to 1%
of the aggregate amount of the applicable Term Loans outstanding immediately
prior to such amendment that are subject to an effective pricing reduction
pursuant to such Repricing Transaction.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing and no proceeds of
any Revolving Credit Loans are used to consummate any prepayment pursuant to
this clause (a)(ii), the Borrower Parties may prepay the outstanding Term Loans
on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Loan Prepayment”)
pursuant to a Borrower Offer of Specified Discount Prepayment, Borrower
Solicitation of Discount Range Prepayment Offers or Borrower Solicitation of
Discounted Prepayment Offers, in each case made in accordance with this
Section 2.11(a)(ii); provided that the Borrower shall not initiate any action
under this Section 2.11(a)(ii) in order to make a Discounted Loan Prepayment
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan and/or Other Loan at the Specified Discount, within
the Discount Range or at any discount to par value, as applicable, or in the
case of Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time offer to make a Discounted Loan Prepayment by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available, at
the sole discretion of the Borrower, to each Lender and/or each Lender with
respect to any Class of Loans on an individual tranche basis, (II) any such
offer shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $10,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each relevant Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(the “Specified Discount Prepayment Response Date”).

 

-76-



--------------------------------------------------------------------------------

(2) Each relevant Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its relevant then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Loan Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable.
Any Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this paragraph (B) to
each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (2); provided that, if
the aggregate principal amount of Term Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro-rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (I) the Borrower of the respective
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate principal amount of the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, and the aggregate principal amount and the tranches of Loans to be prepaid
at the Specified Discount on such date and (III) each Discount Prepayment
Accepting Lender of the Specified Discount Proration, if any, and confirmation
of the principal amount, tranche and Type of Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the Borrower and Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Lender and/or each Lender with
respect to any Class of Term Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate principal amount of the relevant
Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of Term
Loans subject to such offer and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Term Loans with
respect to each relevant tranche of Loans willing to be prepaid by the Borrower
(it being understood that different Discount Ranges and/or Discount Range
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $10,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such solicitation by
the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each relevant Lender with
a copy of

 

-77-



--------------------------------------------------------------------------------

such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the Auction
Agent (or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(the “Discount Range Prepayment Response Date”). Each relevant Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable tranche or tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount. Any Lender whose Discount
Range Prepayment Offer is not received by the Auction Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Loan Prepayment of any of its Term Loans at any discount to their par
value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discounted Range Prepayment Amount,
prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and

 

-78-



--------------------------------------------------------------------------------

tranches of Loans to be prepaid at the Applicable Discount on such date, (III)
each Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Lender and/or each
Lender with respect to any Class of Term Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate dollar amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York time on the third Business
Day after the date of delivery of such notice to the relevant Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid at
the Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

 

-79-



--------------------------------------------------------------------------------

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section 2.11(a)(ii)(D). If the Borrower elects to accept
any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower shall be due and
payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from the Borrower in connection therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
the Borrower shall prepay such Loans on the Discounted Prepayment Effective
Date. The Borrower shall make such prepayment to the Auction Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 8:00 a.m., San

 

-80-



--------------------------------------------------------------------------------

Francisco time, on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro rata basis across such installments. The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.11(a)(ii) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate principal amount of the tranches and installments of the relevant
Term Loans outstanding shall be deemed reduced by the full par value of the
aggregate principal amount of the tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.11(a)(ii) as well as
activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by the Borrower to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of AT Finance Holdings, the Borrower or any of the Restricted
Subsidiaries in respect of any Prepayment Event, the Borrower Parties shall,
within ten Business Days after such Net Proceeds are received (or, in the case
of a Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event,” on the date of such Prepayment Event), prepay Term Loan
Borrowings in an aggregate amount equal to the Asset Sale Percentage of such Net
Proceeds; provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event,” if the Borrower or the relevant
Restricted Subsidiaries invest (or commit to invest) the Net Proceeds from such
event (or a portion thereof) within 450 days after receipt of such Net Proceeds
in the business of AT Finance Holdings, the Borrower and the

 

-81-



--------------------------------------------------------------------------------

other Subsidiaries (including any acquisitions permitted under Section 6.04),
then no prepayment shall be required pursuant to this paragraph in respect of
such Net Proceeds in respect of such event (or the applicable portion of such
Net Proceeds, if applicable) except to the extent of any such Net Proceeds
therefrom that have not been so invested (or committed to be invested) by the
end of such 450-day period (or if committed to be so invested within such
450-day period, have not been so invested within 18 months after receipt
thereof), at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so invested (or committed to be invested);
provided, further, that the Borrower may use a portion of such Net Proceeds to
prepay or repurchase any other Indebtedness that is secured by the Collateral on
a pari passu basis with the Borrowings to the extent such other Indebtedness and
the Liens securing the same are permitted hereunder and the documentation
governing such other Indebtedness requires such a prepayment or repurchase
thereof with the proceeds of such Prepayment Event, in each case in an amount
not to exceed the product of (x) the amount of such Net Proceeds and (y) a
fraction, the numerator of which is the outstanding principal amount of such
other Indebtedness and the denominator of which is the aggregate outstanding
principal amount of Term Loans and such other Indebtedness.

(c) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending on or about October 31, 2015, the Borrower Parties shall
prepay Borrowings under the Term Facility in an aggregate amount equal to the
ECF Percentage of Excess Cash Flow for such fiscal year; provided that such
amount shall be reduced, at the option of the Borrower, by the aggregate amount
of prepayments of (i) Term Loans (and to the extent the Revolving Commitments
are reduced in a corresponding amount pursuant to Section 2.08, Revolving Loans)
made pursuant to Section 2.11(a) (provided that such reduction as a result of
prepayments pursuant to clause (ii) thereof shall (x) be limited to the actual
amount of such cash prepayment and (y) only be applicable if the applicable
prepayment offer was made to all Lenders) during such completed fiscal year and
(ii) Consolidated First Lien Debt (provided that in the case of the prepayment
of any revolving credit loans, there is a corresponding reduction in such
revolving credit commitments), in each case made during such period or prior to
the date of such Excess Cash Flow prepayment excluding, in each case, all such
prepayments funded with the proceeds of other long-term Indebtedness or the
issuance of Equity Interests. Each prepayment pursuant to this paragraph shall
be made on or before the date that is five Business Days after the date on which
financial statements are required to be delivered pursuant to Section 5.01 with
respect to the fiscal year for which Excess Cash Flow is being calculated.

(d) Prior to any optional or mandatory prepayment of Borrowings under the Term
Loan Facility hereunder, the Borrower shall select the Borrowing or Borrowings
to be prepaid, the remaining principal repayment installment to which such
prepayment shall be applied, and shall specify such selection in the notice of
such prepayment pursuant to paragraph (e) of this Section. In the event of any
mandatory prepayment of Borrowings made at a time when Borrowings of more than
one Class remain outstanding, the Borrower shall select Borrowings to be prepaid
so that the aggregate amount of such prepayment is allocated between Borrowings
(and, to the extent provided in the Refinancing Amendment for any Class of Other
Loans, the Borrowings of such Class) pro rata based on the aggregate principal
amount of outstanding Borrowings of each such Class; provided, that with respect
to any Permitted First Priority Refinancing Indebtedness, such Permitted First
Priority Refinancing Indebtedness may share ratably or less than ratably in any
repayments required by paragraphs (b) and (c) of this Section 2.11; provided
further; that any Lender (and, to the extent provided in the Refinancing
Amendment for any Class of Other Loans, any Lender that holds Other Loans of
such Class) may elect, by notice to the Administrative Agent by telephone
(confirmed by facsimile) at least one Business Day prior to the prepayment date,
to decline all or any portion of any prepayment of its Loans or Other Loans of
any such Class pursuant to this Section (other than an optional prepayment
pursuant to paragraph (a)(i) of this Section or a mandatory prepayment as a
result of the Prepayment Event set forth in clause (b) of the

 

-82-



--------------------------------------------------------------------------------

definition thereof, which may not be declined), in which case the aggregate
amount of the prepayment that would have been applied to prepay Loans or Other
Loans of any such Class but was so declined shall be retained by AT Finance
Holdings, the Borrower and the Restricted Subsidiaries (such amounts, “Retained
Declined Proceeds”). Optional prepayments of Borrowings shall be allocated among
the Classes of Borrowings as directed by the Borrower. In the absence of a
designation by the Borrower as described in the preceding provisions of this
paragraph (i) of the Type of Borrowing of any Class, the Administrative Agent
shall make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.16 and (ii) of the
remaining principal repayment installments to which such prepayment shall apply,
such repayments shall be applied to the remaining principal repayment
installments in direct order of maturity.

(e) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 8:00 a.m., San Francisco time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 8:00 a.m., San Francisco time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, the remaining principal repayment installment to
which such prepayment shall be applied and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, so long as the Administrative Agent is notified prior to the
prepayment date, a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13. At the Borrower’s election in connection with
any prepayment pursuant to this Section 2.11, such prepayment shall not be
applied to any Loan of a Defaulting Lender and shall be allocated ratably among
the relevant non-Defaulting Lenders.

(f) Notwithstanding any other provisions of Section 2.11(b) or (c), (A) to the
extent that any of or all the Net Proceeds of any Prepayment Event set forth in
clause (a) of the definition thereof by a Foreign Subsidiary giving rise to a
prepayment pursuant to Section 2.11(b) (a “Foreign Prepayment Event”) or Excess
Cash Flow are prohibited or delayed by any Requirement of Law from being
repatriated to the Borrower, the portion of such Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Loans at the times
provided in Section 2.11(b) or (c), as the case may be, and such amounts may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable Requirement of Law will not permit repatriation to the Borrower (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable Requirement of Law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable Requirement
of Law, such repatriation will be promptly effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
three Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Loans
pursuant to Section 2.11(b) or (c), as applicable, and (B) to the extent that
and for so long as the Borrower has determined in good faith that repatriation
of any of or all the Net Proceeds of any Foreign Prepayment

 

-83-



--------------------------------------------------------------------------------

Event or Excess Cash Flow would have a material adverse tax consequence (taking
into account any foreign tax credit or benefit actually realized in connection
with such repatriation) with respect to such Net Proceeds or Excess Cash Flow,
the Net Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Loans at the times provided in Section 2.11(b) or (c), as the
case may be, and such amounts may be retained by the applicable Foreign
Subsidiary; provided that when the Borrower determines in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Prepayment Event
or Excess Cash Flow would no longer have a material adverse tax consequence
(taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) with respect to such Net Proceeds or Excess
Cash Flow, such Net Proceeds or Excess Cash Flow shall be promptly (and in any
event not later than three Business Days after such repatriation) applied (net
of additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to Section 2.11(b) or (c), as applicable.

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent in
dollars for the account of each Revolving Lender a commitment fee, which shall
accrue at the Commitment Fee Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the third
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank in dollars a
fronting fee, which shall accrue at the rate of 0.25% per annum on the average
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date, provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
an agency fee payable in the amount and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

 

-84-



--------------------------------------------------------------------------------

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower Parties hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to Revolving Loans that are ABR Loans
as provided in paragraph (a) of this Section; provided that no amount shall be
payable pursuant to this Section 2.13(c) to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided, further, that no amounts shall
accrue pursuant to this Section 2.13(c) on any overdue amount, reimbursement
obligation in respect of any LC Disbursement or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, in the case of Revolving Loans, upon termination of
the Revolving Commitments and in the case of Term Loans, the final date of
maturity thereof; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All computations of interest for ABR Loans (including ABR Loans determined
by reference to the Adjusted LIBO Rate) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.16, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurocurrency Borrowing, (a) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period with respect to a Borrowing; or

 

-85-



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Majority Facility Lenders in
respect of any Facility that the Adjusted LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period (in
each case with respect to the Loans impacted by this clause (b) or clause
(a) above, “Impacted Loans”),

(c) the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing under any applicable
Facility shall be ineffective and (ii) if any Borrowing Request in respect of
any applicable Facility requests a Eurocurrency Borrowing, then such Borrowing
shall be made as an ABR Borrowing and the utilization of the LIBO Rate component
in determining the Alternate Base Rate shall be suspended; provided, however,
that, in each case, the Borrower may revoke any Borrowing Request that is
pending when such notice is received.

(d) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 2.14 and/or is advised by
the Required Lenders of their determination in accordance with clause (b) of
this Section 2.14 and the Borrower shall so request, the Administrative Agent,
the Required Lenders and the Borrower shall negotiate in good faith to amend the
definition of “LIBO Rate” and other applicable provisions to preserve the
original intent thereof in light of such change; provided that, until so
amended, such Impacted Loans will be handled as otherwise provided pursuant to
the terms of this Section 2.14.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than with respect to Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender; or

(iii) subject any Lender to any Taxes on its Loans, letters of credit,
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then, from time to time upon
written request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
costs actually incurred or reduction actually suffered, provided that to the
extent any such costs or reductions are incurred by any Lender as a result of
any requests, rules, guidelines or directives enacted or promulgated under the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and Basel III
after the Effective Date, then such Lender shall be compensated pursuant to this
Section 2.15(a) only to the extent such Lender is imposing such charges on
similarly situated borrowers under other syndicated credit facilities that such
Lender is a lender under. Notwithstanding the foregoing, this paragraph will not
apply to (A) Indemnified Taxes or Other Taxes or (B) Excluded Taxes.

 

-86-



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender or
participation in Letters of Credit or Swingline Loans by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity requirements), then, from time to time upon
written request of such Lender (with a copy of such request to the
Administrative Agent), the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction actually suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company in reasonable detail, as the case
may be, as specified in paragraph (a) or (b) of this Section delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within 15 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(e) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or Section 9.02(c), then,
in any such event, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), compensate each Lender for the
actual loss, cost and expense attributable to such event. For purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 2.16, each Lender shall be deemed to have funded each Eurocurrency Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing for a comparable amount and for a comparable period, whether or
not such Eurocurrency Loan was in fact so funded. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt of such demand.
Notwithstanding the foregoing, this Section 2.16 will not apply to losses, costs
or expenses resulting from Taxes, as to which Section 2.17 shall govern.

 

-87-



--------------------------------------------------------------------------------

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, provided that if the applicable Withholding Agent
shall be required by applicable Requirements of Law to deduct or withhold any
Taxes from such payments, then (i) the applicable Withholding Agent shall make
such deduction or withholding, (ii) the applicable Withholding Agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law and (iii) if the Tax in question
is an Indemnified Tax or Other Tax, the amount payable by the applicable Loan
Party shall be increased as necessary so that after all required deduction or
withholding have been made (including deduction or withholding applicable to
additional amounts payable under this Section 2.17) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, and any Other Taxes (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.17) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as reasonably practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority pursuant to this
Section 2.17, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Requirements of Law and such other documentation
reasonably requested by the Borrower or the Administrative Agent (1) as will
permit such payments to be made without, or at a reduced rate of, withholding or
(2) as will enable the Borrower or the Administrative Agent to determine whether
or not such Lender is subject to withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(e)(i) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Each Lender shall, whenever a lapse of time or change in circumstances
renders such documentation obsolete, expired or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and the Administrative Agent in writing of its inability to do so.

(i) Without limiting the foregoing, if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to

 

-88-



--------------------------------------------------------------------------------

fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date hereof.

(ii) Notwithstanding any other provisions of this clause (e), a Lender shall not
be required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.

(f) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with the Borrower in a reasonable
challenge of such Taxes if so requested by the Borrower; provided that (a) the
Administrative Agent or such Lender determines in its reasonable discretion that
it would not be subject to any unreimbursed third party cost or expense or
otherwise be prejudiced by cooperating in such challenge, (b) the Borrower pays
all related expenses of the Administrative Agent or such Lender, as applicable
and (c) the Borrower indemnifies the Administrative Agent or such Lender, as
applicable, for any liabilities or other costs incurred by such party in
connection with such challenge. The Administrative Agent or a Lender shall claim
any refund that it determines is reasonably available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim. If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable and documented
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. The
Administrative Agent or such Lender, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that the Administrative Agent or such Lender
deems confidential). Notwithstanding anything to the contrary, in no event will
the Administrative Agent or any Lender be required to pay any amount to a Loan
Party pursuant to this Section 2.17(f) the payment of which would place the
Administrative Agent or any Lender in a less favorable net after-Tax position
than the Administrative Agent or any Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.17(f) shall
not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to Taxes which it
deems confidential to any Loan Party or any other Person).

 

-89-



--------------------------------------------------------------------------------

(g) The agreements in this Section 2.17 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Each Borrower Party shall make each payment required to be made by it under
any Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursement, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 11:00 a.m., San Francisco time), on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account as
may be specified by the Administrative Agent, except payment to be made directly
to any Issuing Bank or Swingline Lender shall be made as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurocurrency Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate for the period of such extension. All payments or
prepayments of any Loan shall be made in the currency in which such Loan is
denominated, all reimbursements of any LC Disbursements shall be made in
dollars, all payments of accrued interest payable on a Loan or LC Disbursement
shall be made in dollars, and all other payments under each Loan Document shall
be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of a given Class or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class or participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender with outstanding Loans of the same Class
or participations in LC Disbursements or Swingline Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of such Class or participations in LC Disbursements
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans of such
Class or participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the

 

-90-



--------------------------------------------------------------------------------

payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower Parties pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant or
(C) any disproportionate payment obtained by a Lender of any Class as a result
of the extension by Lenders of the maturity date or expiration date of some but
not all Loans or Commitments of that Class or any increase in the Applicable
Rate in respect of Loans of Lenders that have consented to any such extension.
Each Borrower Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
Party in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
Party prior to the date on which any payment is due to the Administrative Agent
for the account of the Lenders or the Issuing Banks hereunder that such Borrower
Party will not make such payment, the Administrative Agent may assume that such
Borrower Party has made such payment on such date in accordance herewith and
may, in reliance upon such assumption and in its sole discretion, distribute to
the Lenders or the Issuing Banks, as the case may be, the amount due. In such
event, if such Borrower Party has not in fact made such payment, then each of
the Lenders or Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a) or 2.04(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion and in the order determined by the
Administrative Agent (notwithstanding any contrary provision hereof), (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17 or mitigate the applicability of Section 2.23, as the case may be,
and (ii) would not subject such Lender to any unreimbursed cost or expense
reasonably deemed by such Lender to be material and would not be inconsistent
with the internal policies of, or otherwise be disadvantageous in any material
economic, legal or regulatory respect to, such Lender.

 

-91-



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iii) any Lender becomes a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation), provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consents, in each case, shall not unreasonably
be withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued but unpaid interest
thereon, accrued but unpaid fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) the
Borrower or such assignee shall have paid (unless waived) to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b)(ii) and
(D) in the case of any such assignment resulting from a claim for compensation
under Section 2.15, payment required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply. Each party hereto
agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

SECTION 2.20 Incremental Term Loans and Incremental Revolving Commitments.

(a) The Borrower may at any time or from time to time after the Effective Date,
by written notice delivered to the Administrative Agent request (i) one or more
additional Classes of term loans or additional term loans of the same Class of
any existing Class of term loans (the “Incremental Term Loans”), (ii) one or
more increases in the amount of the Revolving Commitments of any Class (each
such increase, an “Incremental Revolving Commitment”) or (iii) one or more
additional Classes of revolving credit commitments (the “Additional/Replacement
Revolving Commitments,” and, together with the Incremental Term Loans and the
Incremental Revolving Commitments, the “Incremental Facilities”); provided that,
both at the time of any such request and after giving effect to the
effectiveness of any Incremental Facility Amendment referred to below and at the
time that any such Incremental Term Loan, Incremental Revolving Commitment or
Additional/Replacement Revolving Commitment is made or effected, no Event of
Default (or, in the case of the incurrence or provision of any Incremental
Facility in connection with a Permitted Acquisition or other Investment not
prohibited by the terms of this Agreement, no Event of Default under clause (a),
(b), (h) or (i) of Section 7.01) shall have occurred and be continuing unless,
in connection with a Permitted Acquisition or another Investment not prohibited
by the terms of this Agreement, customary “Sungard” or “certain funds”
conditionality is otherwise agreed to by the Lenders providing such Incremental
Facilities. Notwithstanding anything to contrary herein, the sum of (i) the
aggregate principal amount of the Incremental Facilities, and (ii) the aggregate
principal amount of Incremental Equivalent Debt incurred after the Effective
Date shall not at the time of incurrence of any such Incremental Facility or
Incremental Equivalent Debt (and after giving effect to such incurrence) exceed
the Incremental Cap at such time. Each Incremental Facility shall be in a
minimum principal amount of $10,000,000 and integral multiples of $1,000,000 in
excess thereof if such Incremental Facilities are denominated in dollars (unless
the Borrower and the Administrative Agent otherwise agree); provided that such
amount may be less than $10,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Facilities set
forth above.

 

-92-



--------------------------------------------------------------------------------

(b) (i) The Incremental Term Loans (i) shall (x) rank equal in right of payment
with the Term Loans, (y) be secured only by the Collateral securing the
Obligations and on a pari passu basis with the Liens securing the Obligations
and (z) only be guaranteed by the Loan Parties, (ii) shall not mature earlier
than the Term Maturity Date, (iii) shall not have a shorter Weighted Average
Life to Maturity than the remaining Term Loans, (iv) shall have a maturity date
(subject to clause (ii)), an amortization schedule (subject to clause (iii)),
and interest rates (including through fixed interest rates), interest margins,
rate floors, upfront fees, funding discounts, original issue discounts and
prepayment terms and premiums for the Incremental Term Loans as determined by
the Borrower and the lenders of the Incremental Term Loans; provided that, prior
to the 24-month anniversary of the Effective Date, in the event that the
Effective Yield for any Incremental Term Loans is greater than the Effective
Yield for the Term Loans by more than 0.50% per annum, then the Effective Yield
for the Term Loans shall be increased to the extent necessary so that the
Effective Yield for the Term Loans is equal to the Effective Yield for the
Incremental Term Loans minus 0.50% per annum (provided that the “LIBOR floor”
applicable to the outstanding Term Loans shall be increased to an amount not to
exceed the “LIBOR floor” applicable to such Incremental Term Loans prior to any
increase in the Applicable Rate applicable to such Term Loans then outstanding);
and (v) may otherwise have terms and conditions different from those of the Term
Loans (including currency denomination); provided that (x) except with respect
to matters contemplated by clauses (ii), (iii) and (iv) above, any differences
shall be reasonably satisfactory to the Administrative Agent (except for
covenants and other provisions applicable only to the periods after the Latest
Maturity Date) and (y) the documentation governing any Incremental Term Loans
may include a financial maintenance covenant, it being understood that, to the
extent that any financial maintenance covenant is added for the benefit of any
Incremental Term Loan, no consent shall be required from the Administrative
Agent or any of the Term Lenders to the extent that such financial maintenance
covenant is (1) also added for the benefit of any existing Term Loans or
(2) only applicable after the Latest Maturity Date.

(ii) The Incremental Revolving Commitments shall be treated the same as the
Class of Revolving Commitments being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Revolving Credit Facility being increased (it being understood that, if required
to consummate the provision of Incremental Revolving Commitments, the pricing,
interest rate margins, rate floors and undrawn commitment fees on the Class of
Revolving Commitments being increased may be increased and additional upfront or
similar fees may be payable to the lenders providing the Incremental Revolving
Commitments (without any requirement to pay such fees to any existing Revolving
Lenders)).

(iii) The Additional/Replacement Revolving Commitments (i) shall (x) rank equal
in right of payment with the Revolving Loans, (y) be secured only by the
Collateral securing the Obligations and on a pari passu basis with the Liens
securing the Obligations and (z) only be guaranteed by the Loan Parties,
(ii) shall not mature earlier than the Revolving Maturity Date and shall require
no mandatory commitment reduction prior to the Revolving Maturity Date,
(iii) shall have interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, undrawn commitment fees, funding
discounts, original issue discounts, prepayment terms and premiums and
commitment reduction and termination terms as determined by the Borrower and the
lenders of such commitments; provided that, prior to the 24-month anniversary of
the Effective Date, in the event that the Effective Yield for the loans in
respect of any Additional/Replacement Revolving Commitments is greater than the
Effective Yield for the Revolving Loans by more than 0.50% per annum, then the
Effective Yield for the Revolving Loans shall be increased to the extent
necessary so that the Effective Yield for the Revolving Loans is equal to the
Effective Yield for the loans in respect of the Additional/Replacement Revolving

 

-93-



--------------------------------------------------------------------------------

Commitments minus 0.50% per annum, (iv) shall contain borrowing, repayment and
termination of Commitment procedures as determined by the Borrower and the
lenders of such commitments, (v) may include provisions relating to letters of
credit, as applicable, issued thereunder, which issuances shall be on terms
substantially similar (except for the overall size of such subfacilities, the
fees payable in connection therewith and the identity of the letter of credit
issuer, as applicable, which shall be determined by the Borrower, the lenders of
such commitments and the applicable letter of credit issuers and borrowing,
repayment and termination of commitment procedures with respect thereto, in each
case which shall be specified in the applicable Incremental Facility Amendment)
to the terms relating to the Letters of Credit with respect to the applicable
Class of Revolving Commitments or otherwise reasonably acceptable to the
Administrative Agent and (vi) may otherwise have terms and conditions different
from those of the Revolving Credit Facility (including currency denomination);
provided that (x) except with respect to matters contemplated by clauses (ii),
(iii), (iv) and (v) above, any differences shall be reasonably satisfactory to
the Administrative Agent (except for covenants and other provisions applicable
only to the periods after the Latest Maturity Date) and (y) the documentation
governing any Additional/Replacement Revolving Commitments may include financial
maintenance covenant so long as the Administrative Agent shall have been given
prompt written notice thereof and this Agreement is amended to include such
financial maintenance covenant for the benefit of each facility (provided,
further, however, that, if the applicable new financial maintenance covenant is
a “springing” financial maintenance covenant for the benefit of such revolving
credit facility or covenant only applicable to, or for the benefit of, a
revolving credit facility, such financial maintenance covenant shall be
automatically included in this Agreement only for the benefit of each revolving
credit facility hereunder (and not for the benefit of any term loan facility
hereunder)).

(c) Each notice from Holdings or the Borrower pursuant to this Section 2.20
shall be given in writing and shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans, Incremental Revolving Commitments
or Additional/Replacement Revolving Commitments.

(d) Commitments in respect of Incremental Term Loans, Incremental Revolving
Commitments and Additional/Replacement Revolving Commitments shall become
Commitments (or in the case of an Incremental Revolving Commitment to be
provided by an existing Lender with a Revolving Commitment, an increase in such
Lender’s applicable Revolving Commitment) under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdings, the Borrower, each
Additional Lender, and the Administrative Agent; provided that the
Administrative Agent, the Issuing Banks and the Swingline Lenders shall have
consent rights over any Lender providing Incremental Revolving Commitments or
Additional/Replacement Revolving Commitments. For the avoidance of doubt, no
existing Lender shall be required to provide any portion of any Incremental
Facility. Incremental Term Loans and loans under Incremental Revolving
Commitments and Additional/Replacement Revolving Commitments shall be a “Loan”
for all purposes of this Agreement and the other Loan Documents. The Incremental
Facility Amendment may, subject to Section 2.14(c), without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20 (including, in connection with an Incremental Revolving Commitment,
to reallocate Revolving Exposure on a pro rata basis among the relevant
Revolving Lenders). The effectiveness of any Incremental Facility Amendment and
the occurrence of any credit event (including the making (but not the conversion
or continuation) of a Loan and the issuance, increase in the amount, or
extension of a Letter of Credit thereunder) pursuant to such Incremental
Facility Amendment shall be subject to the satisfaction of such conditions as
the parties thereto shall agree. The Borrower will use the proceeds of the
Incremental Term Loans, loans made in respect of Incremental Revolving
Commitments and loans made in respect of Additional/Replacement Revolving
Commitments for any purpose not prohibited by this Agreement.

 

-94-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary, this Section 2.20 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

SECTION 2.21 Refinancing Amendments.

(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans) or (b) all or any portion of the Revolving
Loans (or unused Revolving Commitments) under this Agreement (which for purposes
of this clause (b) will be deemed to include any then outstanding Other
Revolving Loans and Other Revolving Commitments), in the form of (x) Other Term
Loans or Other Term Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
have such pricing and optional prepayment terms as may be agreed by the Borrower
and the Lenders thereof, (ii) (x) with respect to any Other Revolving Loans or
Other Revolving Commitments, will have a maturity date that is not prior to the
maturity date of Revolving Loans (or unused Revolving Commitments) being
refinanced and (y) with respect to any Other Term Loans or Other Term
Commitments, will have a maturity date that is not prior to the maturity date of
the Term Loans being refinanced, and (iii) the proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Term Loans or reduction of
Revolving Commitments (and repayment of outstanding Revolving Loans) being so
refinanced, as the case may be; provided further that the terms and conditions
applicable to such Credit Agreement Refinancing Indebtedness may provide for any
additional or different financial or other covenants or other provisions that
are agreed between the Borrower and the Lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained. Each
Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.21 shall be in an aggregate principal amount that is (x) not less than
$10,000,000 in the case of Other Term Loans or $10,000,000 in the case of Other
Revolving Loans and (y) an integral multiple of $1,000,000 in excess thereof.
Any Refinancing Amendment may provide for the issuance of Letters of Credit for
the account of the Borrower, or the provision to the Borrower of Swingline
Loans, pursuant to any Other Revolving Commitments established thereby, in each
case on terms substantially equivalent to the terms applicable to Letters of
Credit and Swingline Loans under the Revolving Commitments. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments). Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Maturity Date shall be
reallocated from Lenders holding Revolving Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

(b) Notwithstanding anything to the contrary, this Section 2.21 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

 

-95-



--------------------------------------------------------------------------------

SECTION 2.22 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(A) Waivers and Amendments. The Loans, Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

(B) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.18(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank or Swingline Lender hereunder; third, as the Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fifth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Bank or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and seventh, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments without giving effect to subparagraph (a)(D) of this
Section. Any payments, prepayments or other amounts paid or payable to a

 

-96-



--------------------------------------------------------------------------------

Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and such Defaulting Lender
irrevocably consents hereto.

(C) Certain Fees. (1) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 2.11(a) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(2) Each Defaulting Lender shall be entitled to receive participation fees under
Section 2.12(b) in respect of its participations in Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided cash collateral in accordance with the procedures
provided in Section 2.05(i).

(3) With respect to any participation fee in respect of Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clause (2) above, the
Borrower shall (x) pay to each non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
non-Defaulting Lender pursuant to clause (D) below, (y) pay to each Issuing Bank
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(D) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the Aggregate Revolving Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

(E) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure on account of such Defaulting Lender and (y) second,
cash collateralize the Issuing Banks’ Fronting Exposure on account of such
Defaulting Lender in accordance with the procedures set forth in
Section 2.05(i).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lenders and Issuing Banks agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect

 

-97-



--------------------------------------------------------------------------------

to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the relative amounts
of their Commitments (without giving effect to subparagraph (a)(D) of this
Section), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), in the
case of Eurocurrency Loans, prepay or, if applicable, convert all Eurocurrency
Loans of such Lender to ABR Loans either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans, and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the Adjusted
LIBO Rate, the Administrative Agent shall, during the period of such suspension,
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted LIBO Rate. Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted LIBO Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 2.24 Loan Modification Offers.

(a) At any time after the Effective Date, the Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrower (including mechanics to permit
cashless rollovers and exchanges by Lenders). Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective.
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by AT Finance Holdings, the Borrower, the Luxco
Borrower (if applicable), each

 

-98-



--------------------------------------------------------------------------------

applicable Accepting Lender and the Administrative Agent; provided that no
Permitted Amendment shall become effective unless AT Finance Holdings and the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall be reasonably requested by the Administrative Agent in
connection therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.24,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder.

(c) If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, (i) replace such Non-Accepting Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected Class to one or more Eligible Assignees (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that (a) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment, (b) such Non-Accepting
Lender shall have received payment of an amount equal to the outstanding
principal of the Loans of the Affected Class assigned by it pursuant to this
Section 2.24(c), accrued interest thereon, accrued fees and all other amounts
(including any amounts under Section 2.11(a)(i)) payable to it hereunder from
the Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees), (c) unless waived, the Borrower or such Eligible Assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b) and (d) in connection with any replacement of a
Non-Accepting Lender prior to the one-year anniversary of the Effective Date,
any such Non-Accepting Lender that is a Term Lender shall receive the prepayment
premium payable pursuant to Section 2.11(a) as if the assignment of such
Non-Accepting Lender’s Term Loans were a prepayment of Term Loans in connection
with a Repricing Transaction.

(d) If the Aggregate Revolving Credit Exposure exceeds the Aggregate Revolving
Commitment as a result of the occurrence of the maturity date with respect to
any Class of Revolving Commitments or Other Revolving Commitments when a Class
of Revolving Commitments or Other Revolving Commitments remains outstanding, the
Borrower shall make such payments and provide such cash collateral (in
accordance with the provisions set forth in Section 2.05(i)) as may be required
to eliminate such excess on such maturity date (which payments and provision of
cash collateral shall, for the avoidance of doubt, be deemed a payment in
respect of principal of Loans); provided that, without derogation of the
Borrowers’ obligations to make such payments and provide such cash collateral,
if the Borrowers fail to make such payment (or any portion thereof) or provide
such cash collateral (or any portion thereof), then until the earlier of (x) the
date on which the Aggregate Revolving Credit Exposure no longer exceeds the
Aggregate Revolving Commitment or (y) the date the Borrowers provide sufficient
cash collateral to eliminate such excess, Required Lenders and Majority Facility
Lenders in respect of the Revolving Credit Facility shall be calculated to
include the outstanding exposure of any non-extending Lenders.

 

-99-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary, this Section 2.24 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of AT Finance Holdings and each Borrower Party represents and warrants to
the Lenders that:

SECTION 3.01 Organization; Powers. Each of AT Finance Holdings, the Borrower and
each Restricted Subsidiary is (a) duly organized and/or incorporated, validly
existing and in good standing (to the extent such concept exists in the relevant
jurisdictions) under the laws of the jurisdiction of its organization and/or
incorporation for an unlimited duration, (b) has the corporate or other
organizational power and authority to carry on its business as now conducted and
to execute, deliver and perform its obligations under each Loan Document to
which it is a party and, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except in
the case of clause (a) (other than with respect to any Loan Party), clause
(b) (other than with respect to AT Finance Holdings and each Borrower Party) and
clause (c), where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by each of AT Finance Holdings and each
Borrower Party and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of AT Finance Holdings, each
Borrower Party or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement and the other Loan Document by each Loan Party
(a) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate (i) the
Organizational Documents of AT Finance Holdings, any Borrower Party or any other
Loan Party, or (ii) any Requirements of Law applicable to AT Finance Holdings,
the Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture or other agreement or instrument binding upon AT
Finance Holdings, the Borrower or any other Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by AT Finance Holdings, the Borrower or any
Restricted Subsidiary, or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation thereunder, and (d) will not
result in the creation or imposition of any Lien on any asset of AT Finance
Holdings, the Borrower or any Restricted Subsidiary, except Liens created under
the Loan Documents, except (in the case of each of clauses (a), (b)(ii) and (c))
to the extent that the failure to obtain or make such consent, approval,
registration, filing or action, or such violation, default or right as the case
may be, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

-100-



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly indicated therein, including the notes thereto, and (ii) fairly
present in all material respects the financial condition of the Target and its
consolidated subsidiaries or Parent and its consolidated subsidiaries, as
applicable, in each case as of the respective dates thereof and the consolidated
results of their operations for the respective periods then ended in accordance
with GAAP consistently applied during the periods referred to therein, except as
otherwise expressly indicated therein, including the notes thereto.

(b) AT Finance Holdings has heretofore furnished to the Lead Arrangers the pro
forma financial information contained in the Information Memorandum (the “Pro
Forma Financial Statements”), which has been prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date or at the
beginning of such period, as the case may be. The Pro Forma Financial Statements
have been prepared in good faith, based on assumptions believed by AT Finance
Holdings to be reasonable as of the date of delivery thereof.

(c) Since November 3, 2013, there has been no Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each of AT Finance Holdings, the Borrower and each Restricted Subsidiary has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, if any (including the Mortgaged Properties),
(i) free and clear of all Liens except for Liens permitted by Section 6.02 and
(ii) except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case, except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) As of the Effective Date after giving effect to the Transactions, Schedule
3.05 contains a true and complete list of each fee owned parcel of real property
owned by a Loan Party having a fair market value equal to or in excess of
$25,000,000.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of AT Finance
Holdings, the Borrower or the Luxco Borrower, threatened in writing against or
affecting AT Finance Holdings, the Borrower or any Restricted Subsidiary that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of AT Finance Holdings, the Borrower or any Restricted Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of AT Finance Holdings, the
Borrower or the Luxco Borrower, become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) has, to the knowledge of AT Finance Holdings, the Borrower or
the Luxco Borrower, any basis to reasonably expect that AT Finance Holdings, the
Borrower or any Restricted Subsidiary will become subject to any Environmental
Liability.

 

-101-



--------------------------------------------------------------------------------

SECTION 3.07 Compliance with Laws and Agreements. Each of AT Finance Holdings,
the Borrower and each Restricted Subsidiary is in compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. None of AT Finance Holdings, the
Borrower or any other Loan Party is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended from
time to time.

SECTION 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, AT Finance Holdings,
the Borrower and each Restricted Subsidiary (a) have timely filed or caused to
be filed all Tax returns required to have been filed and (b) have paid or caused
to be paid all Taxes, required to have been paid (whether or not shown on a Tax
return) including in their capacity as tax withholding agents, except any Taxes
that are being contested in good faith by appropriate proceedings, provided that
AT Finance Holdings, the Borrower or such Restricted Subsidiary, as the case may
be, has set aside on its books adequate reserves therefor in accordance with
GAAP.

SECTION 3.10 ERISA.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the five year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur,
(ii) no Plan has failed to satisfy the minimum funding standard (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived, (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

SECTION 3.11 Disclosure. As of the Effective Date, neither (a) the Information
Memorandum nor (b) any of the other reports, financial statements, certificates
or other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered thereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading, provided that, with respect to projected
financial information, AT Finance Holdings and each Borrower Party represent
only that such information was prepared in good faith based upon assumptions
believed by them to be reasonable at the time delivered and, if such projected
financial information was delivered prior to the Effective Date, as of the
Effective Date, it being understood that any such projected financial
information may vary from actual results and such variations could be material.

 

-102-



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries. As of the Effective Date, Schedule 3.12 sets forth
the name of, and the ownership interest of AT Finance Holdings, the Borrower and
each Subsidiary in, each Subsidiary.

SECTION 3.13 Intellectual Property; Licenses, Etc. Each of AT Finance Holdings,
the Borrower and each Restricted Subsidiary owns, licenses or possesses the
right to use, all of the rights to Intellectual Property that are necessary for
the operation of its business as currently conducted, free and clear of all
Liens other than Liens permitted hereunder, and, without conflict with the
rights of any Person, except to the extent such conflicts, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. All proprietary, registered Intellectual Property that is reasonably
necessary for the operation of the business of AT Finance Holdings, the Borrower
and each Restricted Subsidiary as currently conducted is subsisting and, to the
knowledge of AT Finance Holdings and each Borrower Party, is valid and
enforceable except as could not reasonably be expected to have a Material
Adverse Effect. AT Finance Holdings, the Borrower or any Restricted Subsidiary
do not, in the operation of their businesses as currently conducted, infringe
upon any Intellectual Property rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the Intellectual Property owned by AT Finance Holdings, the Borrower or any
of the Restricted Subsidiaries is pending or, to the knowledge of AT Finance
Holdings, the Borrower and the Luxco Borrower, threatened in writing against AT
Finance Holdings, the Borrower or any Restricted Subsidiary, which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. To the knowledge of AT Finance Holdings and the Borrower Parties, no
Person is infringing the Intellectual Property owned by AT Finance Holdings, the
Borrower or any of the Restricted Subsidiaries, except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect.

SECTION 3.14 Solvency. On the Effective Date, immediately after the consummation
of the Transactions to occur on the Effective Date, the Borrower and its
Subsidiaries are, on a consolidated basis after giving effect to the
Transactions, Solvent.

SECTION 3.15 Federal Reserve Regulations. None of AT Finance Holdings, the
Borrower or any Restricted Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans will be used, directly or indirectly, to purchase
or carry any margin stock or to refinance any Indebtedness originally incurred
for such purpose, or for any other purpose that entails a violation (including
on the part of any Lender) of the provisions of Regulations U or X of the Board
of Governors.

SECTION 3.16 Use of Proceeds. The Borrower Parties will use the proceeds of the
Loans made on the Effective Date to finance a portion of the Transactions.

SECTION 3.17 PATRIOT Act, OFAC and FCPA.

(a) The Borrower Parties will not, directly or indirectly, use the proceeds of
the transaction, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other Person, for the purpose of
funding (i) any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or
(ii) any other transaction that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.

 

-103-



--------------------------------------------------------------------------------

(b) AT Finance Holdings, the Borrower and the Restricted Subsidiaries will not
use the proceeds of the Loans directly, or, to the knowledge of the Borrower
Parties, indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).

(c) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, to the knowledge of the
Borrower Parties, none of AT Finance Holdings, the Borrower or the Restricted
Subsidiaries has, in the past three years, committed a violation of applicable
regulations of the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), Title III of the USA Patriot Act or the FCPA.

(d) (i) None of the Loan Parties is an individual or entity currently on OFAC’s
list of Specially Designated Nationals and Blocked Persons and (ii) except as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, none of the Restricted Subsidiaries that are not Loan
Parties, or, to the knowledge of AT Finance Holdings or the Borrower Parties,
any director, officer, employee or agent of any Loan Party or other Restricted
Subsidiary, in each case, is an individual or entity currently on OFAC’s list of
Specially Designated Nationals and Blocked Persons, nor is AT Finance Holdings,
the Borrower or any Restricted Subsidiary located, organized, incorporated or
resident in a country or territory that is the subject of Sanctions.

SECTION 3.18 Senior Indebtedness. The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Subordinated Indebtedness.

SECTION 3.19 Security Documents.

(a) Each Collateral Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof. In the case
of the Pledged Equity Interests (as described and defined in the U.S. Collateral
Agreement), when stock certificates representing such Pledged Equity Interests
(as defined in the U.S. Collateral Agreement) are delivered to the
Administrative Agent (together with a properly completed and signed stock power
or endorsement), and in the case of the other Collateral described in the U.S.
Collateral Agreement, when financing statements and other filings specified on
Schedule 3.19(a) in appropriate form are filed in the offices specified on
Schedule 3.19(a), the U.S. Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof to the extent
required pursuant to the applicable Collateral Documents, as security for the
Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Equity Interests (as
defined in the U.S. Collateral Agreement), Liens permitted by Section 6.02).

(b) Each of the Mortgages, when granted, is effective to create in favor of the
Collateral Agent, for the benefit of the Lenders, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified on Schedule 3.19(b), each
such Mortgage shall give appropriate notice to third parties of the existence of
such Lien on, and security interest in, all right, title and interest of the
Loan Parties in the Mortgaged Properties and the proceeds thereof, as security
for the Obligations (as defined in the relevant Mortgage), in each case prior
and superior in right to any other Person subject to Liens permitted by
Section 6.02.

 

-104-



--------------------------------------------------------------------------------

SECTION 3.20 COMI. For the purposes of the Council Regulation (EC) 1346/2000 on
insolvency proceedings (the “European Insolvency Regulation”) the centre of main
interest (as that term is used in Article 3(1) of the European Insolvency
Regulation) of the Luxco Borrower and any Subsidiary organized under the laws of
Luxembourg is situated in its jurisdiction of incorporation and they have no
“establishment” (as that term is used in Article 2(h) of the European Insolvency
Regulation) in any other jurisdiction.

SECTION 3.21 Luxembourg representations.

(a) Each of the Luxco Borrower and any Subsidiary organized under the laws of
Luxembourg has its central administration (administration centrale) at the place
of its registered office (siège statutaire) in Luxembourg.

(b) Each of the Luxco Borrower and any Subsidiary organized under the laws of
Luxembourg is in compliance with the Luxembourg law dated May 31, 1999 on the
domiciliation of companies, as amended (and the relevant regulations).

(c) The Luxco Borrower and any Subsidiary organized under the laws of Luxembourg
are not subject to bankruptcy (faillite), insolvency, voluntary or judicial
liquidation (liquidation volontaire ou judiciaire), nor to composition with
creditors (concordat préventif de la faillite), and havenot been reprieved from
payments (sursis de paiement) or controlled management (gestion controlée).

(d) The Luxco Borrower and any Subsidiary organized under the laws of Luxembourg
are not in a state of cessation of payments (cessation de paiements) and have
not lost their creditworthiness.

(e) No application has been made by the Luxco Borrower or any Subsidiary
organized under the laws of Luxembourg or, as far as they are aware, by any
other person for the appointment of a commissaire, juge commissaire,
liquidateur, curateur or similar officer pursuant to any insolvency or similar
proceedings.

(f) No application has been made by the Luxco Borrower or any Subsidiary
organized under the laws of Luxembourg for a voluntary or judicial winding up or
liquidation.

(g) the Luxco Borrower and any Subsidiary organized under the laws of Luxembourg
do not meet, and will not meet as a result of their entering into the Loan
Documents, any of the criteria set forth in paragraphs (c) to (f) of this
section 3.19.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 9.02): (a) The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Latham & Watkins LLP, New

 

-105-



--------------------------------------------------------------------------------

York counsel for the Loan Parties, (ii) Wong Partnership LLP, Singapore counsel
for the Loan Parties, (iii) Maples and Calder, Cayman Islands counsel for the
Loan Parties and (iv) Loyens & Loeff, Luxembourg counsel for the Loan Parties.
The Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit E with
appropriate insertions, executed by any Responsible Officer of such Loan Party,
and including or attaching the documents referred to in paragraph (d) of this
Section.

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

(e) The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Administrative Agent or the Lead Arrangers
and AT Finance Holdings to be due and payable on or prior to the Effective Date,
including, to the extent invoiced at least three Business Days prior to the
Effective Date (except as otherwise reasonably agreed by Borrower),
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party under any Loan Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
that if, notwithstanding the use by AT Finance Holdings and the Borrower of
commercially reasonable efforts to cause the Collateral and Guarantee
Requirement to be satisfied on the Effective Date, the requirements thereof
(other than (a) the execution and delivery of the Guarantee Agreement by the
Loan Parties, the U.S. Collateral Agreement by the Loan Parties that are parties
thereto, (b) the Cayman Islands Collateral Agreements by the Loan Parties that
are parties thereto, (c) the Singapore Collateral Agreements by the Loan Parties
that are parties thereto, (d) the Luxembourg Pledge Agreements by the Loan
Parties that are parties thereto, (e) creation of and perfection of security
interests in the certificated Equity Interests of the Borrower and Material
Subsidiaries, and (f) delivery of Uniform Commercial Code financing statements
with respect to perfection of security interests in other assets of the Loan
Parties that may be perfected by the filing of a financing statement under the
Uniform Commercial Code are not satisfied as of the Effective Date, the
satisfaction of such requirements shall not be a condition to the availability
of the initial Loans on the Effective Date (but shall be required to be
satisfied as promptly as practicable after the Effective Date and in any event
within the period specified therefor in Schedule 5.14 or such later date as the
Administrative Agent may reasonably agree).

(g) Since December 15, 2013, there shall not have occurred any Company Material
Adverse Effect.

(h) The Lead Arrangers shall have received the (i) Pro Forma Financial
Statements, (ii) Audited Financial Statements and (iii) unaudited consolidated
statement of financial position and related statements of income and cash flow
of (x) the Target and its consolidated subsidiaries (excluding notes thereto)
for each fiscal quarter ended after December 31, 2013 which is ended at least 45
days before the Effective Date and (y) Parent and its consolidated subsidiaries
(excluding notes thereto) for each fiscal quarter ended after November 3, 2013
which is ended at least 45 days before the Effective Date.

 

-106-



--------------------------------------------------------------------------------

(i) The Specified Representations shall be accurate in all material respects on
and as of the Effective Date; provided that any Specified Representations set
forth in clause (b) of the definition thereof that are qualified by materiality,
Company Material Adverse Effect or Material Adverse Effect, shall be accurate in
all respects on and as of the Effective Date.

(j) The Acquisition shall have been consummated, or substantially simultaneously
with the initial funding of Loans on the Effective Date shall be consummated, in
all material respects in accordance with the Acquisition Agreement (without
giving effect to any amendments, supplements, consents, waivers or other
modifications to or of the Acquisition Agreement that are materially adverse to
the interests of the Lenders or the Lead Arrangers in their capacities as such,
except to the extent that the Lead Arrangers have consented thereto in writing)
(such consent not to be unreasonably withheld, delayed or conditioned).

(k) The Parent Convertible Notes Financing shall have been made, or
substantially simultaneously with the initial Borrowings under the Term Facility
shall be made.

(l) Substantially simultaneously with the initial Borrowing under the Term
Facility and the consummation of the Acquisition, the Effective Date Refinancing
shall be consummated.

(m) The Administrative Agent shall have received a certificate from the chief
financial officer of AT Finance Holdings certifying that the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions are
Solvent.

(n) A certificate of each of the Luxco Borrower and any Subsidiary organized
under the laws of Luxembourg (signed by a duly authorized manager), in a form
satisfactory to the Administrative Agent, certifying, among others, that

(i) it is not subject to bankruptcy (faillite), voluntary or judicial
liquidation (liquidation volontaire ou judiciaire), composition with creditors
(concordat préventif de la faillite), suspension of payments (sursis de
paiement), controlled management (gestion contrôlée), fraudulent conveyance
(actio pauliana), general settlement with creditors, reorganization or similar
legal provisions affecting the rights of creditors generally in Luxembourg or
abroad, or any analogous procedure in any jurisdiction, nor subject to any
proceedings under the Council Regulation 1346/2000/EC of 29 May 2000 on
insolvency proceedings;

(ii) no corporate action, legal proceedings or other procedure or step has been
taken by it nor has been notified to it in relation to bankruptcy (faillite),
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de la faillite), suspension of
payments (sursis de paiement), controlled management (gestion contrôlée),
fraudulent conveyance (actio pauliana), general settlement with creditors,
reorganization or similar legal provisions affecting the rights of creditors
generally in Luxembourg or abroad, or any analogous procedure in any
jurisdiction, nor subject to any proceedings under the Council Regulation
1346/2000/EC of 29 May 2000 on insolvency proceedings;

(iii) it is not, on the date hereof and will not, as a result of the execution
of the Loan Documents to which it is a party, be in a state of cessation of
payments (cessation de payments) and lose its creditworthiness (ébranlement de
crédit);

 

-107-



--------------------------------------------------------------------------------

(iv) no application has been made by it for a voluntary or judicial winding-up
or liquidation; and

(v) it complies with, and adheres to, the provisions of the Luxembourg Law dated
May 31, 1999 concerning the domiciliation of companies, as amended, and the
related regulations.

(o) The Administrative Agent and the Lead Arrangers shall have received a
certified true, complete and up-to-date copy of the shareholders register of the
Luxco Borrower and any Subsidiary organized under the laws of Luxembourg.

(p) The Administrative Agent and the Lead Arrangers shall have received a
certificate of each of the Luxco Borrower and any Subsidiary organized under the
laws of Luxembourg confirming that borrowing the Loans or guaranteeing or
securing, as appropriate, the Secured Obligations would not cause any borrowing,
guarantee, security or similar limit binding on it to be exceeded.

(q) The Administrative Agent and the Lead Arrangers shall have received all
documentation at least two Business Days prior to the Effective Date and other
information about the Loan Parties that shall have been reasonably requested in
writing at least 10 Business Days prior to the Effective Date and that the
Administrative Agents or the Lead Arrangers have reasonably determined is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation Title III of the USA Patriot Act.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than Borrowings pursuant to Sections 2.20
and 2.21), and of each Issuing Bank to issue, amend, renew or extend any Letter
of Credit, in each case other than on the Effective Date, is subject to receipt
of the request therefor in accordance herewith and to the satisfaction of the
following conditions: (a) The representations and warranties of each Loan Party
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as the case may be (in
each case, unless such date is the Effective Date); provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be (unless such Borrowing is on the Effective Date), no Default or Event of
Default shall have occurred and be continuing.

(c) Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by AT Finance Holdings and the
Borrower on the date thereof as to the matters specified in clauses (a) and
(b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due, Secured

 

-108-



--------------------------------------------------------------------------------

Cash Management Obligations and Secured Swap Obligations) payable under any Loan
Document shall have been paid in full and all Letters of Credit have been
backstopped or cash collateralized (in each case on terms reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank) or
have expired or been terminated and all LC Disbursements shall have been
reimbursed, each of AT Finance Holdings and the Borrower Parties covenants and
agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. (a) The Borrower will
furnish to the Administrative Agent, on behalf of each Lender on or before the
date on which such financial statements are required or permitted to be filed
with the SEC (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is 90 days (or, in the case of the fiscal
year ending November 2, 2014, 120 days) after the end of each such fiscal year
of AT Finance Holdings), audited consolidated statements of financial position
and audited consolidated statements of income, stockholders’ equity and cash
flows of AT Finance Holdings as of the end of and for such year, and related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than any exception or explanatory
paragraph, but not a qualification, that is expressly solely with respect to, or
expressly resulting solely from, (A) an upcoming maturity date of any
Indebtedness occurring within one year from the time such opinion is delivered
or (B) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period)) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position and results of operations and cash flows of AT Finance Holdings and its
Subsidiaries as of the end of and for such year on a consolidated basis in
accordance with GAAP consistently applied;

(b) The Borrower will furnish to the Administrative Agent, on behalf of each
Lender on or before the date on which such financial statements are required or
permitted to be filed with the SEC with respect to each of the first three
fiscal quarters of each fiscal year of AT Finance Holdings (or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is 45 days (or, in the case of the quarter ending July 3, 2014, 60
days) after the end of each such fiscal quarter of AT Finance Holdings),
unaudited consolidated statements of financial position and unaudited
consolidated statements of income and cash flows of AT Finance Holdings as of
the end of and for such fiscal quarter (except in the case of cash flows) and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the statement of financial position, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial position and results of operations and cash
flows of AT Finance Holdings and the Subsidiaries as of the end of and for such
fiscal quarter (except in the case of cash flows) and such portion of the fiscal
year on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes;

(c) Simultaneously with the delivery of each set of consolidated financial
statements referred to in paragraphs (a) and (b) above, the Borrower will
furnish to the Administrative Agent, on behalf of each Lender (i) the related
consolidating financial statements reflecting adjustments necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) from such consolidated
financial statements and (ii) a certificate of a Responsible Officer setting
forth (w) any Indebtedness for borrowed money incurred during the applicable
period by AT Finance Holdings, the Borrower or any Subsidiary in a principal
amount of $25,000,000 or more in favor a Loan Party, (x) any fee-owned real
property with a fair market value of greater than $25,000,000 acquired during
the applicable period, (y) a list of names of all Subsidiaries formed or
acquired during the applicable period and indicating whether such Subsidiaries
are Material Subsidiaries or Immaterial Subsidiaries and (z) any material assets
as described in Section 2.12(b) acquired during the applicable period.

 

-109-



--------------------------------------------------------------------------------

(d) Not later than five days after any delivery of financial statements under
paragraph (a) or (b) above, the Borrower will furnish to the Administrative
Agent, on behalf of each Lender a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
in the case of financial statements delivered under paragraph (a) above,
beginning with the financial statements for the fiscal year of AT Finance
Holdings ending November 1, 2015, of Excess Cash Flow for such fiscal year,
(iii) setting forth reasonably detailed calculations in the case of financial
statements delivered under paragraph (a) and (b) above, of the First Lien
Leverage Ratio for such fiscal quarter and (iv) in the case of financial
statements delivered under paragraph (a) above, setting forth a reasonably
detailed calculation of the Net Proceeds received during the applicable period
by or on behalf of AT Finance Holdings or any Subsidiary in respect of any event
described in clause (a) of the definition of the term “Prepayment Event” and the
portion of such Net Proceeds that has been invested or are intended to be
reinvested in accordance with the proviso in Section 2.11(b);

(e) Not later than 90 days after the commencement of each fiscal year of AT
Finance Holdings (or in the case of the fiscal year ending November 2, 2014, on
or before the date that is 120 days at the end of such fiscal year), the
Borrower will furnish to the Administrative Agent, on behalf of each Lender a
detailed consolidated budget for AT Finance Holdings and its Subsidiaries for
such fiscal year (including a projected consolidated statement of profit and
loss for such fiscal year and setting forth the material assumptions used for
purposes of preparing such budget);

(f) Not later than five days after any delivery of financial statements under
paragraph (a) or (b) above, to the extent that the Borrower or any Parent Entity
is a public company, the Borrower will furnish to the Administrative Agent a
narrative discussion and analysis of the financial condition and results of
operations of AT Finance Holdings and its Restricted Subsidiaries for the
applicable period and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, as compared to the comparable
portions of the previous year;

(g) Promptly after the same become publicly available, the Borrower will furnish
to the Administrative Agent, on behalf of each Lender copies of all periodic and
other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Parent or any Subsidiary with the
SEC or with any national securities exchange;

(h) Promptly following any request therefor, the Borrower will furnish to the
Administrative Agent, on behalf of each Lender such other reasonably available
information otherwise prepared by the Borrower regarding the operations,
business affairs and financial condition of AT Finance Holdings, the Borrower or
any Restricted Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent on its own behalf or on behalf of any Lender may
reasonably request in writing.

(i) Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and
(f) of this Section 5.01 may be satisfied with respect to financial information
of AT Finance Holdings and its Subsidiaries by furnishing (A) the Form 10-K or
10-Q (or the equivalent), as applicable, of Parent or any parent thereof filed
with the SEC or with a similar regulatory authority in a foreign jurisdiction;
provided that to the extent such information relates to a parent of AT Finance
Holdings, such information is accompanied by a description that explains in
reasonable detail the differences between the information

 

-110-



--------------------------------------------------------------------------------

relating to such parent, on the one hand, and the information relating to AT
Finance Holdings, the Borrower and the Restricted Subsidiaries, on a stand-alone
basis, on the other hand; and to the extent such information is in lieu of
information required to be provided under Section 5.01(a), such materials are
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than any exception or explanatory paragraph, but not a
qualification, that is expressly solely with respect to, or expressly resulting
solely from, (i) an upcoming maturity date of any Indebtedness occurring within
one year from the time such opinion is delivered or (ii) any potential inability
to satisfy a financial maintenance covenant on a future date or in a future
period).

Documents required to be delivered pursuant to Section 5.01(a), (b), (f) and
(g) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the earlier of the date (A) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s (or
Parent’s) website on the Internet or (B) on which such documents are posted on
the Borrower’s behalf on IntraLinks/IntraAgency or another website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver such documents to the
Administrative Agent upon its reasonable request until a written notice to cease
delivering such documents is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and upon its reasonable request,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or maintain paper copies of the documents
referred to above, and each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agree that they will, upon the Administrative
Agent’s reasonable request, identify that portion of the Borrower Materials that
may be distributed to the Public Lenders and that (i) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or their respective securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.12); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (iv) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

-111-



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events. Promptly after any Responsible Officer
of AT Finance Holdings or the Borrower obtains actual knowledge thereof, AT
Finance Holdings or the Borrower will furnish to the Administrative Agent (for
distribution to each Lender through the Administrative Agent) written notice of
the following:

(a) the occurrence of any Default; and

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of AT Finance Holdings, the
Borrower or any of its Subsidiaries, affecting the Borrower or any of its
Subsidiaries or the receipt of a written notice of an Environmental Liability or
the occurrence of an ERISA Event, in each case, that could reasonably be
expected to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

(a) AT Finance Holdings or the Borrower will furnish to the Administrative Agent
promptly (and in any event within 30 days or such longer period as reasonably
agreed to by the Administrative Agent) written notice of any change (i) in any
Loan Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of incorporation or organization of any Loan
Party or in the form of its organization or (iii) in any Loan Party’s
organizational identification or registration number to the extent that such
Loan Party is organized, incorporated or owns Mortgaged Property in a
jurisdiction where an organizational identification or registration number is
required to be included in a UCC financing statement for such jurisdiction.

(b) Not later than five days after delivery of financial statements pursuant to
Section 5.01(a), AT Finance Holdings or the Borrower shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of AT
Finance Holdings or the Borrower setting forth the information required pursuant
to Schedules I through IV of the U.S. Collateral Agreement and any analogous
schedules of any other Security Document or confirming that there has been no
change in such information since the Effective Date or the date of the most
recent certificate delivered pursuant to this Section, (ii) identifying any
wholly-owned Subsidiary that has become, or ceased to be, a Material Subsidiary
during the most recently ended fiscal quarter and (iii) certifying that all
notices required to be given prior to the date of such certificate by
Section 5.03 or 5.12 have been given.

SECTION 5.04 Existence; Conduct of Business. Each of AT Finance Holdings and the
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to obtain, preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges,
franchises, the Intellectual Property material to the conduct of its business,
in each case (other than the preservation of the existence of AT Finance
Holdings and the Borrower Parties) to the extent that the failure to do so could
reasonably be expected to have a Material Adverse Effect, provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by
Section 6.05.

SECTION 5.05 Payment of Taxes, etc. Each of AT Finance Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, pay its obligations in
respect of Taxes before the same shall become delinquent or in default, except
where the failure to make payment could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

-112-



--------------------------------------------------------------------------------

SECTION 5.06 Maintenance of Properties. Except as permitted under Section 6.03
and Section 6.05, each of AT Finance Holdings and the Borrower will, and will
cause each Restricted Subsidiary to, keep and maintain all tangible property
material to the conduct of its business in good working order and condition
(casualty, condemnation and ordinary wear and tear excepted), except where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 5.07 Insurance.

(a) Each of AT Finance Holdings and the Borrower will, and will cause each
Restricted Subsidiary to, maintain, with insurance companies that AT Finance
Holdings and the Borrower believe (in the good faith judgment of the management
of AT Finance Holdings and the Borrower) are financially sound and responsible
at the time the relevant coverage is placed or renewed, insurance in at least
such amounts (after giving effect to any self-insurance which AT Finance
Holdings and the Borrower believes (in the good faith judgment of management of
AT Finance Holdings and the Borrower) is reasonable and prudent in light of the
size and nature of its business) and against at least such risks (and with such
risk retentions) as AT Finance Holdings and the Borrower believe (in the good
faith judgment of the management of AT Finance Holdings and the Borrower) are
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried. Each
general liability policy of insurance maintained by a Loan Party shall name the
Administrative Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear and each property insurance policy
maintained by a Loan Party shall contain a loss payable/mortgagee clause or
endorsement that names Administrative Agent, on behalf of the Lenders, as the
loss payee/mortgagee thereunder.

(b) If any portion of any Mortgaged Property subject to FEMA rules and
regulations is at any time located in an area identified by FEMA (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto, the “Flood Insurance
Laws”), then the Borrower shall, or shall cause the relevant Loan Party to,
(i) maintain or cause to be maintained, flood insurance sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) deliver to the Administrative Agent evidence of such
compliance, which evidence complies with applicable Flood Insurance Laws and
rules and regulations promulgated pursuant thereto.

SECTION 5.08 Books and Records; Inspection and Audit Rights. Each of AT Finance
Holdings and the Borrower will, and will cause each Restricted Subsidiary to,
maintain proper books of record and account in which entries that are full, true
and correct in all material respects and are in conformity with GAAP (or
applicable local standards) consistently applied shall be made of all material
financial transactions and matters involving the assets and business of AT
Finance Holdings, the Borrower or the Restricted Subsidiaries, as the case may
be. Each of AT Finance Holdings and the Borrower will, and will cause the
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 5.08 and the Administrative Agent shall
not exercise such rights more often than one time during any calendar year
absent the existence of an Event of Default, which visitation and inspection
shall be at the reasonable expense of the Borrower; provided, further that
(a) when an Event of Default exists, the Administrative Agent or any Lender (or

 

-113-



--------------------------------------------------------------------------------

any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice and (b) the Administrative
Agent and the Lenders shall give AT Finance Holdings and the Borrower the
opportunity to participate in any discussions with AT Finance Holdings’ or the
Borrower’s independent public accountants.

SECTION 5.09 Compliance with Laws. Each of AT Finance Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, comply with its
Organizational Documents and all Requirements of Law with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.10 Use of Proceeds. The Borrower Parties will use the proceeds of the
Loans, together with cash on hand of AT Finance Holdings and its Subsidiaries,
on the Effective Date to, directly or indirectly finance a portion of the
Transactions. Following the Effective Date, AT Finance Holdings and its
subsidiaries will use the proceeds of (i) any Incremental Loan for working
capital or any other purpose not prohibited by this Agreement (including but not
limited to the financing of Permitted Acquisitions, other Permitted Investments
and dividends and other distributions permitted hereunder in respect of shares
of capital stock or other Equity Interests of the Borrower), (ii) any Revolving
Loan for working capital and other corporate purposes, including the financing
of Permitted Acquisitions, other Permitted Investments and dividends and other
distributions permitted hereunder in respect of shares of capital stock or other
Equity Interests of the Borrower and (iii) any Credit Agreement Refinancing
Indebtedness, applied among the Loans and any Incremental Loans as directed by
the Borrower.

SECTION 5.11 Additional Subsidiaries. If any additional Restricted Subsidiary is
formed or acquired after the Effective Date, AT Finance Holdings or the Borrower
will, together with the first delivery of the financial statements under
Section 5.01(a) or 5.01(b) after such newly formed or acquired Restricted
Subsidiary is formed or acquired (unless such Subsidiary is an Excluded
Subsidiary), notify the Administrative Agent thereof, and all actions (if any)
required to be taken with respect to such newly formed or acquired Subsidiary in
order to satisfy the Collateral and Guarantee Requirement shall have been taken
with respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party within
30 days after such notice (or such longer period as the Administrative Agent
shall reasonably agree).

SECTION 5.12 Further Assurances. (a) Each of AT Finance Holdings and the
Borrower will, and will cause each Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law and that the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.

(b) If, after the Effective Date, any material assets (including any owned (but
not leased) real property or improvements thereto or any interest therein) with
a fair market value in excess of $25,000,000, are acquired by AT Finance
Holdings, the Borrower or any other Loan Party or are held by any Subsidiary on
or after the time it becomes a Loan Party pursuant to Section 5.11 (other than
assets constituting Collateral under a Security Document that become subject to
the Lien created by such Security Document upon acquisition thereof or
constituting Excluded Assets), the Borrower will, together with the first
delivery of the financial statements under Section 5.01(a) or 5.01(b)
immediately after such acquisition notify the Administrative Agent thereof, and,
if requested by the Administrative Agent, the Borrower will cause such assets to
be subjected to a Lien securing the Secured Obligations and will take

 

-114-



--------------------------------------------------------------------------------

and cause the other Loan Parties to take, such actions as shall be necessary and
reasonably requested by the Administrative Agent and consistent with the
Collateral and Guarantee Requirement to grant and perfect such Liens, including
actions described in paragraph (a) of this Section, all at the expense of the
Loan Parties and subject to last paragraph of the definition of the term
“Collateral and Guarantee Requirement.”

SECTION 5.13 Ratings. Each of AT Finance Holdings and the Borrower will use
commercially reasonable efforts to cause (a) the Borrower to continuously have a
public corporate credit rating from each of S&P and Moody’s (but not to maintain
a specific rating) and (b) the credit facilities made available under this
Agreement to be continuously rated by each of S&P and Moody’s (but not to
maintain a specific rating).

SECTION 5.14 Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.14 or such later date as the Administrative Agent reasonably agrees
to in writing, including to reasonably accommodate circumstances unforeseen on
the Effective Date, AT Finance Holdings, the Borrower and each other Loan Party
shall deliver the documents or take the actions specified on Schedule 5.14 that
would have been required to be delivered or taken on the Effective Date but for
the proviso to Section 4.01(f), in each case except to the extent otherwise
agreed by the Administrative Agent pursuant to its authority as set forth in the
definition of the term “Collateral and Guarantee Requirement”.

SECTION 5.15 Designation of Subsidiaries. The Borrower may at any time after the
Effective Date designate any Restricted Subsidiary (other than any Borrower
Party) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation on a Pro Forma Basis as of the end of the most recent Test Period,
no Event of Default shall have occurred and be continuing and (ii) no Subsidiary
may be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” under the Parent Convertible Notes
or for the purpose of any Material Indebtedness. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the Fair Market Value of the Borrower’s or its Subsidiary’s
(as applicable) investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the Fair Market Value at the date of such designation of the Borrower’s or
its Subsidiary’s (as applicable) Investment in such Subsidiary.

SECTION 5.16 Change in Business. AT Finance Holdings, the Borrower and the
Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by them on the Effective Date and other business activities
which are extensions thereof or otherwise incidental, reasonably related or
ancillary to any of the foregoing.

SECTION 5.17 Changes in Fiscal Periods. The Borrower shall not make any change
in its fiscal year; provided, however, that the Borrower may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

-115-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due, Secured Cash Management Obligations and Secured
Swap Obligations) payable under any Loan Document shall have been paid in full
and all Letters of Credit have been backstopped or cash collateralized (in each
case on terms reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank) or have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of AT Finance Holdings and the
Borrower Parties covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) AT Finance Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(i) Indebtedness of AT Finance Holdings, the Borrower and the Restricted
Subsidiaries under the Loan Documents (including any Indebtedness incurred
pursuant to Section 2.20, 2.21 or 2.24);

(ii) Indebtedness (A) outstanding on the date hereof and listed on Schedule 6.01
and any Permitted Refinancing thereof and (B) that is intercompany Indebtedness
outstanding on the date hereof and any Permitted Refinancing thereof;

(iii) Guarantees by AT Finance Holdings, the Borrower and the Restricted
Subsidiaries in respect of Indebtedness of AT Finance Holdings, the Borrower or
any Restricted Subsidiary otherwise permitted hereunder; provided that (A) such
Guarantee is otherwise permitted by Section 6.04, (B) no Guarantee by any
Restricted Subsidiary of any Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Loan Document
Obligations pursuant to the Guarantee Agreement and (C) if the Indebtedness
being Guaranteed is subordinated to the Loan Document Obligations, such
Guarantee shall be subordinated to the Guarantee of the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

(iv) Indebtedness of AT Finance Holdings, the Borrower or of any Restricted
Subsidiary owing to any other Restricted Subsidiary, the Borrower or AT Finance
Holdings to the extent permitted by Section 6.04; provided that all such
Indebtedness of any Loan Party owing to any Restricted Subsidiary that is not a
Loan Party shall be subordinated to the Loan Document Obligations (to the extent
any such Indebtedness is outstanding at any time after the date that is 30 days
after the Effective Date or such later date as the Administrative Agent may
reasonably agree) (but only to the extent permitted by applicable law and not
giving rise to material adverse Tax consequences) on terms (A) at least as
favorable to the Lenders as those set forth in the form of intercompany note
attached as Exhibit F or (B) otherwise reasonably satisfactory to the
Administrative Agent;

(v) (A) Indebtedness (including Capital Lease Obligations) of AT Finance
Holdings, the Borrower or any of the Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred concurrently with or
within 270 days after the applicable acquisition, construction, repair,
replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (A); provided further
that, at the time of any such incurrence of Indebtedness and after

 

-116-



--------------------------------------------------------------------------------

giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness that is outstanding in reliance on
this clause (v) shall not exceed the greater of $400,000,000 and 25% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(vi) Indebtedness in respect of (A) Swap Agreements entered into to hedge or
mitigate risks to which AT Finance Holdings, the Borrower or any Restricted
Subsidiary has actual exposure (other than those in respect of shares of capital
stock or other Equity Interests of AT Finance Holdings, the Borrower or any
Restricted Subsidiary) and (B) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of AT Finance Holdings,
the Borrower or any Restricted Subsidiary;

(vii) (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary) after the date hereof as a
result of a Permitted Acquisition, or Indebtedness of any Person that is assumed
by AT Finance Holdings, the Borrower or any Restricted Subsidiary in connection
with an acquisition of assets by the Borrower or such Restricted Subsidiary in a
Permitted Acquisition; provided that such Indebtedness is not incurred in
contemplation of such Permitted Acquisition; provided further that the Interest
Coverage Ratio after giving Pro Forma Effect to the assumption of such
Indebtedness and such Permitted Acquisition is either (x) equal to or greater
than 2.0 to 1.0 or (y) equal to or greater than the Interest Coverage Ratio
immediately prior to the incurrence of such Indebtedness and such Permitted
Acquisition for the most recently ended Test Period as of such time and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing clause
(A);

(viii) Indebtedness in respect of Permitted Receivables Financings;

(ix) Indebtedness representing deferred compensation to employees of AT Finance
Holdings, the Borrower and the Restricted Subsidiaries incurred in the ordinary
course of business;

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests in Parent permitted by Section 6.08(a);

(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in a Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions or any
Permitted Acquisition or other Investment permitted hereunder;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business;

(xiv) Indebtedness of AT Finance Holdings, the Borrower and the Restricted
Subsidiaries; provided that at the time of the incurrence thereof and after
giving Pro Forma Effect thereto, the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed the greater of
$500,000,000 and 30% of Consolidated EBITDA for the most recently ended Test
Period as of such time; provided, further, that the aggregate principal amount
of Indebtedness of which

 

-117-



--------------------------------------------------------------------------------

the primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (xiv) shall not exceed, at the time
of incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$250,000,000 and 15.0% of Consolidated EBITDA for the most recently ended Test
Period as of such time;

(xv) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

(xvi) (A) Indebtedness incurred by AT Finance Holdings, the Borrower or any of
the Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created, or related to
obligations or liabilities incurred, in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other reimbursement-type obligations regarding workers compensation claims
and (B) Indebtedness of AT Finance Holdings, the Borrower or any of the
Restricted Subsidiaries as an account party in respect of letters of credit,
bank guarantees or similar instruments in favor of suppliers or trade creditors
issued in the ordinary course of business; provided that the aggregate principal
amount of Indebtedness outstanding in reliance on this clause (B) shall not
exceed, at the time of incurrence thereof and after giving Pro Forma Effect
thereto, the greater of $200,000,000 and 12.5% of Consolidated EBITDA for the
most recently ended Test Period as of such time;

(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance, bankers acceptance facilities and completion guarantees and similar
obligations provided by AT Finance Holdings, the Borrower or any of the
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice;

(xviii) unsecured Indebtedness of AT Finance Holdings (“Permitted AT Finance
Holdings Debt”) (A) that is not subject to any Guarantee by any subsidiary
thereof, (B) that will not mature prior to the date that is 91 days after the
Latest Maturity Date in effect on the date of issuance or incurrence thereof,
(C) that has no scheduled amortization or payments, repurchases or redemptions
of principal (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (E) below), (D) that permits payments of interest or other amounts in
respect of the principal thereof to be paid in kind rather than in cash,
(E) that has mandatory prepayment, repurchase or redemption, covenant, default
and remedy provisions customary for senior or senior subordinated discount notes
of an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive (taken as a whole) than those set forth in this
Agreement (other than provisions customary for senior or senior subordinated
discount notes of a holding company); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the issuance or incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees in
good faith with such determination (including a reasonable description of the
basis upon which it disagrees) and (F) that any such Indebtedness of AT Finance
Holdings is subordinated in right of payment to its Guarantee under the
Guarantee Agreement; provided further that any such Indebtedness shall
constitute Permitted AT Finance Holdings Debt only if immediately after giving
effect to the issuance or incurrence thereof, no Event of Default shall have
occurred and be continuing;

 

-118-



--------------------------------------------------------------------------------

(xix) (A) Indebtedness of AT Finance Holdings, the Borrower or any of the
Restricted Subsidiaries; provided that after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis, the Interest Coverage Ratio is greater
than or equal to 2.0 to 1.0 and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing clause (A); provided, further, that the
aggregate principal amount of Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Loan Party outstanding in
reliance on this clause (xix) shall not exceed, at the time of incurrence
thereof and after giving Pro Forma Effect thereto, the greater of $250,000,000
and 15.0% of Consolidated EBITDA for the most recently ended Test Period as of
such time;

(xx) Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof;

(xxi) Permitted First Priority Refinancing Debt and Permitted Junior Refinancing
Debt, and any Permitted Refinancing thereof;

(xxii) (A) Indebtedness of AT Finance Holdings, the Borrower issued in lieu of
Incremental Loans consisting of (i) secured or unsecured bonds, notes or
debentures (which bonds, notes or debentures, if secured, may be secured either
by Liens having equal priority with the Liens on the Collateral securing the
Secured Obligations (but without regard to control of remedies) or by Liens
having a junior priority relative to the Liens on the Collateral securing the
Secured Obligations and, in each case if secured, subject to the relevant
Intercreditor Agreement(s) or (ii) secured or unsecured loans (which loans, if
secured, must be secured by Liens having a junior priority relative to the Liens
on the Collateral securing the Secured Obligations and subject to an appropriate
Intercreditor Agreement; provided that (i) the aggregate principal amount of all
such Indebtedness issued pursuant to this clause shall not exceed (x) the
Incremental Cap less (y) the amount of all Incremental Term Loans, Incremental
Revolving Commitments and Additional/Replacement Revolving Commitments incurred
pursuant to Section 2.20, (ii) such Indebtedness shall be considered
Consolidated First Lien Debt for purposes of this clause and Section 2.20, (iii)
such Indebtedness complies with the Required Additional Debt Terms and (iv) the
condition set forth in clause (A) of the proviso in Section 2.20(a) shall have
been complied with as if such Indebtedness was an Incremental Loan and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing clause
(A);

(xxiii) A) Indebtedness of the Borrower or any of the Restricted Subsidiaries
consisting of (i) secured bonds, notes or debentures (which bonds, notes or
debentures must be secured by Liens having a junior priority relative to the
Liens on the Collateral securing the Secured Obligations) or (ii) secured loans
(which loans must be secured by Liens having a junior priority relative to the
Liens on the Collateral securing the Secured Obligations and subject to an
appropriate Intercreditor Agreement; provided that (i) after giving effect to
the incurrence of such Indebtedness on a Pro Forma Basis, the Secured Leverage
Ratio is equal to or less than 3.0 to 1.0, (ii) such Indebtedness complies with
the Required Additional Debt Terms and (ii) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to the First
Lien/Second Lien Intercreditor Agreement and (B) any Permitted Refinancing of
Indebtedness incurred pursuant to the foregoing clause (A);

(xxiv) Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (xxiv) shall not exceed, at the
time of incurrence thereof and after giving Pro Forma Effect thereto, the
greater of $162,500,000 and 10% of Consolidated EBITDA for the most recently
ended Test Period as of such time;

 

-119-



--------------------------------------------------------------------------------

(xxv) (A) Indebtedness incurred to finance a Permitted Acquisition; provided
that (i) the Interest Coverage Ratio after giving Pro Forma Effect to the
incurrence of such Indebtedness and such Permitted Acquisition is either
(x) equal to or greater than 2.0 to 1.0 or (y) equal to or greater than the
Interest Coverage Ratio immediately prior to the incurrence of such Indebtedness
and such Permitted Acquisition for the most recently ended Test Period as of
such time and (ii) such Indebtedness complies with the Required Additional Debt
Terms and to the extent secured by Liens on Collateral, such Liens shall be
junior in priority relative to the Liens on the Collateral securing the Secured
Obligations and (B) any Permitted Refinancing of Indebtedness incurred pursuant
to the foregoing clause (A);

(xxvi) Indebtedness in the form of Capital Lease Obligations arising out of any
Sale Leaseback and any Permitted Refinancing thereof;

(xxvii) Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit; and

(xxviii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxvii) above.

(b) [Reserved].

(c) Neither AT Finance Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, issue any preferred Equity Interests or any
Disqualified Equity Interests, except (A) in the case of AT Finance Holdings,
preferred Equity Interests that are Qualified Equity Interests and (B) in the
case of the Borrower or any Restricted Subsidiary, (x) preferred Equity
Interests or Disqualified Equity Interests issued to and held by AT Finance
Holdings, the Borrower or any Restricted Subsidiary and (y) in the case of any
Restricted Subsidiary that is not a Subsidiary Loan Party, preferred Equity
Interests (other than Disqualified Equity Interests) issued to and held by joint
venture partners after the Effective Date; provided that in the case of this
clause (y) any such issuance of preferred Equity Interests shall be deemed to be
an incurrence of Indebtedness and subject to the provisions set forth in
Section 6.01(a) and (b).

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (i) through (xxviii) above, the Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (i).

SECTION 6.02 Liens. Neither AT Finance Holdings nor the Borrower will, nor will
they permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) Liens existing on Effective Date; provided that any Lien securing
Indebtedness or other obligations in excess of $2,500,000 individually shall
only be permitted if set forth on Schedule 6.02, and any modifications,
replacements, renewals or extensions thereof; provided that (1) such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (a) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (b) proceeds and products thereof,
and (2) the obligations secured or benefited by such modified, replacement,
renewal or extension Lien are permitted by Section 6.01;

 

-120-



--------------------------------------------------------------------------------

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v) or (xxvi);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, except for accessions to such property and the proceeds and the
products thereof, and any lease of such property (including accessions thereto)
and the proceeds and products thereof and (C) with respect to Capital Lease
Obligations, such Liens do not at any time extend to or cover any assets (except
for accessions to or proceeds of such assets) other than the assets subject to
such Capital Lease Obligations; provided, further, that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

(v) leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of AT Finance Holdings,
the Borrower and the Restricted Subsidiaries, taken as a whole or (B) secure any
Indebtedness;

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition) or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Loan Party, in each case permitted under
Section 6.01;

(x) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party, Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of Restricted Subsidiary that is not a Loan Party and Liens
granted by a Loan Party in favor of any other Loan Party;

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge

 

-121-



--------------------------------------------------------------------------------

of after-acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (C) the Indebtedness secured thereby is
permitted under Section 6.01(a)(v) or (vii);

(xii) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of AT Finance
Holdings, the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by any of AT Finance
Holdings, the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of AT Finance Holdings, the Borrower and the
Restricted Subsidiaries or (C) relating to purchase orders and other agreements
entered into with customers of the Borrower or any Restricted Subsidiary in the
ordinary course of business;

(xvii) ground leases in respect of real property on which facilities owned or
leased by AT Finance Holdings, the Borrower or any of the Restricted
Subsidiaries are located;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix) Liens (A) on the Collateral securing Permitted First Priority Refinancing
Debt, (B) on the Collateral securing Permitted Junior Refinancing Debt, (C) on
the Collateral securing Incremental Equivalent Debt and (D) on the Collateral
securing Indebtedness permitted pursuant to Section 6.01(a)(xxiii);

(xx) other Liens; provided that at the time of incurrence of the obligations
secured thereby (after giving Pro Forma Effect to any such obligations) the
aggregate outstanding face amount of obligations secured by Liens existing in
reliance on this clause (xx) shall not exceed the greater of $250,000,000 and
15% of Consolidated EBITDA for the Test Period then last ended;

(xxi) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(xxii) Liens on receivables and related assets incurred in connection with
Permitted Receivables Financings;

(xxiii) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof; and

(xxiv) Liens on cash or Permitted Investments securing Swap Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law.

 

-122-



--------------------------------------------------------------------------------

SECTION 6.03 Fundamental Changes; Holding Companies.

(a) Neither AT Finance Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that:

(i) any Restricted Subsidiary (other than a Borrower Party) may merge with (A) a
Borrower Party; provided that a Borrower Party shall be the continuing or
surviving Person or (B) one or more other Restricted Subsidiaries of a Borrower
Party (other than a Borrower Party); provided that when any Subsidiary Loan
Party is merging or amalgamating with another Restricted Subsidiary either
(1) the continuing or surviving Person shall be a Subsidiary Loan Party or
(2) if the continuing or surviving Person is not a Subsidiary Loan Party, the
acquisition of such Subsidiary Loan Party by such surviving Restricted
Subsidiary is permitted under Section 6.04;

(ii) any Restricted Subsidiary (other than a Borrower Party) may liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of AT Finance Holdings, the Borrower and
the Restricted Subsidiaries and is not materially disadvantageous to the
Lenders;

(iii) any Restricted Subsidiary (other than a Borrower Party) may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then either (A) the transferee
must be a Loan Party, (B) to the extent constituting an Investment, such
Investment must be an Investment in a Restricted Subsidiary that is not a Loan
Party permitted by Section 6.04 or (C) to the extent constituting a Disposition
to a Restricted Subsidiary that is not a Loan Party, such Disposition is for
Fair Market Value and any promissory note or other non-cash consideration
received in respect thereof is an Investment in a Restricted Subsidiary that is
not a Loan Party permitted by Section 6.04;

(iv) any Borrower Party may merge, amalgamate or consolidate with any other
Person (other than a Borrower Party or AT Finance Holdings); provided that (A) a
Borrower Party shall be the continuing or surviving Person or (B) if the Person
formed by or surviving any such merger or consolidation is not the applicable
Borrower Party (any such Person, the “Successor Borrower”), (1) the Successor
Borrower shall be an entity incorporated or formed under the laws of the Cayman
Islands or Luxembourg or any political subdivision thereof (in the case of a
Successor Borrower to the Borrower) or an entity organized under the laws of
Luxembourg or any political subdivision thereof (in the case of a Successor
Borrower to the Luxco Borrower), (2) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the applicable Borrower Party is a party pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent and shall provide such other documentation reasonably
requested by the Administrative Agent, (3) each Loan Party other than a Borrower
Party, unless it is the other party to such merger or consolidation, shall have
reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, that its Guarantee of, and grant of
any Liens as security for, the Secured Obligations shall apply to the Successor
Borrower’s obligations under this Agreement and (4) the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer and
an opinion of counsel, each stating that such merger, amalgamation or
consolidation complies with this Agreement; provided, further, that (y) if such
Person is not a Loan Party, no Event of Default exists after giving effect to
such merger or consolidation and (z) if the foregoing

 

-123-



--------------------------------------------------------------------------------

requirements are satisfied, the Successor Borrower will succeed to, and be
substituted for, the applicable Borrower Party under this Agreement and the
other Loan Documents; provided, further, that the Borrower agrees to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the USA Patriot Act;

(v) AT Finance Holdings may merge, amalgamate or consolidate with any other
Person (other than a Borrower Party), so long as no Event of Default exists
after giving effect to such merger, amalgamation or consolidation; provided that
(A) AT Finance Holdings shall be the continuing or surviving Person or (B) if
the Person formed by or surviving any such merger, amalgamation or consolidation
is not AT Finance Holdings or is a Person into which AT Finance Holdings has
been liquidated (any such Person, the “Successor AT Finance Holdings”), (1) the
Successor AT Finance Holdings shall expressly assume all the obligations of AT
Finance Holdings under this Agreement and the other Loan Documents to which AT
Finance Holdings is a party pursuant to a supplement hereto or thereto in form
and substance reasonably satisfactory to the Administrative Agent, (2) each Loan
Party other than AT Finance Holdings unless it is the other party to such
merger, amalgamation or consolidation, shall have reaffirmed, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, that its Guarantee of and grant of any Liens as security for the Secured
Obligations shall apply to the Successor AT Finance Holdings’ obligations under
this Agreement, (3) the Successor AT Finance Holdings shall, immediately
following such merger, amalgamation or consolidation, directly or indirectly own
all Subsidiaries owned by AT Finance Holdings immediately prior to such
transaction, (4) AT Finance Holdings shall have delivered to the Administrative
Agent a certificate of a Responsible Officer and an opinion of counsel, each
stating that such merger or consolidation complies with this Agreement and
(5) AT Finance Holdings may not merge, amalgamate or consolidate with any
Subsidiary Guarantor if any Permitted AT Finance Holdings Debt is then
outstanding unless the Interest Coverage Ratio is greater than or equal to 2.0
to 1.00 on a Pro Forma Basis; provided, further, that if the foregoing
requirements are satisfied, the Successor AT Finance Holdings will succeed to,
and be substituted for, AT Finance Holdings under this Agreement and the other
Loan Documents; provided, further, that AT Finance Holdings and the Borrower
agree to provide any documentation and other information about the Successor AT
Finance Holdings as shall have been reasonably requested in writing by any the
Lender through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the USA Patriot Act;

(vi) any Restricted Subsidiary (other than a Borrower Party) may merge,
consolidate or amalgamate with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of the
Restricted Subsidiaries, shall have complied with the requirements of Sections
5.11 and 5.12;

(vii) AT Finance Holdings, the Borrower and the Restricted Subsidiaries may
consummate the Transactions; and

(viii) any Restricted Subsidiary (other than a Borrower Party) may effect a
merger, dissolution, liquidation consolidation or amalgamation to effect a
Disposition permitted pursuant to Section 6.05.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Neither
AT Finance Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, make or hold any Investment, except:

(a) Permitted Investments at the time such Permitted Investment is made;

 

-124-



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors and employees of AT Finance
Holdings, the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests in AT Finance Holdings (or any direct or indirect parent
thereof) (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to AT Finance Holdings or the Borrower in cash
as common equity or Qualified Equity Interests) and (iii) for purposes not
described in the foregoing clauses (i) and (ii); provided that at the time of
incurrence thereof and after giving Pro Forma Effect thereto, the aggregate
principal amount outstanding in reliance on this clause (iii) shall not to
exceed $30,000,000;

(c) Investments by AT Finance Holdings, the Borrower or any Restricted
Subsidiary in any of AT Finance Holdings, the Borrower or any Restricted
Subsidiary; provided that, in the case of any Investment by a Loan Party in a
Restricted Subsidiary that is not a Loan Party, no Event of Default shall have
occurred and be continuing or would result therefrom;

(d) Investments consisting of prepayments to suppliers in the ordinary course of
business;

(e) Investments consisting of extensions of trade credit in the ordinary course
of business;

(f) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 6.04(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the date hereof by AT Finance
Holdings, the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment to the extent as set forth on Schedule 6.04(f) or
as otherwise permitted by this Section 6.04;

(g) Investments in Swap Agreements permitted under Section 6.01;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(i) Permitted Acquisitions;

(j) the Transactions;

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers,
from financially troubled account debtors or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(m) loans and advances to AT Finance Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to AT Finance Holdings (or such
parent) in accordance with Section 6.08(a);

 

-125-



--------------------------------------------------------------------------------

(n) other Investments and other acquisitions; provided that at the time any such
Investment or other acquisition is made, the aggregate outstanding amount of
such Investment or acquisition made in reliance on this clause (n) together with
the aggregate amount of all consideration paid in connection with Investments
and acquisitions made in reliance on this clause (n) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), shall not exceed the sum of (A) the greater of $500,000,000 and
30% of Consolidated EBITDA for the most recently ended Test Period after giving
Pro Forma Effect to the making of such Investment or other acquisition, plus
(B) so long as immediately after giving effect to any such Investment no Event
of Default has occurred and is continuing (or, in the case of the use of the
Starter Basket that is Not Otherwise Applied, no Event of Default under
Section 7.01(a), (j), (h) or (l)), the Available Amount that is Not Otherwise
Applied as in effect immediately prior to the time of making of such Investment,
plus (C) the Available Equity Amount that is Not Otherwise Applied as in effect
immediately prior to the time of making such Investment;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests of AT Finance Holdings (or
any direct or indirect parent thereof); provided that (i) such amounts used
pursuant to this clause (p) shall not increase the Available Equity Amount and
(ii) any amounts used for such an Investment or other acquisition that are not
Qualified Equity Interests of AT Finance Holdings (or any direct or indirect
parent thereof) shall otherwise be permitted pursuant to this Section 6.04;

(q) Investments of a Subsidiary acquired after the Effective Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section and
Section 6.03 after the Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(r) non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(s) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(s)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.08, respectively;

(t) additional Investments; provided that after giving effect to such Investment
(A) on a Pro Forma Basis, the Total Leverage Ratio is less than or equal to 3.25
to 1.0 and (B) there is no continuing Event of Default;

(u) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of AT Finance
Holdings or the Borrower;

(v) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, Intellectual Property, or other rights, in
each case in the ordinary course of business;

(w) Investments in Subsidiaries in the form of receivables and related assets
required in connection with a Permitted Receivables Financing (including the
contribution or lending of cash and cash equivalents to Subsidiaries to finance
the purchase of such assets from AT Finance Holdings, the Borrower or other
Restricted Subsidiaries or to otherwise fund required reserves; and

 

-126-



--------------------------------------------------------------------------------

(x) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”.

SECTION 6.05 Asset Sales. (a) Neither AT Finance Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary, to, (i) sell, transfer, lease,
license or otherwise dispose of any asset, including any Equity Interest owned
by it or (ii) permit any Restricted Subsidiary to issue any additional Equity
Interest in such Restricted Subsidiary (other than issuing directors’ qualifying
shares, nominal shares issued to foreign nationals to the extent required by
applicable Requirements of Law and other than issuing Equity Interests to AT
Finance Holdings, the Borrower or a Restricted Subsidiary in compliance with
Section 6.04(c)) (each, a “Disposition”), except:

(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful, or economically practicable to maintain, in
the conduct of the business of AT Finance Holdings, the Borrower and the
Restricted Subsidiaries (including allowing any registration or application for
registration of any Intellectual Property that is no longer used or useful, or
economically practicable to maintain, to lapse or go abandoned);

(c) Dispositions of inventory and other assets in the ordinary course of
business;

(d) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

(e) Dispositions of property to AT Finance Holdings, the Borrower or a
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then either (i) the transferee must be a Loan Party, (ii) to the
extent constituting an Investment, such Investment must be an Investment in a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.04 or
(iii) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for Fair Market Value and any
promissory note or other non-cash consideration received in respect thereof is
an Investment in a Restricted Subsidiary that is not a Loan Party permitted by
Section 6.04;

(f) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.08 and Liens permitted
by Section 6.02, in each case, other than by reference to this Section 6.05(f);

(g) Dispositions of Permitted Investments;

(h) Dispositions of (A) accounts receivable in connection with the collection or
compromise thereof (including sales to factors or other third parties) and
(B) receivables and related assets pursuant to any Permitted Receivables
Financing;

(i) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and that do not materially interfere with the business of AT
Finance Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

 

-127-



--------------------------------------------------------------------------------

(k) Dispositions of property to Persons other than AT Finance Holdings, the
Borrower or any of the Restricted Subsidiaries (including (x) the sale or
issuance of Equity Interests in a Restricted Subsidiary and (y) any Sale
Leaseback) not otherwise permitted under this Section 6.05; provided that
(i) such Disposition is made for Fair Market Value and (ii) with respect to any
Disposition pursuant to this clause (k) for a purchase price in excess of
$50,000,000 for any transaction or series of related transactions, the Borrower
or a Restricted Subsidiary shall receive not less than 75% of such consideration
in the form of cash or Permitted Investments; provided, however, that (1) for
the purposes of this clause (ii), (A) any liabilities (as shown on the most
recent balance sheet of AT Finance Holdings provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the Loan
Document Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which AT Finance Holdings, the Borrower and the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, shall be deemed to be cash, (B) any securities received by
AT Finance Holdings, the Borrower or such Restricted Subsidiary from such
transferee that are converted by AT Finance Holdings, the Borrower or such
Restricted Subsidiary into cash or Permitted Investments (to the extent of the
cash or Permitted Investments received) within 180 days following the closing of
the applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by AT Finance Holdings, the Borrower or such
Restricted Subsidiary in respect of such Disposition having an aggregate Fair
Market Value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (k) that is at that time outstanding, not in
excess (at the time of receipt of such Designated Non-Cash Consideration) of
1.0% of Consolidated Total Assets for the most recently ended Test Period, with
the Fair Market Value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash and (2) the requirement that not less than 75%
of consideration be received in the form of cash or Permitted Investments shall
not apply to a Disposition of Property designated by the Borrower, promptly
after consummation of such disposition, in a certificate of a Responsible
Officer delivered to the Administrative Agent, as the “Permitted Non-Cash
Disposition”; provided that there shall be not more than one Permitted Non-Cash
Disposition and the Fair Market Value of such Disposition shall in no event
exceed $300,000,000;

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment permitted
hereunder, which assets are not used or useful to the core or principal business
of AT Finance Holdings, the Borrower and the Restricted Subsidiaries and
(B) made to obtain the approval of any applicable antitrust authority in
connection with a Permitted Acquisition;

(n) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement;

(o) Dispositions of property for Fair Market Value not otherwise permitted under
this Section 6.05 having an aggregate purchase price not to exceed $150,000,000;
and

(p) the sale or discount (with or without recourse) (including by way of
assignment or participation) of receivables (including, without limitation,
trade and lease receivables) and related assets in connection with a Permitted
Receivables Financing.

 

-128-



--------------------------------------------------------------------------------

SECTION 6.06 AT Finance Holdings Covenant. AT Finance Holdings will not conduct,
transact or otherwise engage in any business or operations other than (i) the
ownership and/or acquisition of the Equity Interests of the Borrower, (ii) the
maintenance of its legal existence, including the ability to incur fees, costs
and expenses relating to such maintenance, (iii) participating in tax,
accounting, cash management, intercompany indebtedness and other administrative
matters as a member of the consolidated group of AT Finance Holdings and the
Borrower, (iv) the performance of its obligations under and in connection with
the Loan Documents, any documentation governing any Indebtedness or Guarantee
permitted to be incurred or made by it under Article VI, the Acquisition
Agreement, the Transactions, the other agreements contemplated by the
Acquisition Agreement and the other agreements contemplated hereby and thereby,
(v) financing activities, including any public offering of its common stock or
any other issuance or registration of its Equity Interests for sale or resale
not prohibited by this Agreement, including the costs, fees and expenses related
thereto, (vi) any transaction that AT Finance Holdings is permitted to enter
into or consummate under Article VI (including, but not limited to, the making
of any Restricted Payment permitted by Section 6.08 or holding of any cash or
Permitted Investments received in connection with Restricted Payments made in
accordance with Section 6.08 pending application thereof in the manner
contemplated by Section 6.04, the incurrence of any Indebtedness permitted to be
incurred by it under Section 6.01 and the making of (and activities as necessary
to consummate) any Investment permitted to be made by it under Section 6.04),
(vii) incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying taxes, (viii) providing indemnification to officers and directors and as
otherwise permitted in Section 6.09, (ix) activities incidental to the
consummation of the Transactions and (x) activities as necessary to consummate
any Permitted Acquisition or other Investment permitted hereunder and
(xi) activities incidental to the businesses or activities described in clauses
(i) to ix) of this paragraph.

SECTION 6.07 Negative Pledge. AT Finance Holdings and the Borrower will not, and
will not permit any Restricted Subsidiary to enter into any agreement,
instrument, deed or lease that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, for
the benefit of the Secured Parties with respect to the Secured Obligations or
under the Loan Documents; provided that the foregoing shall not apply to:

(a) restrictions and conditions imposed by (i) Requirements of Law, (ii) any
Loan Document, (iii) any documentation relating to any Permitted Receivables
Financing, (iv) any documentation governing Incremental Equivalent Debt, (v) any
documentation governing Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt or Permitted Junior Refinancing Debt, (vi) any
documentation governing Indebtedness incurred pursuant to Section 6.01(a)(xxii)
and (vii) any documentation governing any Permitted Refinancing incurred to
refinance any such Indebtedness referenced in clauses (i) through (vi) above;
provided that with respect to Indebtedness referenced in (A) clauses (iv) and
(vi) above, such restrictions shall be no more restrictive in any material
respect than the restrictions and conditions in the Loan Documents or, in the
case of Junior Financing, are market terms at the time of issuance and
(B) clause (viii) above, such restrictions shall not expand the scope in any
material respect of any such restriction or condition contained in the
Indebtedness being Refinanced;

(b) customary restrictions and conditions existing on the Effective Date and any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

 

-129-



--------------------------------------------------------------------------------

(c) restrictions and conditions contained in agreements relating to the sale of
a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;

(d) customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing by such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to AT Finance Holdings, the Borrower or any
Restricted Subsidiary;

(g) restrictions or conditions in any Indebtedness permitted pursuant to
Section 6.01 that is incurred or assumed by Restricted Subsidiaries that are not
Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents or, in the case of Junior Financing, are market terms at the time
of issuance and are imposed solely on such Restricted Subsidiary and its
Subsidiaries;

(h) restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

(i) restrictions set forth on Schedule 6.07 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

(j) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 6.02 and applicable
solely to such joint venture and entered into in the ordinary course of
business; and

(k) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of AT Finance Holdings and its Subsidiaries to meet their ongoing obligations.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness. (a) Neither
AT Finance Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to pay or make, directly or indirectly, any Restricted Payment,
except:

(i) The Borrower and each Restricted Subsidiary may make Restricted Payments to
AT Finance Holdings, the Borrower or any other Restricted Subsidiary; provided
that in the case of any such Restricted Payment by a Restricted Subsidiary that
is not a wholly-owned Subsidiary of the Borrower, such Restricted Payment is
made to AT Finance Holdings, the Borrower, any Restricted Subsidiary and to each
other owner of Equity Interests of such Restricted Subsidiary based on their
relative ownership interests of the relevant class of Equity Interests; provided
further that in the case of any Restricted Payment to AT Finance Holdings the
proceeds of which shall be used by AT Finance Holdings to make any payments in
respect of any Permitted AT Finance Holdings Debt, such Restricted Payment shall
only be permitted to be made pursuant to Section 6.08(a)(vii) or (xiii);

 

-130-



--------------------------------------------------------------------------------

(ii) AT Finance Holdings may declare and make dividend payments or other
distributions payable solely in the Equity Interests of AT Finance Holdings;

(iii) repurchases of Equity Interests in AT Finance Holdings (or Restricted
Payments by AT Finance Holdings to allow repurchases of Equity Interest in any
direct or indirect parent of AT Finance Holdings) or the Borrower deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such stock options or warrants;

(iv) Restricted Payments made to consummate the Transactions;

(v) Restricted Payments to AT Finance Holdings which AT Finance Holdings may use
to redeem, acquire, retire or repurchase its Equity Interests (or any options,
warrants, restricted stock units or stock appreciation rights issued with
respect to any of such Equity Interests) (or make Restricted Payments to allow
any of AT Finance Holdings’ direct or indirect parent companies to so redeem,
retire, acquire or repurchase their Equity Interests) held by current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of AT Finance Holdings (or any direct or indirect parent
thereof), AT Finance Holdings, the Borrower and the Restricted Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreements or equity holders’ agreement; provided that the
aggregate amount of Restricted Payments permitted by this clause (v) after the
Effective Date, together with the aggregate amount of loans and advances to AT
Finance Holdings made pursuant to Section 6.04(m) in lieu thereof, shall not
exceed the sum of (A) $100,000,000 in any fiscal year of the Borrower and
(B) the amount in any fiscal year equal to the cash proceeds of key man life
insurance policies received by AT Finance Holdings, the Borrower or the
Restricted Subsidiaries after the Effective Date; provided that any unused
portion of the preceding basket calculated pursuant to clauses (A) and (B) above
for any fiscal year may be carried forward to succeeding fiscal years;

(vi) the Borrower may make Restricted Payments in cash to AT Finance Holdings
and, where applicable, AT Finance Holdings may make Restricted Payments in cash:

(A) the proceeds of which shall be used by AT Finance Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent of AT Finance
Holdings to pay), for any taxable period for which AT Finance Holdings and/or
any of its Subsidiaries are members of a consolidated, combined or unitary tax
group for U.S. federal and/or applicable state, local or foreign income Tax
purposes of which a direct or indirect parent of AT Finance Holdings is the
common parent (a “Tax Group”), the portion of any U.S. federal, state, local or
foreign Taxes (as applicable) of such Tax Group for such taxable period that are
attributable to the income of AT Finance Holdings and/or its Subsidiaries;
provided that Restricted Payments made pursuant to this subclause (a)(vii)(A)
shall not exceed the Tax liability that AT Finance Holdings and/or its
applicable Subsidiaries would have incurred in respect of such Taxes were such
Taxes determined as if such entity(ies) were a stand-alone taxpayer or a
stand-alone group; and provided, further, that Restricted Payments under this
subclause (A) in respect of any Taxes attributable to the income of any
Unrestricted Subsidiaries of AT Finance Holdings may be made only to the extent
that such Unrestricted Subsidiaries have made cash payments for such purpose to
AT Finance Holdings or its Restricted Subsidiaries;

 

-131-



--------------------------------------------------------------------------------

(B) the proceeds of which shall be used by AT Finance Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent of AT Finance
Holdings to pay) (1) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses payable to third parties)
that are reasonable and customary and incurred in the ordinary course of
business, (2) any reasonable and customary indemnification claims made by
directors or officers of AT Finance Holdings (or any parent thereof)
attributable to the ownership or operations of AT Finance Holdings, the Borrower
and the Restricted Subsidiaries, (3) fees and expenses (x) due and payable by
any of AT Finance Holdings, the Borrower and the Restricted Subsidiaries and
(y) otherwise permitted to be paid by AT Finance Holdings, the Borrower and the
Restricted Subsidiaries under this Agreement and (4) payments that would
otherwise be permitted to be paid directly by AT Finance Holdings, the Borrower
or the Restricted Subsidiaries pursuant to Section 6.09(iii) or 6.09(ix);

(C) the proceeds of which shall be used by AT Finance Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent of AT Finance
Holdings to pay) franchise and similar Taxes, and other fees and expenses,
required to maintain its corporate existence;

(D) the proceeds of which shall be used by AT Finance Holdings to make
Restricted Payments permitted by Section 6.08(a)(iv) or Section 6.08(a)(v);

(E) to finance any Investment permitted to be made pursuant to Section 6.04
other than Section 6.04(m); provided that (1) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and (2) AT
Finance Holdings shall, immediately following the closing thereof, cause (x) all
property acquired (whether assets or Equity Interests but not including any
loans or advances made pursuant to Section 6.04(b)) to be contributed to AT
Finance Holdings, the Borrower or the Restricted Subsidiaries or (y) the Person
formed or acquired to merge into or consolidate with AT Finance Holdings, the
Borrower or any of the Restricted Subsidiaries to the extent such merger or
consolidation is permitted in Section 6.03) in order to consummate such
Investment, in each case in accordance with the requirements of Sections 5.11
and 5.12;

(F) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of AT Finance Holdings or any direct
or indirect parent company of AT Finance Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of AT
Finance Holdings, the Borrower and the Restricted Subsidiaries; and

(G) the proceeds of which shall be used by AT Finance Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent thereof to pay)
fees and expenses related to any equity or debt offering not prohibited by this
Agreement (whether or not such offering is successful);

(vii) in addition to the foregoing Restricted Payments, AT Finance Holdings may
make additional Restricted Payments or payments in respect of Permitted AT
Finance Holdings Debt in an aggregate amount, when taken together with the
aggregate amount of prepayments, redemptions,

 

-132-



--------------------------------------------------------------------------------

purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Section 6.08(b)(iv), not to exceed the sum of (A) an amount at the
time of making any such Restricted Payment and together with any other
Restricted Payment made utilizing this clause (A) not to exceed the greater of
$300,000,000 and 20% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such Restricted Payment
plus (B) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Available Amount that is Not Otherwise Applied plus
(C) the Available Equity Amount that is Not Otherwise Applied;

(viii) redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

(ix) payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options and the vesting of restricted stock and restricted stock units;

(x) AT Finance Holdings or the Borrower may (a) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition (or other similar Investment) and (b) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;

(xi) AT Finance Holdings may pay regularly scheduled dividends to public
shareholders of any Parent Entity in an amount not to exceed $400,000,000 in any
fiscal year;

(xii) payments made or expected to be made by AT Finance Holdings, the Borrower
or any Restricted Subsidiary in respect of withholding or similar taxes payable
upon exercise of Equity Interests by any future, present or former employee,
director, officer, manager or consultant (or their respective controlled
Affiliates or Immediate Family Members) and any repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants
or required withholding or similar taxes;

(xiii) additional Restricted Payments; provided that after giving effect to such
Restricted Payment (A) on a Pro Forma Basis, the Total Leverage Ratio is less
than or equal to 2.75 to 1.0 and (B) there is no continuing Event of Default;

(xiv) the distribution, by dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to AT Finance Holdings, the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are Permitted Investments); and

(xv) the Borrower may make Restricted Payments in cash to AT Finance Holdings
and, AT Finance Holdings may make Restricted Payments in cash directly or
indirectly to Parent to pay any cash interest payment in respect of the Parent
Convertible Notes in accordance with the term thereof.

(b) Neither AT Finance Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to make or pay, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any

 

-133-



--------------------------------------------------------------------------------

payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Junior
Financing, except:

(i) payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Junior Financing prohibited by the subordination provisions
thereof;

(ii) refinancings of Indebtedness with proceeds of Indebtedness permitted to be
incurred under Section 6.01;

(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of AT Finance Holdings or any of its direct or
indirect parents;

(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, when taken together with the aggregate amount of Restricted Payments
made pursuant to Section 6.08(a)(vii), not to exceed the sum of (A) an amount at
the time of making any such prepayment, redemption, purchase, defeasance or
other payment and together with any other prepayment, redemption, purchase,
defeasance or other payment made utilizing this clause (A) not to exceed the
greater of $300,000,000 and 20% of Consolidated EBITDA for the most recently
ended Test Period after giving Pro Forma Effect to the making of such
prepayment, redemption, purchase, defeasance or other payment plus (B) so long
as no Event of Default shall have occurred and be continuing or would result
therefrom, the Available Amount that is Not Otherwise Applied plus (C) the
Available Equity Amount that is Not Otherwise Applied; and

(v) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity; provided that
after giving effect to such Restricted Payment (A) on a Pro Forma Basis, the
Total Leverage Ratio is less than or equal to 2.75 to 1.0 and (B) there is no
continuing Event of Default.

(c) Neither AT Finance Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, amend or modify any documentation governing any Junior
Financing, in each case if the effect of such amendment or modification (when
taken as a whole) is materially adverse to the Lenders.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance or other
payment within 60 days after the date of declaration thereof or the giving of
such irrevocable notice, as applicable, if at the date of declaration or the
giving of such notice such payment would have complied with the provisions of
this Agreement.

SECTION 6.09 Transactions with Affiliates. Neither AT Finance Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

(i) (A) transactions with AT Finance Holdings, the Borrower or any Restricted
Subsidiary and (B) transactions involving aggregate payments or consideration of
less than $25,000,000;

(ii) on terms substantially as favorable to AT Finance Holdings, the Borrower or
such Restricted Subsidiary as would be obtainable by such Person at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate;

 

-134-



--------------------------------------------------------------------------------

(iii) the Transactions and the payment of fees and expenses related to the
Transactions;

(iv) issuances of Equity Interests of AT Finance Holdings or the Borrower to the
extent otherwise permitted by this Agreement;

(v) employment and severance arrangements between AT Finance Holdings, the
Borrower and the Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business or otherwise in connection with the
Transactions (including loans and advances pursuant to Sections 6.04(b) and
6.04(o));

(vi) payments by AT Finance Holdings (and any direct or indirect parent
thereof), the Borrower and the Restricted Subsidiaries pursuant to tax sharing
agreements among AT Finance Holdings (and any such parent thereof), the Borrower
and the Restricted Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries, to
the extent payments are permitted by Section 6.08;

(vii) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of AT
Finance Holdings (or any direct or indirect parent company thereof), the
Borrower and the Restricted Subsidiaries in the ordinary course of business to
the extent attributable to the ownership or operation of AT Finance Holdings,
the Borrower and the Restricted Subsidiaries;

(viii) transactions pursuant to permitted agreements in existence or
contemplated on the Effective Date and set forth on Schedule 6.09 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect;

(ix) Restricted Payments permitted under Section 6.08;

(x) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of AT Finance Holdings to any former, current or future director,
manager, officer, employee or consultant (or any Affiliate of any of the
foregoing) of the Borrower, any of the Restricted Subsidiaries or any direct or
indirect parent thereof; and

(xi) transactions in connection with any Permitted Receivables Financing.

SECTION 6.10 First Lien Leverage Ratio. If on the last day of any Test Period
the sum of (i) the aggregate principal amount of Revolving Loans then
outstanding, plus (ii) the aggregate principal amount of Swingline Loans then
outstanding, plus (iii) the amount by which the face amount of Letters of Credit
then outstanding (other than undrawn Letters of Credit in an amount of up to
$25,000,000) exceeds 30.0% of the aggregate principal amount of Revolving
Commitments then in effect, AT Finance Holdings and the Borrower will not permit
the First Lien Leverage Ratio to exceed 3.50:1.00 as of the last day of such
Test Period.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable and in the currency required hereunder,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

 

-135-



--------------------------------------------------------------------------------

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable and in the currency required hereunder, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of AT
Finance Holdings the Borrower or any of the Restricted Subsidiaries in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made, and such incorrect
representation or warranty (if curable) shall remain incorrect for a period of
30 days after notice thereof from the Administrative Agent to the Borrower;

(d) AT Finance Holdings, the Borrower or any of the Restricted Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in Sections 5.02(a), 5.04 (with respect to the existence of AT Finance Holdings,
the Borrower or the Luxco Borrower) or in Article VI; provided that (i) any
Event of Default under Section 6.10 is subject to cure as provided in
Section 7.02 and an Event of Default with respect to such Section shall not
occur until the expiration of the 10th Business Day subsequent to the date on
which the financial statements with respect to the applicable fiscal quarter (or
the fiscal year ended on the last day of such fiscal quarter) are required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable, and
(ii) a default under Section 6.10 shall not constitute an Event of Default with
respect to the Term Loans unless and until the Required Revolving Lenders shall
have terminated their Revolving Commitments and declared all amounts under the
Revolving Loans to be due and payable (such period commencing with a default
under Section 6.10 and ending on the date on which the Required Lenders with
respect to the Revolving Credit Facility terminate and accelerate the Revolving
Loans, the “Term Loan Standstill Period”);

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower;

(f) AT Finance Holdings, the Borrower or any of the Restricted Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the

 

-136-



--------------------------------------------------------------------------------

extent such sale, transfer or other disposition is not prohibited under this
Agreement) or (ii) termination events or similar events occurring under any Swap
Agreement that constitutes Material Indebtedness (it being understood that
paragraph (f) of this Section will apply to any failure to make any payment
required as a result of any such termination or similar event);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, judicial management, court protection,
reorganization or other relief in respect of AT Finance Holdings, the Borrower,
the Luxco Borrower or any Material Subsidiary or its debts, or of a material
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, judicial manager, liquidator, trustee, custodian, examiner,
sequestrator, conservator or similar official for AT Finance Holdings, the
Borrower, the Luxco Borrower or any Material Subsidiary or for a material part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for 60 days or an order or decree approving or ordering
any of the foregoing shall be entered;

(i) Subject to Section 6.03, AT Finance Holdings, the Borrower, the Luxco
Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, judicial management, court
protection, reorganization or other relief under any Federal, state or foreign
bankruptcy, liquidation, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Section, (iii) apply for or consent to the appointment of a
receiver, judicial manager, liquidator, trustee, examiner, custodian,
sequestrator, conservator or similar official for AT Finance Holdings, the
Borrower, the Luxco Borrower or any Material Subsidiary or for a material part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding or (v) make a general
assignment for the benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $150,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
its obligation) shall be rendered against AT Finance Holdings, the Borrower, any
of the Restricted Subsidiaries or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any judgment creditor shall legally attach
or levy upon assets of such Loan Party that are material to the businesses and
operations of AT Finance Holdings, the Borrower and the Restricted Subsidiaries,
taken as a whole, to enforce any such judgment;

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result in liability of any Loan Party under Title IV of ERISA in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount that could reasonably be expected to result in a
Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, except (i) as a result of the sale or
other disposition of the applicable Collateral to a Person that is not a Loan
Party in a transaction permitted under the Loan Documents, (ii) as a result of
the Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements,
(iii) as to Collateral consisting of real property, to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage or (iv) as a result of acts or omissions of the Administrative
Agent or any Lender;

 

-137-



--------------------------------------------------------------------------------

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

(n) any Guarantees of the Loan Document Obligations by AT Finance Holdings, the
a Borrower Party or a Subsidiary Loan Party pursuant to the Guarantee Agreement
shall cease to be in full force and effect (in each case, other than in
accordance with the terms of the Loan Documents);

(o) a Change in Control shall occur;

(p) A Loan Party is declared by the Minister for Finance to be a company to
which Part IX of the Companies Act, Chapter 50 of Singapore applies;

then, (A) (x) in every such event (other than an event with respect to AT
Finance Holdings or the Borrower Parties described in paragraph (h) or (i) of
this Article and other than the occurrence of an Event of Default under clause
(d) above with respect to the Financial Covenant), and (y) at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, (B) at any time after and
during the continuance of an Event of Default under clause (d) above with
respect to the Financial Covenant, at the request of the Required Revolving
Lenders (but solely with respect to the Revolving Loans, the Revolving
Commitments and Letters of Credit), the Administrative Agent shall and (C) at
any time after and during the continuance of an Event of Default under clause
(d) above with respect to the Financial Covenant and after the Term Loan
Standstill Period, at the request of the Majority Facility Lenders in respect of
the Term Facility, the Administrative Agent shall, in each case of clause (A),
(B) and (C) above, by notice to the Borrower, take either or both of the
following actions, at the same or different times (except in the case of an
event under paragraph (d) above in respect of the Borrower’s failure to comply
with the requirements of Section 6.10 for a particular period if at such time AT
Finance Holdings is permitted to exercise its Cure Right pursuant to
Section 7.02 with respect to such period, in which case the following actions
may not be commenced solely as a result of the Borrower’s failure to comply with
Section 6.10 with respect to such period until AT Finance Holdings’ ability to
exercise its Cure Right with respect to such period as set forth below has
expired): (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to AT
Finance Holdings or a Borrower Party described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower Parties accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower Parties.

SECTION 7.02 Financial Covenant Cure. Notwithstanding anything to the contrary
contained in this Article VII, in the event that AT Finance Holdings fails (or,
but for the operation of this paragraph, would fail) to comply with the
requirements of Section 6.10 (the “Financial Covenant”), AT Finance Holdings
shall have the right from the date of delivery of a Notice of Intent to Cure
with respect to the fiscal quarter most recently ended for which financial
results have been provided under Section 5.01(a) or

 

-138-



--------------------------------------------------------------------------------

5.01(b) and until 10 Business Days after such financial results are required to
be delivered thereunder, to issue Permitted Cure Securities to any Parent Entity
for cash or otherwise receive cash contributions from any Parent Entity to the
capital of AT Finance Holdings, and, in each case, to contribute any such cash
to the capital of the Borrower (collectively, the “Cure Right”), and upon the
receipt by AT Finance Holdings of such cash (the “Cure Amount”) pursuant to the
exercise by AT Finance Holdings of such Cure Right, the Financial Covenant shall
be recalculated giving effect to the following pro forma adjustments:
(a) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Covenant and not for
any other purpose under this Agreement, by an amount equal to the Cure Amount;
(b) if, after giving effect to the foregoing recalculations, AT Finance Holdings
shall then be in compliance with the requirements of the Financial Covenant,
then AT Finance Holdings shall be deemed to have satisfied the requirements of
the Financial Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of any Financial Covenant that had occurred
shall be deemed cured for the purposes of this Agreement; and (c) to the extent
a fiscal quarter ended for which a Financial Covenant was initially recalculated
as a result of a Cure Right and such fiscal quarter is included in the
calculation of a Financial Covenant in a subsequent fiscal quarter, the Cure
Amount shall be included in Consolidated EBITDA of such initial fiscal quarter.
Notwithstanding anything herein to the contrary, (i) in each four consecutive
fiscal quarter period there shall be at least two fiscal quarters in respect of
which the Cure Right is not exercised, (ii) there shall be no more than a total
of five Cure Rights in the aggregate exercised after the Effective Date,
(iii) for purposes of this paragraph, the Cure Amount shall be no greater than
the amount required for purposes of complying with the Financial Covenant,
determined at the time the Cure Right is exercised with respect to the fiscal
quarter ended for which a Financial Covenant was initially recalculated as a
result of a Cure Right, and (iv) Cure Amounts shall not result in pro forma
reduction in Indebtedness for purposes of calculating the Financial Covenant for
the most recently ended fiscal quarter.

SECTION 7.03 Application of Proceeds. After the exercise of remedies provided
for in Section 7.01, any amounts received on account of the Secured Obligations
shall be applied by the Administrative Agent in accordance with Section 4.02 of
the U.S. Collateral Agreement and/or the similar provisions in the other
Security Documents. Notwithstanding the foregoing, Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Secured
Obligations otherwise set forth in Section 4.02 of the U.S. Collateral Agreement
and/or the similar provisions in the other Security Documents.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints Deutsche Bank AG New York Branch
to serve as Administrative Agent, collateral agent and trustee under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, and none of AT Finance Holdings, the
Borrower or any other Loan Party shall have any rights as a third party
beneficiary of any such provisions.

 

-139-



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with AT Finance Holdings, the Borrower or any other
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to AT Finance Holdings, the Borrower, any other Subsidiary
or any other Affiliate of any of the foregoing that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by AT Finance
Holdings, the Borrower or a Lender and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Responsible Officer or Financial
Officer of such Person). The Administrative Agent also may rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (including, if
applicable, a Financial Officer or a Responsible Officer of such Person). The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

-140-



--------------------------------------------------------------------------------

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign upon 30 days’
notice to the Lenders, the Issuing Banks and AT Finance Holdings. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the AT Finance’s consent (unless an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent, which shall be an Approved Bank with an office
in New York, New York, or an Affiliate of any such Approved Bank (the date upon
which the retiring Administrative Agent is replaced, the “Resignation Effective
Date”).

If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders and the Borrower may, to the extent permitted by applicable
law, by notice in writing to such Person remove such Person as Administrative
Agent and, with the consent of the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents as set forth in this Section. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

-141-



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Lead Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any Lead
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption, Incremental Facility Amendment or Refinancing Amendment pursuant
to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

No Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Lenders in accordance with the terms thereof. In the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, as agent for and representative
of the Lenders (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent on behalf of the Lenders at such sale or other disposition. Each Lender,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Secured Obligations, to have
agreed to the foregoing provisions.

Notwithstanding anything herein to the contrary, neither any Lead Arranger nor
any Person named on the cover page of this Agreement as a Joint Bookrunner, a
Syndication Agent or a Co-Documentation Agent shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder, including under Section 9.03, fully as if
named as an indemnitee or indemnified person therein and irrespective of whether
the indemnified losses, claims, damages, liabilities and/or related expenses
arise out of, in connection with or as a result of matters arising prior to, on
or after the effective date of any Loan Document.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting or expanding the provisions of Section 2.17,
each Lender shall, and does hereby, indemnify the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against

 

-142-



--------------------------------------------------------------------------------

the Administrative Agent by the U.S. Internal Revenue Service or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this paragraph.
The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other obligations under any Loan Document.

Each party to this Agreement hereby appoints the Administrative Agent to act as
its agent under and in connection with the relevant Security Documents,
acknowledges that the Administrative Agent is the beneficiary of the parallel
debt referred to in the relevant Security Documents and the Administrative Agent
will accept the parallel debt arrangements reflected in the relevant Security
Documents on its behalf and will enter into the relevant Security Documents as
pledgee in its own name.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight internationally recognized courier service, mailed by
certified or registered mail or sent by fax, e-mail or other electronic
transmission, as follows:

(a) If to AT Finance Holdings or a Borrower Party, to:

c/o Avago Technologies U.S. Inc.

350 W. Trimble Road

San Jose, CA 95131

Attention: Anthony E. Maslowski, Chief Financial Officer

Fax: 408-435-4133

Email: anthony.maslowski@avagotech.com

With a copy to:

c/o Avago Technologies U.S. Inc.

350 W. Trimble Road

San Jose, CA 95131

Attention: Patricia McCall, Vice President and General Counsel

Fax: 408-435-6773

Email: phmccall@avagotech.com

(b) If to the Administrative Agent, to:

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Anca Trifan

Fax: 212-797-5695

Email: Anca.Trifan@db.com

 

-143-



--------------------------------------------------------------------------------

With a copy to:

Mark Kellam

Fax: 904-746-4860

Email: Mark.Kellam@db.com

(c) if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight internationally
recognized courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by fax or other electronic transmission shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient).

AT Finance Holdings and the Borrower Parties may change their address, email or
facsimile number for notices and other communications hereunder by notice to the
Administrative Agent, the Administrative Agent may change its address, email or
facsimile number for notices and other communications hereunder by notice to AT
Finance Holdings and the Borrower and the Lenders may change their address,
email or facsimile number for notices and other communications hereunder by
notice to the Administrative Agent. Notices and other communications to the
Lenders hereunder may also be delivered or furnished by electronic transmission
(including email and Internet or intranet websites) pursuant to procedures
reasonably approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic transmission.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Borrower Party or AT Finance
Holdings in any case shall entitle any Borrower Party or AT Finance Holdings to
any other or further notice or demand in similar or other circumstances.

(b) Except as provided in Section 2.20 with respect to any Incremental Loans,
Section 2.21 with respect to any Refinancing Amendment and Section 2.24 with
respect to any Permitted Amendment,

 

-144-



--------------------------------------------------------------------------------

neither any Loan Document nor any provision thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by AT Finance Holdings, the Borrower Parties,
the Administrative Agent (to the extent that such waiver, amendment or
modification does not affect the rights, duties, privileges or obligations of
the Administrative Agent under this Agreement, the Administrative Agent shall
execute such waiver, amendment or other modification to the extent approved by
the Required Lenders) and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that
any amendment or modification of Section 6.10 (or for the purposes of
determining compliance with Section 6.10, any defined terms used therein), or
waiver or consent to any Default or Event of Default resulting from a breach of
Section 6.10 or alteration of the rights or remedies of the Required Revolving
Lenders arising pursuant to Article VII as a result of a breach of Section 6.10,
in each case shall not require the consent of any Lenders other than the
Required Revolving Lenders; provided further, that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender),
(ii) reduce the principal amount of any Loan (it being understood that a waiver
of any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a reduction or forgiveness in principal) or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that any change to the definition of First Lien
Leverage Ratio or in the component definitions thereof shall not constitute a
reduction of interest or fees), provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower Parties to
pay default interest pursuant to Section 2.13(c), (iii) postpone the maturity of
any Loan (it being understood that a waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension of any maturity date), or the date of any scheduled
amortization payment of the principal amount of any Loan under Section 2.08 or
the applicable Refinancing Amendment or any date for the payment of any interest
or fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly and adversely affected thereby,
(iv) change any of the provisions of this Section without the written consent of
each Lender directly and adversely affected thereby, provided that any such
change which is in favor of a Class of Lenders holding Loans maturing after the
maturity of other Classes of Lenders (and only takes effect after the maturity
of such other Classes of Loans or Commitments) will require the written consent
of the Required Lenders with respect to each Class directly and adversely
affected thereby, (v) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Majority Facility Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release all
or substantially all the value of the Guarantees under the Guarantee Agreement
(except as expressly provided in the Loan Documents) without the written consent
of each Lender (other than a Defaulting Lender), (vii) release all or
substantially all the Collateral from the Liens of the Security Documents,
without the written consent of each Lender (other than a Defaulting Lender)
(except as expressly provided in the Loan Documents), (viii) change the currency
in which any Loan is denominated, without the written consent of each Lender
directly affected thereby or (ix) change the provisions with respect to
application of proceeds set forth in Section 4.02 of the U.S. Collateral
Agreement and/or the similar application of proceeds provisions in the other
Security Documents, in each case with respect to the application of the proceeds
of Collateral after the exercise of any remedies set forth in Section 7.01,
without the written consent of each Lender directly and adversely affected
thereby;

 

-145-



--------------------------------------------------------------------------------

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Banks or
the Swingline Lenders without the prior written consent of the Administrative
Agent, the Issuing Banks or the Swingline Lenders, as applicable, (B) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by AT Finance Holdings, the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency
and (C) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by AT Finance Holdings, the Borrower Parties and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time. Notwithstanding the foregoing,
(a) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, Holdings and the
Borrower Parties (i) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion, (b) this Agreement and other Loan Documents may
be amended or supplemented by an agreement or agreements in writing entered into
by the Administrative Agent and AT Finance Holdings, the Borrower Parties or any
Loan Party as to which such agreement or agreements is to apply, without the
need to obtain the consent of any Lender, to include “parallel debt” or similar
provisions, and any authorizations or granting of powers by the Lenders and the
other Secured Parties in favor of the Administrative Agent, in each case
required to create in favor of the Administrative Agent any security interest
contemplated to be created under this Agreement, or to perfect any such security
interest, where the Administrative Agent shall have been advised by its counsel
that such provisions are necessary or advisable under local law for such purpose
(with Holdings and the Borrower Parties hereby agreeing to, and to cause their
subsidiaries to, enter into any such agreement or agreements upon reasonable
request of the Administrative Agent promptly upon such request) and (c) upon
notice thereof by the Borrower to the Administrative Agent with respect to the
inclusion of any previously absent financial maintenance covenant, this
Agreement shall be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent without the need to obtain the consent of
any Lender to include such covenant on the date of the incurrence of the
applicable Indebtedness to the extent required by the terms of such definition
or section.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as Administrative Agent is not a Non-Consenting Lender, the Borrower may,
at its sole expense and effort, upon notice to such Non-Consenting Lender and
the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that (a) the Borrower shall have received the prior written consent of
the Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts (including
any amounts under Section 2.11(a)(i)),

 

-146-



--------------------------------------------------------------------------------

payable to it hereunder from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b) and (d) in respect of any
assignment of Term Loans of a Non-Consenting Lender prior to the one-year
anniversary of the Effective Date, such Non-Consenting Lender shall receive the
prepayment premium payable pursuant to Section 2.11(a) as if such assignment
were a prepayment in connection with a Repricing Transaction.

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Revolving Exposure and Loans of any
Lender that is at the time (i) an Affiliated Lender (other than an Affiliate
Debt Fund) or (ii) a Defaulting Lender shall not have any voting or approval
rights under the Loan Documents and shall be excluded in determining whether all
Lenders (or all Lenders of a Class), all affected Lenders (or all affected
Lenders of a Class) or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to this
Section 9.02); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

(e) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, if a proceeding under the United States Bankruptcy Code or any
other Federal, state or foreign bankruptcy, liquidation, insolvency,
receivership or similar law shall be commenced by or against the Borrower or any
other Loan Party at a time when such Lender is an Affiliated Lender, such
Affiliated Lender irrevocably authorizes and empowers the Administrative Agent
to vote on behalf of such Affiliated Lender with respect to the Loans held by
such Affiliated Lender in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Affiliated Lender to
vote, in which case such Affiliated Lender shall vote with respect to the Loans
held by it as the Administrative Agent directs; provided that such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Secured Obligations held by such Affiliated Lender in a
manner that is less favorable in any material respect to such Affiliated Lender
than the proposed treatment of similar Secured Obligations held by Lenders that
are not Affiliates of the Borrower.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out of pocket expenses incurred by the Administrative
Agent and its Affiliates (without duplication), including the reasonable fees,
charges and disbursements of Simpson Thacher & Bartlett LLP and to the extent
reasonably determined by the Administrative Agent to be necessary one local
counsel in each relevant jurisdiction or otherwise retained with the Borrower’s
consent, in each case for the Administrative Agent, and to the extent retained
with the Borrower’s consent, consultants, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof and (ii) all reasonable and documented or invoiced out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of counsel for the Administrative Agent and the
Lenders, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans; provided that such counsel shall be limited to one lead counsel
and one local counsel in each applicable jurisdiction for both the Agent and the
Lenders and, in the case of a conflict of interest, one additional separate
counsel for all similarly affected parties.

 

-147-



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify each Agent, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable and documented or invoiced out-of-pocket
fees and expenses of one lead counsel and one local counsel in each appropriate
jurisdiction (and, in the case of a conflict of interest, where the Indemnitee
affected by such conflict notifies the Borrower of the existence of such
conflict and thereafter retains its own counsel, one additional separate counsel
for all similarly affected Indemnitees) for all Indemnitees (which may include a
single special counsel acting in multiple jurisdictions), incurred by or
asserted against any Indemnitee by any third party or by AT Finance Holdings or
any Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release of Hazardous
Materials on, at or from any Mortgaged Property or any other property currently
or formerly owned or operated by AT Finance Holdings, the Borrower or any
Restricted Subsidiary, or any other Environmental Liability, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by AT Finance Holdings or any Subsidiary and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of, or a
material breach of the Loan Documents by, such Indemnitee or its Related Parties
or (ii) any dispute between and among indemnified persons that does not involve
an act or omission by AT Finance Holdings, the Borrower or any of the Restricted
Subsidiaries except that each Agent, the Lead Arrangers and the Joint
Bookrunners shall be indemnified in their capacities as such to the extent that
none of the exceptions set forth in clause (i) applies to such Person at such
time.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
and without limiting the Borrower’s obligation to do so, each Lender severally
agrees to pay to the Administrative Agent such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate outstanding Loans and unused
Commitments at the time. The obligations of the Lenders under this paragraph
(c) are subject to the last sentence of Section 2.02 (which shall apply mutatis
mutandis to the Lenders’ obligations under this paragraph (c)).

(d) To the fullest extent permitted by applicable law, neither AT Finance
Holdings nor any Borrower Party shall assert, and each hereby waives, any claim
against any Indemnitee (i) for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such damages are determined by a court of competent jurisdiction by final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of, or a breach of the Loan Documents by, such Indemnitee or its
Related Parties, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or the
use of the proceeds thereof.

 

-148-



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues a
Letter of Credit), except that (i) no Borrower Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Borrower
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues a Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (g) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent (except with respect to Disqualified Lenders) not to be
unreasonably withheld or delayed) of (A) the Borrower, provided that no consent
of the Borrower shall be required for an assignment by a Lender to any Lender or
an Affiliate of any Lender, by a Lender to an Approved Fund or, if an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing,
any other assignee; and provided, further, that the Borrower shall have the
right to withhold its consent to any assignment if, in order for such assignment
to comply with applicable law, the Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority
and (B) the Administrative Agent, the Issuing Banks, and the Swingline Lenders,
provided that no consent of the Administrative Agent, the Issuing Banks nor the
Swingline Lenders shall be required for an assignment of a Term Loan to a Term
Lender, an Affiliate of a Term Lender or an Approved Fund or to the Borrower or
any Affiliate thereof; provided further, that no consent of the Issuing Banks or
the Swingline Lenders shall be required if such assignment is an assignment of
Term Loans. Notwithstanding anything in this Section 9.04 to the contrary, if
any Person the consent of which is required by this paragraph with respect to
any assignment of Loans has not given the Administrative Agent written notice of
its objection to such assignment within 10 Business Days after written notice to
such Person, such Person shall be deemed to have consented to such assignment.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is

 

-149-



--------------------------------------------------------------------------------

delivered to the Administrative Agent) shall not be less than (i) $1,000,000
with respect to the Term Loans and (ii) $5,000,000 with respect to Revolving
Loans or Revolving Commitments, unless the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed),
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing,
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption (provided that each such delivery shall be deemed a representation by
the assignee that it is not a Disqualified Lender or an Affiliate of a
Disqualified Lender (so long as the list of Disqualified Lenders has been made
available to all Lenders)), together (unless waived by the Administrative Agent)
with a processing and recordation fee of $3,500, provided that assignments made
pursuant to Section 2.19(b) or Section 9.02(c) shall not require the signature
of the assigning Lender to become effective; provided further that such
recordation fee shall not be payable in the case of assignments by any Affiliate
of the Lead Arrangers, (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent any tax forms required by Section 2.17(e)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws. For
the avoidance of doubt, no assignment of all or any portion of the Revolving
Commitment of a Lender that is also a Swingline Lender or an Issuing Bank shall
be an assignment of such Lender’s obligations as a Swingline Lender or an
Issuing Bank, unless the assignee agrees to assume all such assigning Lender’s
rights with respect to and obligations to make or issue Swingline Loans and
Letters of Credit, as applicable (or a ratable portion thereof).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c)(i) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it, each Affiliated Lender Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal and interest amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and AT Finance Holdings, the Borrower Parties, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information

 

-150-



--------------------------------------------------------------------------------

regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender, nor shall the Administrative Agent be
obligated to monitor the aggregate amount of the Loans or Incremental Loans held
by Affiliated Lenders.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other Persons
(other than to a Person that is not an Eligible Assignee; provided that for the
purposes of this provision, Disqualified Lenders shall be deemed to be Eligible
Assignees unless a list of Disqualified Lenders has been made available to all
Lenders by the Borrower) (a “Participant”), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) AT Finance Holdings, the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower Parties
agree that each Participant shall be entitled to the benefits of (and subject to
the obligations and limitations of) Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior consent (not to be unreasonably withheld or delayed).

 

-151-



--------------------------------------------------------------------------------

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower Parties, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”),
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary in connection with a Tax audit or
other proceeding to establish that such Commitment, Loan, or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive (absent
manifest error), and each Person whose name is recorded in the Participant
Register pursuant to the terms hereof shall be treated as a Participant for all
purposes of this Agreement, notwithstanding notice to the contrary

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower
Parties all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrower Parties pursuant to this Agreement, provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV,
such party will not institute against, or join any other person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, judicial
management, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.

 

-152-



--------------------------------------------------------------------------------

(f) Any Lender may, at any time, assign all or a portion of its Term Loans to
the Affiliated Lenders or any Purchasing Borrower Party, subject to the
following limitations:

(1) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
provided, however, that the foregoing provisions of this clause will not apply
to the Affiliated Debt Funds;

(2) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02, or, subject to
Section 9.02(e), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders, Affiliated Lenders will be deemed
to have voted in the same proportion as the Lenders that are not Affiliated
Lenders voting on such matter; and each Affiliated Lender hereby acknowledges,
agrees and consents that if, for any reason, its vote to accept or reject any
plan pursuant to the U.S. Bankruptcy Code is not deemed to have been so voted,
then such vote will be (x) deemed not to be in good faith and (y) “designated”
pursuant to Section 1126(e) of the U.S. Bankruptcy Code such that the vote is
not counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the U.S. Bankruptcy Code;
provided that Affiliated Debt Funds will not be subject to such voting
limitations and will be entitled to vote as any other Lender;

(3) with respect to any assignment to a Purchasing Borrower Party, (i) no Event
of Default has occurred or is continuing or would result therefrom (ii) such
Purchasing Borrower Party shall not use the proceeds of any Revolving Loan to
effectuate such assignment;

(4) any Loans assigned to any Purchasing Borrower Party shall be automatically
and permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;

(5) the aggregate principal amount of Loans purchased by assignment pursuant to
this Section 9.04 and held at any one time by Affiliated Lenders (other than
Affiliated Debt Funds) may not exceed 25% of (i) the outstanding principal
amount of all Loans plus (ii) the outstanding principal amount of all term loans
made pursuant to an Incremental Loan calculated at the time such Loans are
purchased (such percentage, the “Affiliated Lender Cap”); provided that to the
extent any assignment to an Affiliated Lender would result in the aggregate
principal amount of all Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap, the assignment of such excess amount will be void ab
initio;

(6) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit A-1 hereto (an “Affiliated Lender
Assignment and Assumption”); provided that each Affiliated Lender agrees to
notify the Administrative Agent and the Borrower promptly (and in any event
within 10 Business Days) if it acquires any Person who is also a Lender, and
each Lender agrees to notify the Administrative Agent and the Borrower promptly
(and in any event within 10 Business Days) if it becomes an Affiliated Lender;
and

(7) for the avoidance of doubt, no Revolving Loans or Revolving Commitments may
be assigned to any Affiliated Lender or Purchasing Borrower Party, other than
any Affiliated Debt Fund.

 

-153-



--------------------------------------------------------------------------------

Notwithstanding anything in Section 9.02 or the definition of “Required Lenders”
to the contrary, for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, the aggregate
amount of Loans held by any Affiliated Debt Funds shall be deemed to be not
outstanding to the extent in excess of 49.9% of the amount required for all
purposes of calculating whether the Required Lenders have taken any actions.

Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that the
Administrative Agent shall not have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

(g) Upon any contribution of Loans to the Borrower or any Restricted Subsidiary
and upon any purchase of Loans by a Purchasing Borrower Party, (A) the aggregate
principal amount (calculated on the face amount thereof) of such Loans shall
automatically be cancelled and retired by the Borrower on the date of such
contribution or purchase (and, if requested by the Administrative Agent, with
respect to a contribution of Loans, any applicable contributing Lender shall
execute and deliver to the Administrative Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
such Loans to the Borrower for immediate cancellation) and (B) the
Administrative Agent shall record such cancellation or retirement in the
Register.

(h) In the event that a transfer by any of the Secured Parties of its rights
and/or obligations under this Agreement (and/or any relevant Loan Document)
occurred or was deemed to occur by way of novation, the Borrowers and any other
Loan Parties explicitly agree that all securities and guarantees created under
any Loan Documents shall be preserved for the benefit of the new Lender and the
other Secured Parties in accordance with the provisions of article 1278 of the
Luxembourg Civil Code.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract

 

-154-



--------------------------------------------------------------------------------

among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of a Borrower Party against any of and all the
obligations of such Borrower Party then due and owing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such Indebtedness. The applicable Lender shall notify
the Borrower and the Administrative Agent of such setoff and application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender may have.
Notwithstanding the foregoing, to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligation of such Guarantor.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against AT Finance Holdings, the
Borrower Parties or their respective properties in the courts of any
jurisdiction.

 

-155-



--------------------------------------------------------------------------------

(c) Each of parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees,
trustees and agents, including accountants, legal counsel and other agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and any failure of such Persons to comply
with this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent or the relevant Lender, as applicable), (b) (x) to the
extent requested by any regulatory authority, required by applicable law or by
any subpoena or similar legal process or (y) necessary in connection with the
exercise of remedies; provided that, (i) in each case, unless specifically
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency or other routine examinations of such Lender by such governmental agency)
for disclosure of any such non-public information prior to disclosure of such
information and (ii) in the case of clause (y) only, each Lender and the
Administrative Agent shall use reasonable best efforts to ensure that such
Information is kept confidential in connection with the exercise of such
remedies, and provided, further, that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by AT Finance Holdings, the Borrower or any of their Subsidiaries, (c) to any
other party to this Agreement, (d) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or

 

-156-



--------------------------------------------------------------------------------

prospective counterparty (or its advisors) to any Swap Agreement relating to any
Loan Party or their Subsidiaries and its obligations under the Loan Documents,
(e) with the consent of the Borrower, in the case of Information provided by AT
Finance Holdings, the Borrower or any other Subsidiary, (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than AT Finance Holdings or the
Borrower or (g) to any ratings agency or the CUSIP Service Bureau on a
confidential basis. In addition, the Agents and the Lenders may disclose the
existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Borrowings hereunder. For the purposes of this Section,
“Information” means all information received from AT Finance Holdings or the
Borrower relating to Parent, AT Finance Holdings, the Borrower, any Subsidiary
or their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by AT Finance Holdings or the Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING AT FINANCE HOLDINGS, THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT AT FINANCE HOLDINGS, THE BORROWER,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

SECTION 9.13 USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of Title III of the USA Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify each Loan Party in accordance with the Title III of the USA Patriot
Act.

 

-157-



--------------------------------------------------------------------------------

SECTION 9.14 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower Parties in respect of any sum due to any
party hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower Parties agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower Parties
under this Section shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.15 Release of Liens and Guarantees. A Loan Party shall automatically
be released from its obligations under the Loan Documents, and all security
interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, (1) upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Loan Party ceases to be a Restricted Subsidiary (including pursuant
to a merger with a Subsidiary that is not a Loan Party or a designation as an
Unrestricted Subsidiary) or (2) upon the request of the Borrower, in connection
with a transaction permitted under this Agreement, as a result of which such
Subsidiary Loan party ceases to be a wholly-owned Subsidiary. Upon (i) any sale
or other transfer by any Loan Party (other than to AT Finance Holdings, a
Borrower Party or any other Subsidiary Loan Party) of any Collateral in a
transaction permitted under this Agreement or (ii) the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral or the release of any Loan Party from its
Guarantee under the Guarantee Agreement pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents or such guarantee
shall be automatically released. Upon termination of the aggregate Commitments
and payment in full of all Loan Document Obligations (other than contingent
obligations not yet due, Secured Cash Management Obligations and Secured Swap
Obligations), all obligations under the Loan Documents and all security
interests created by the Security Documents shall be automatically released. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent. The Lenders irrevocably authorize the Administrative Agent
to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(iv) or
(xxii) to the extent required by the terms of the obligations secured by such
Liens pursuant to documents reasonably acceptable to the Administrative Agent.

SECTION 9.16 No Fiduciary Relationship. Each of AT Finance Holdings and each
Borrower Party, on behalf of itself and its subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, AT Finance Holdings, the Borrower
Parties, the other Subsidiaries and their Affiliates, on the one hand, and the
Administrative

 

-158-



--------------------------------------------------------------------------------

Agent, the other Agents, the Lenders and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

SECTION 9.17 Effectiveness of the Acquisition. The Target shall have no rights
or obligations hereunder until the consummation of the Acquisition and its
merger with and into Merger Sub and any representations and warranties of the
Target hereunder (other than the representations made pursuant to clause (a) of
the definition of Specified Representations) shall not become effective until
such time. Upon consummation of the Acquisition, the Target shall succeed to all
the rights and obligations of Merger Sub under this Agreement and the other Loan
Documents to which it is a party and all representations and warranties of the
Target shall become effective as of the date hereof, without any further action
by any Person.

SECTION 9.18 Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under the Guarantee Agreement in
respect of any Swap Obligation (provided, however, that each Qualified Keepwell
Provider shall only be liable under this Section 9.18 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 9.18, or otherwise under the Guarantee Agreement, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified Keepwell
Provider under this Section 9.18 shall remain in full force and effect until
termination of the aggregate Commitments and payment in full of all Loan
Document Obligations (other than contingent obligations not yet due, Secured
Cash Management Obligations and Secured Swap Obligations). Each Qualified
Keepwell Provider intends that this Section 9.18 constitute, and this
Section 9.18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 9.19 Joint and Several Obligations. (a) All Term Loans, upon funding,
shall be deemed to be jointly funded to and received by the Borrower Parties.
Each Borrower Party jointly and severally agrees to pay, and shall be jointly
and severally liable under this Agreement for, all Obligations in respect
thereof, regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared, or disbursed by or among the Borrower Parties themselves, or
the manner in which the Administrative Agent and/or any Lender accounts for such
Loans or other extensions of credit on its books and records. Each Borrower
Party’s obligations under this Agreement shall be separate and distinct
obligations.

(b) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Documents, the aggregate guarantee obligations of the Luxco
Borrower under the Loan Documents shall at all times be limited to an aggregate
amount not exceeding:

(A) the aggregate of all principal amounts (if any) borrowed (i) by the Luxco
Borrower for its own benefit or (ii) by any direct or indirect Subsidiary of the
Luxco Borrower, from the Lenders or from one or more other members of the group
of companies to which the Luxco Borrower belongs, that have been financed by a
borrowing under the Loan Documents; plus

(B) the greater of:

(I) 95% of the Luxco Borrower’s own funds (“capitaux propres” as referred to in
article 34 of the Luxembourg RCS Act (as defined below)) plus Intragroup
Liabilities

 

-159-



--------------------------------------------------------------------------------

(excluding however any amounts taken into account under (A) above) as reflected
in its last annual accounts duly approved and available on the date of payment
under this Agreement; and

(II) 95% of the Luxco Borrower’s own funds (“capitaux propres” as referred to in
article 34 of the Luxembourg RCS Act (as defined below)) plus Intragroup
Liabilities (excluding however any amounts taken into account under (A) above)
as reflected in its last annual accounts duly approved and available as at the
date of execution of this Agreement,

save to the extent that the guarantee by the Luxco Borrower relates to the
obligations of a direct or indirect subsidiary of the Luxco Borrower.

For this purpose, “own funds (capitaux propres)” will be valued in accordance
with Luxembourg generally accepted accounting principles or International
Financial Reporting Standards, as applicable, and the relevant provisions of the
Luxembourg law of 19 December 2002 relating to the register of commerce and
companies as well as the accounting and the annual accounts of companies, as
amended (the “Luxembourg RCS Act”).

For the purpose of this Section, “Intragroup Liabilities” shall mean any amounts
owed by the Luxco Borrower to any other member of the group of companies to
which the Luxco Borrower belongs and that have not been financed (directly or
indirectly) by a borrowing under this Agreement.

 

-160-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AVAGO TECHNOLOGIES FINANCE PTE. LTD. By:  

/s/ Anthony E. Maslowski

  Name:   Anthony E. Maslowski   Title:   Attorney AVAGO TECHNOLOGIES CAYMAN
LTD. By:  

/s/ Anthony E. Maslowski

  Name:   Anthony E. Maslowski   Title:   Director AVAGO TECHNOLOGIES HOLDINGS
LUXEMBOURG S.À R.L. By:  

/s/ Patricia McCall

  Name:   Patricia McCall   Title:   Manager A By:  

/s/ Xavier De Cillia

  Name:   Xavier De Cillia   Title:   Manager B

 

[Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH as Administrative Agent, Collateral Agent and
as a Lender By:  

/s/ Anca Trifan

  Name: Anca Trifan   Title: Managing Director By:  

/s/ Michael Winters

  Name: Michael Winters   Title: Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC as Syndication Agent and as a Lender By:  

/s/ Christina Park

  Name: Christina Park   Title: Managing Director

 

[Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ David Leland

  Name: David Leland   Title: Managing Director

 

[Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Jonathan M. Jacob

  Name: Jonathan M. Jacob   Title: Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Kamran Khan

  Name: Kamran Khan   Title: Authorized Signatory

 

[Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ John Gough

  Name: John Gough   Title: Senior Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

DBS BANK LTD., as a Lender By:  

/s/ Santanu Mitra

  Name: Santanu Mitra   Title: Senior Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

OVERSEA-CHINESE BANKING CORPORATION LIMITED, as a Lender By:  

/s/ Elaine Lam

  Name: Elaine Lam   Title: Senior Vice President

 

[Credit Agreement]